Exhibit 10.15

 

--------------------------------------------------------------------------------

 

SUNTERRA CORPORATION

 

3 3/4% Senior Subordinated Convertible Notes

 

due 2024

 

INDENTURE

 

Dated as of March 29, 2004

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

TRUSTEE

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

CROSS REFERENCE TABLE*

 

TIA Section

--------------------------------------------------------------------------------

   Indenture Section


--------------------------------------------------------------------------------

310(a)(1)

   7.10

      (a)(2)

   N.A.

      (a)(3)

   N.A.

      (a)(4)

   N.A.

      (a)(5)

   N.A.

      (b)

   7.10

      (c)

   N.A.

311(a)

   7.11

      (b)

   7.11

      (c)

   N.A.

312(a)

   N.A.

      (b)

   13.03

      (c)

   13.03

313(a)

   7.06

      (b)

   7.06

      (c)

   N.A.

      (d)

   N.A.

314(a)

   4.02

      (b)

   12.01(e)

      (c)(1)

   N.A.

      (c)(2)

   N.A.

      (c)(3)

   N.A.

      (d)

   12.01(d)

      (e)

   N.A.

      (f)

   N.A.

315(a)

   7.01

      (b)

   7.05

      (c)

   N.A.

      (d)(1)

   7.01

      (d)(2)

   7.01

      (d)(3)

   7.01

      (e)

   6.11

316(a) (last sentence)

   N.A.

      (a)(1)(A)

   6.05

      (a)(1)(B)

   6.04

      (a)(2)

   N.A.

      (b)

   N.A.

317(a)(1)

   N.A.

      (a)(2)

   N.A.

      (b)

   N.A.

318(a)

   N.A.

--------------------------------------------------------------------------------

* Note: This Cross Reference Table shall not, for any purpose, be deemed to be
part of the Indenture.

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

    

ARTICLE 1

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

     SECTION 1.01.    Definitions    1 SECTION 1.02.    Other Definitions    11
SECTION 1.03.    Incorporation by Reference of Trust Indenture Act    11
SECTION 1.04.    Rules of Construction    12 SECTION 1.05.    Acts of Holders   
12                 

ARTICLE 2

THE NOTES

     SECTION 2.01.    Form and Dating    13 SECTION 2.02.    Execution and
Authentication    15 SECTION 2.03.    Registrar, Paying Agent and Conversion
Agent    15 SECTION 2.04.    Paying Agent to Hold Money and Notes in Trust    16
SECTION 2.05.    Holder Lists    16 SECTION 2.06.    Transfer and Exchange    16
SECTION 2.07.    Replacement Notes    18 SECTION 2.08.    Outstanding Notes;
Determinations of Holders’ Action    18 SECTION 2.09.    Temporary Notes    19
SECTION 2.10.    Cancellation    19 SECTION 2.11.    Persons Deemed Owners    20
SECTION 2.12.    Global Notes    20 SECTION 2.13.    CUSIP Numbers    24
SECTION 2.14.    Defaulted Interest    24 SECTION 2.15.    Registration Default
   25                 

ARTICLE 3

REDEMPTION AND PURCHASES

     SECTION 3.01.    Optional Redemption    25 SECTION 3.02.    Notice of
Trustee    25 SECTION 3.03.    Selection of Notes to be Redeemed    25
SECTION 3.04.    Notice of Redemption    26 SECTION 3.05.    Effect of Notice of
Redemption    27 SECTION 3.06.    Deposit of Redemption Price    27
SECTION 3.07.    Notes Redeemed in Part    27 SECTION 3.08.    Purchase of Notes
at Option of the Holder    28 SECTION 3.09.    Purchase of Notes at Option of
the Holder upon Change in Control    30 SECTION 3.10.    Effect of Purchase
Notice    34 SECTION 3.11.    Deposit of Purchase Price    35

 



--------------------------------------------------------------------------------

SECTION 3.12.    Notes Purchased in Part    35 SECTION 3.13.    Covenant to
Comply with Securities Laws upon Purchase of Notes    35 SECTION 3.14.   
Repayment to the Company    36     

ARTICLE 4

COVENANTS

     SECTION 4.01.    Payment of Principal, Premium, Interest on the Notes    36
SECTION 4.02.    SEC and Other Reports    36 SECTION 4.03.    Compliance
Certificate    36 SECTION 4.04.    Further Instruments and Acts    37 SECTION
4.05.    Maintenance of Office or Agency    37 SECTION 4.06.    Delivery of
Certain Information    37     

ARTICLE 5

SUCCESSOR CORPORATION

     SECTION 5.01.    When Company May Merge or Transfer Assets    37     

ARTICLE 6

DEFAULTS AND REMEDIES

     SECTION 6.01.    Events of Default    38 SECTION 6.02.    Acceleration   
40 SECTION 6.03.    Other Remedies    41 SECTION 6.04.    Waiver of Past
Defaults    41 SECTION 6.05.    Control by Majority    41 SECTION 6.06.   
Limitation on Suits    41 SECTION 6.07.    Rights of Holders to Receive Payment
and to Convert    42 SECTION 6.08.    Collection Suit by Trustee    42 SECTION
6.09.    Trustee May File Proofs of Claim    42 SECTION 6.10.    Priorities   
43 SECTION 6.11.    Undertaking for Costs    43 SECTION 6.12.    Waiver of Stay,
Extension or Usury Laws    43     

ARTICLE 7

TRUSTEE

     SECTION 7.01.    Duties of Trustee    44 SECTION 7.02.    Rights of Trustee
   45 SECTION 7.03.    Individual Rights of Trustee    46 SECTION 7.04.   
Trustee’s Disclaimer    47 SECTION 7.05.    Notice of Defaults    47 SECTION
7.06.    Reports by Trustee to Holders    47 SECTION 7.07.    Compensation and
Indemnity    47 SECTION 7.08.    Replacement of Trustee    48 SECTION 7.09.   
Successor Trustee by Merger    49 SECTION 7.10.    Eligibility; Disqualification
   49

 



--------------------------------------------------------------------------------

SECTION 7.11.    Preferential Collection of Claims Against Company    49     

ARTICLE 8

DISCHARGE OF INDENTURE

     SECTION 8.01.    Discharge of Liability on Notes    49 SECTION 8.02.   
Repayment of the Company    49 SECTION 8.03.    Deposited Monies to Be Held in
Trust by Trustee    50 SECTION 8.04.    Reinstatement    50     

ARTICLE 9

AMENDMENTS

     SECTION 9.01.    Without Consent of Holders    50 SECTION 9.02.    With
Consent of Holders    51 SECTION 9.03.    Compliance with Trust Indenture Act   
52 SECTION 9.04.    Revocation and Effect of Consents, Waivers and Actions    52
SECTION 9.05.    Notation on or Exchange of Notes    52 SECTION 9.06.    Trustee
to Sign Supplemental Indentures    52 SECTION 9.07.    Effect of Supplemental
Indentures    52     

ARTICLE 10

CONVERSION

     SECTION 10.01.    Conversion Right and Conversion Rate    53 SECTION 10.02.
   Exercise of Conversion Right    55 SECTION 10.03.    Fractions of Shares   
56 SECTION 10.04.    Adjustment of Conversion Rate    57 SECTION 10.05.   
Notice of Adjustments of Conversion Rate    63 SECTION 10.06.    Notice Prior to
Certain Actions    63 SECTION 10.07.    Company to Reserve Common Stock    64
SECTION 10.08.    Taxes on Conversions    64 SECTION 10.09.    Covenant as to
Common Stock    65 SECTION 10.10.    Cancellation of Converted Notes    65
SECTION 10.11.    Effect of Reclassification, Consolidation, Merger or Sale   
65 SECTION 10.12.    Adjustment for Other Distributions    66 SECTION 10.13.   
Responsibility of Trustee for Conversion Provisions    67 SECTION 10.14.   
Rights Issued in Respect of Common Stock Issued Upon Conversion    67     

ARTICLE 11

SUBORDINATION

     SECTION 11.01.    Agreement to Subordinate    68 SECTION 11.02.   
Liquidation; Dissolution; Bankruptcy    68 SECTION 11.03.    Default on
Designated Senior Indebtedness    69 SECTION 11.04.    Acceleration of Notes   
70 SECTION 11.05.    When Distribution Must Be Paid Over    70 SECTION 11.06.   
Notice by the Company    70

 



--------------------------------------------------------------------------------

SECTION 11.07.    Subrogation    70 SECTION 11.08.    Relative Rights    70
SECTION 11.09.    Subordination May Not Be Impaired by the Company    71 SECTION
11.10.    Distribution or Notice to Representative    71 SECTION 11.11.   
Rights of Trustee and Paying Agent    71     

ARTICLE 12

SECURITY

     SECTION 12.01.    Security    72     

ARTICLE 13

MISCELLANEOUS

     SECTION 13.01.    Trust Indenture Act Controls    74 SECTION 13.02.   
Notices    74 SECTION 13.03.    Communication by Holders with Other Holders   
75 SECTION 13.04.    Certificate and Opinion as to Conditions Precedent    75
SECTION 13.05.    Statements Required in Certificate or Opinion    75 SECTION
13.06.    Separability Clause    76 SECTION 13.07.    Rules by Trustee, Paying
Agent, Conversion Agent and Registrar    76 SECTION 13.08.    Legal Holidays   
76 SECTION 13.09.    GOVERNING LAW    76 SECTION 13.10.    No Recourse Against
Others    76 SECTION 13.11.    Successors    76 SECTION 13.12.    Multiple
Originals    76 EXHIBITS           Exhibit A    Form of Global Note    A-1
Exhibit B    Form of Certificated Note    B-1 Exhibit C    Transfer Certificate
   C-1

 



--------------------------------------------------------------------------------

INDENTURE dated as of March 29, 2004 between SUNTERRA CORPORATION, a Maryland
corporation (the “Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Trustee hereunder (the “Trustee”).

 

RECITALS OF THE COMPANY

 

The Company has duly authorized the creation of an issue of its 3 3/4% Senior
Subordinated Convertible Notes due 2024 (the “Notes”) of substantially the tenor
and amount hereinafter set forth, and to provide therefor the Company has duly
authorized the execution and delivery of this Indenture.

 

All things necessary to make the Notes, when the Notes are executed by the
Company and authenticated and delivered hereunder, the valid obligations of the
Company, and to make this Indenture a valid agreement of the Company, in
accordance with their and its terms, have been done. Further, all things
necessary to duly authorize the issuance of the Common Stock of the Company
issuable upon the conversion of the Notes, and to duly reserve for issuance the
number of shares of Common Stock issuable upon such conversion, have been done.

 

The Notes will be partially secured pursuant to the terms of the Pledge
Agreement (as defined herein) by Pledged Securities (as defined herein).

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

 

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Notes, as follows:

 

ARTICLE 1

 

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

SECTION 1.01. Definitions. For all purposes of this Indenture, except as
otherwise expressly provided or unless the context otherwise requires:

 

(1) the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular;

 

(2) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP; and

 

(3) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

 

“144A Global Note” means a permanent Global Note in the form of the Note
attached hereto as Exhibit A, and that is deposited with and registered in the
name of the Depositary, representing Notes sold in reliance on Rule 144A under
the Securities Act.

 



--------------------------------------------------------------------------------

“30-day Option” means the 30-day option granted by the Company to the Initial
Purchasers to purchase up to an additional $20,000,000 aggregate principal
amount of Notes pursuant to the Purchase Agreement.

 

“Additional Interest Amount” means the additional interest amount payable by the
Company upon the occurrence of an Event (as defined in the Registration Rights
Agreement), in the manner and in the amounts provided by the Registration Rights
Agreement.

 

“Additional Pledged Securities” means additional Collateral within the meaning
of Section 16 of in the Pledge Agreement.

 

“Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For purposes of this definition, “control”
when used with respect to any specified person means the power to direct or
cause the direction of the management and policies of such person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Note or beneficial interest therein, the rules and procedures
of the Depositary for such Note, in each case to the extent applicable to such
transaction and as in effect from time to time.

 

“Bankruptcy Law” means Title 11, United States Code, or any similar federal or
state law for the relief of debtors.

 

“Bid Solicitation Agent” means any person authorized by the Company to solicit
bids in accordance with Article 10 hereof.

 

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of such board.

 

“Board Resolution” means a resolution duly adopted by the Board of Directors, a
copy of which, certified by the Secretary or an Assistant Secretary of the
Company to be in full force and effect on the date of such certification, shall
have been delivered to the Trustee.

 

“Business Day” means each day of the year other than a Saturday or a Sunday on
which banking institutions are not required or authorized to close in The City
of New York.

 

“Capital Stock” of any corporation means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock or other equity issued by that
corporation.

 

“Certificated Notes” means Notes that are in the form of the Notes attached
hereto as Exhibit B.

 

“Closing Time” has the meaning specified in the Purchase Agreement.

 

2



--------------------------------------------------------------------------------

“Closing Trading Price”, for purposes of calculating the Make-Whole Premium,
means the average of the historical secondary market bid quotations obtained by
the Bid Solicitation Agent in accordance with the procedures described below,
for a determination date from three independent nationally recognized securities
dealers we select; provided that if three such bids cannot reasonably be
obtained by the Bid Solicitation Agent, but two such bids are obtained, then the
average of the two bids shall be used, and if only one such bid can reasonably
be obtained by the Bid Solicitation Agent, that one bid shall be used. If the
Bid Solicitation Agent cannot reasonably obtain at least one bid for the notes
from a nationally recognized securities dealer, no Make-Whole Premium will be
paid.

 

“Common Stock” means the Common Stock, par value $0.01 per share, of the Company
as it exists on the date of this Indenture. Subject to the provisions of Section
10.11, shares issuable on conversion of Notes shall include only shares of
Common Stock or shares of any class or classes of common stock resulting from
any reclassification or reclassifications thereof; provided, however, that if at
any time there shall be more than one such resulting class, the shares so
issuable on conversion of Notes shall include shares of all such classes, and
the shares of each such class then so issuable shall be substantially in the
proportion which the total number of shares of such class resulting from all
such reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

 

“common stock” means any stock of any class of Capital Stock which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the issuer.

 

“Company” means the party named as the “Company” in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture, and, thereafter, “Company” shall mean such successor. The
foregoing sentence shall likewise apply to any subsequent such successor or
successors.

 

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by any two Officers.

 

“Conversion Agent” means any person authorized by the Company to convert Notes
in accordance with Article 10 hereof. On the date of this Indenture, the Company
hereby appoints the Trustee as the Conversion Agent.

 

“Conversion Price” means $1,000 divided by the applicable Conversion Rate.

 

“Conversion Value” for the Notes is equal to the product of (i) the Sale Price
per share of the Common Stock on a given day and (ii) the then current
Conversion Rate.

 

“Corporate Trust Office” means the principal office of the Trustee at which at
any time its corporate trust business shall be administered, which office at the
date hereof is located at MAC N9303-121, Sixth Street and Marquette Avenue,
Minneapolis, MN 55479, or such other address as the Trustee may designate from
time to time by notice to the Holders and the Company, or the principal
corporate trust office of any successor Trustee (or such other address as a
successor Trustee may designate from time to time by notice to the Holders and
the Company).

 

3



--------------------------------------------------------------------------------

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

 

“Date of Delivery” has the meaning specified in the Purchase Agreement.

 

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

“Designated Senior Indebtedness” means the Company’s obligations under any
particular Senior Indebtedness that expressly provides that such Senior
Indebtedness shall be “Designated Senior Indebtedness” for purposes of this
Indenture.

 

“Dollar” or “U.S.$” means a dollar or other equivalent unit in such coin or
currency of the United States as at the time shall be legal tender for the
payment of public and private debts.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Global Notes” means Notes that are in the form of the Notes attached hereto as
Exhibit A and, to the extent that such Notes are required to bear the Legend
required by Section 2.06, such Notes will be in the form of a 144A Global Note.

 

“Holder” means a person in whose name a Note is registered on the Registrar’s
books.

 

“Indebtedness” means, with respect to any person, without duplication:

 

(1) all obligations and other liabilities, contingent or otherwise, of such
person for borrowed money (including overdrafts) to the extent such obligations
and other liabilities would appear as a liability upon the consolidated balance
sheet of such a person in accordance with GAAP or for the deferred purchase
price of property or services, excluding any trade payables and other accrued
current liabilities incurred in the ordinary course of business, but including,
without limitation, all obligations, contingent or otherwise, of such person in
connection with any letters of credit and acceptances issued under letter of
credit facilities, acceptance facilities or other similar facilities;

 

(2) all obligations of such person evidenced by bonds, credit or loan
agreements, notes, debentures or other similar instruments to the extent such
obligations would appear as a liability upon the consolidated balance sheet of
such a person in accordance with GAAP;

 

(3) indebtedness of such person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such person
(even if the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of

 

4



--------------------------------------------------------------------------------

such property), but excluding trade payables arising in the ordinary course of
business;

 

(4) all obligations and liabilities, contingent or otherwise, in respect of
leases of the person required, in conformity with GAAP, to be accounted for as
capitalized lease obligations on the consolidated balance sheet of the person;

 

(5) all net obligations of such person under or in respect of interest rate
agreements, currency agreements or other swap, cap floor or collar agreements,
hedge agreements, forward contracts or similar instruments or agreements or
foreign currency, hedge, exchange or purchase or similar instruments or
agreements;

 

(6) all indebtedness referred to in (but not excluded from) the preceding
clauses (1) through (5) of other persons, the payment of which is secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on or with respect to property (including,
without limitation, accounts and contract rights) owned by the referent person,
even though such person has not assumed or become liable for the payment of such
indebtedness (the amount of such obligation being deemed to be the lesser of the
value of such property or asset or the amount of the obligation so secured);

 

(7) all guarantees by such person of indebtedness referred to in this definition
or of any other person;

 

(8) all Redeemable Capital Stock of such person valued at the greater of its
voluntary or involuntary maximum fixed purchase price plus accrued and unpaid
dividends;

 

(9) the present value of the obligation of such person as lessee for net rental
payments (excluding all amounts required to be paid on account of maintenance
and repairs, insurance, taxes, assessments, water, utilities and similar charges
to the extent included in such rental payments) during the remaining term of the
lease included in any such sale and leaseback transaction including any period
for which such lease has been extended or may, at the option of the lessor, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP; and

 

(10) any and all refinancings, replacements, deferrals, renewals, extensions and
refundings of or amendments, modifications or supplements to, any indebtedness,
obligation or liability of the kind described in clauses (1) through (9) above.

 

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof, including the provisions of the TIA that
are deemed to be a part hereof.

 

5



--------------------------------------------------------------------------------

“Initial Pledged Securities” means the U.S. Government Obligations identified in
Schedule I to the Pledge Agreement.

 

“Initial Purchasers” mean Merrill Lynch, Pierce, Fenner & Smith Incorporated and
CRT Capital Markets LLC.

 

“Interest Payment Date” means the date specified in the Notes as the fixed date
on which an installment of interest on the Notes is due and payable.

 

“Interest Rate” means 3 3/4% per annum.

 

“Issue Date” of any Note means the date on which the Note was originally issued
or deemed issued as set forth on the face of the Note.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset given to
secure Indebtedness, whether or not filed, recorded or otherwise perfected under
applicable law (including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction with respect to any such lien, pledge, charge or security
interest).

 

“Notes” has the meaning ascribed to it in the first paragraph under the caption
“Recitals of the Company.”

 

“Officer” means the Chairman of the Board, the Vice Chairman, the Chief
Executive Officer, the President, any Executive Vice President, any Senior Vice
President, any Vice President, the Treasurer or the Secretary or any Assistant
Treasurer or Assistant Secretary of the Company.

 

“Officers’ Certificate” means a written certificate containing the information
specified in Sections 13.04 and 13.05, signed in the name of the Company by any
two Officers, and delivered to the Trustee. An Officers’ Certificate given
pursuant to Section 4.03 shall be signed by one authorized financial or
accounting Officer of the Company but need not contain the information specified
in Sections 13.04 and 13.05.

 

“Opinion of Counsel” means a written opinion containing the information
specified in Sections 13.04 and 13.05, from legal counsel who is reasonably
acceptable to the Trustee. The counsel may be an employee of, or counsel to, the
Company or the Trustee.

 

“person” or “Person” means any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof, including any subdivision or ongoing business of any such
entity or substantially all of the assets of any such entity, subdivision or
business.

 

“Pledge Agreement” means the Pledge Agreement, dated as of March 29, 2004,
between the Company and the Trustee, and as such agreement may be amended,
restated,

 

6



--------------------------------------------------------------------------------

supplemented or otherwise modified from time to time, including all annexes and
schedules attached thereto.

 

“Pledged Account” has the meaning specified in the Pledge Agreement.

 

“Pledged Securities” means the U.S. Government Obligations to be purchased by
the Company and held in the Pledged Account in accordance with the Pledge
Agreement.

 

“principal” of a Note means the principal amount due on the Stated Maturity as
set forth on the face of the Note.

 

“Purchase Agreement” means the Purchase Agreement, dated as of March 23, 2004,
between the Company and the Initial Purchasers.

 

“Purchase Date” means an Optional Purchase Date or a Change in Control Purchase
Date, as applicable.

 

“Purchase Notice” means an Optional Purchase Notice or a Change in Control
Purchase Notice, as applicable.

 

“Purchase Price” means the Optional Purchase Price or the Change in Control
Purchase Price, as applicable.

 

“Redeemable Capital Stock” means any class of the Company’s Capital Stock that,
either by its terms, by the terms of any securities into which it is convertible
or exchangeable or by contract or otherwise, is, or upon the happening of an
event or passage of time would be, required to be redeemed (whether by sinking
fund or otherwise) prior to the date that is 91 days after the Stated Maturity
of the Notes or is redeemable at the option of the holder thereof at any time
prior to such date (provided, however, that any Capital Stock that would
constitute Redeemable Capital Stock solely because the holders thereof have the
right to require the issuer to purchase such Redeemable Capital Stock upon the
occurrence of a Change in Control shall not constitute Redeemable Capital Stock
if the terms of such Capital Stock provide that (i) any such purchases may not
be made sooner than 10 days after the Change in Control Purchase Date and (ii)
the purchase of any such Capital Stock is subordinated to the payment in full of
the Notes purchased on the Change in Control Purchase Date), or is convertible
into or exchangeable for debt securities at any time prior to such date (unless
it is convertible or exchangeable solely at the Company’s option).

 

“Redemption Date” or “redemption date” means the date specified for redemption
of the Notes in accordance with the terms of the Notes and this Indenture.

 

“Redemption Price” or “redemption price” shall have the meaning set forth in
Section 3.01 of this Indenture and paragraph 5 on the reverse side of the Notes.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of March 29, 2004 entered into by the Company and the Initial Purchaser.

 

7



--------------------------------------------------------------------------------

“Regular Record Date” means, with respect to the interest payable on any
Interest Payment Date, the close of business on the March 15 or September 15
(whether or not a Business Day), as the case may be, next preceding such
Interest Payment Date.

 

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject.

 

“Restricted Note” means a Note required to bear the restrictive legend set forth
in the form of Note set forth in Exhibits A and B of this Indenture.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor provision),
as it may be amended from time to time.

 

“Rule 144A” means Rule 144A under the Securities Act (or any successor
provision), as it may be amended from time to time.

 

“Sale Price” as of any date means the closing per share sale price (or if no
closing sale price is reported, the average bid price and ask prices or, if more
than one in either case, the average of the average bid and average ask prices)
on such date on the Nasdaq National Market or such other principal United States
securities exchange on which the Common Stock is traded or, if the Common Stock
is not listed on a United States national or regional securities exchange, as
reported by the National Association of Securities Dealers Automated Quotation
System or by the National Quotation Bureau Incorporated. In the absence of a
quotation, the Company will determine the sale price on the basis of such
quotations as the Company considers appropriate.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the United States Securities Act of 1933 (or any
successor statute), as amended from time to time.

 

“Senior Indebtedness” means any Indebtedness of the Company, unless by the terms
of the instrument creating or evidencing such Indebtedness, such Indebtedness is
expressly designated equal or junior in right of payment to the Notes.

 

Notwithstanding the foregoing, “Senior Indebtedness” shall not include:

 

(a) Indebtedness evidenced by the Notes;

 

(b) Indebtedness of the Company that by operation of law is subordinate to any
general unsecured obligations of the Company;

 

(c) any liability for federal, state or local taxes or other taxes, owed by the
Company.

 

8



--------------------------------------------------------------------------------

(d) accounts payable or other liabilities owed or owing by the Company to trade
creditors (including guarantees thereof or instruments evidencing such
liabilities);

 

(e) amounts owed by the Company for compensation to employees or for services
rendered to the Company;

 

(f) Indebtedness of the Company to any Subsidiary or any other Affiliate of the
Company or any of such Affiliate’s Subsidiaries;

 

(g) Capital Stock of the Company, including Redeemable Capital Stock; and

 

(h) Indebtedness of the Company which, when incurred and without regard to any
election under Section 1111(b) of Title 11 of the United States Code, is without
recourse to the Company.

 

“Significant Subsidiary” means any Subsidiary that would be, as of the date of
the applicable action set forth in Section 6.01(6) or Section 6.01(7) hereof, a
“significant subsidiary” of the Company within the meaning of Rule 1-02(w) of
Regulation S-X promulgated by the SEC.

 

“Stated Maturity”, when used with respect to any Note, means the date specified
in such Note as the fixed date on which the principal of such Note is due and
payable.

 

“Subsidiary” means, with respect to any Person, (i) a corporation, a majority of
whose Capital Stock with voting power, under ordinary circumstances, to elect
directors is, at the date of determination, directly or indirectly owned by such
Person, by one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries of such Person, (ii) a partnership in which such Person or a
Subsidiary of such Person holds a majority interest in the equity capital or
profits of such partnership, or (iii) any other entity (other than a
corporation) in which such Person, a Subsidiary of such Person or such Person
and one or more Subsidiaries of such Person, directly or indirectly, at the date
of determination, has (x) at least a majority ownership interest or (y) the
power to elect or direct the election of a majority of the directors or other
governing body of such entity.

 

“TIA” means the Trust Indenture Act of 1939 as in effect on the date of this
Indenture, provided, however, that in the event the TIA is amended after such
date, TIA means, to the extent required by any such amendment, the TIA as so
amended.

 

“Trading Day” means a day during which trading in securities generally occurs on
the Nasdaq National Market or, if the Common Stock is not listed on a national
or regional securities exchange, on the National Association of Securities
Dealers Automated Quotation System, or, if the Common Stock is not quoted on the
National Association of Securities Dealers Automated Quotation System, on the
principal other market on which the Common Stock is then traded.

 

9



--------------------------------------------------------------------------------

“Trading Price” of the Notes on any date of determination means the average of
the secondary market bid quotations obtained by the Bid Solicitation Agent for
$2,500,000 Principal Amount of the Notes at approximately 4:00 p.m., New York
City time, on such determination date from three independent nationally
recognized securities dealers the Company selects, which may include one or more
of the Initial Purchasers, provided that if three such bids cannot reasonably be
obtained by the Bid Solicitation Agent, but two such bids are obtained, then the
average of the two bids shall be used, and if only one such bid can reasonably
be obtained by the Bid Solicitation Agent, this one bid will be used. If the Bid
Solicitation Agent cannot reasonably obtain at least one bid for $2,500,000
Principal Amount of the Notes from a nationally recognized securities dealer or
if in the Company’s reasonable judgment, the bid quotations are not indicative
of the secondary market value of the Notes, then the Trading Price of the Notes
will be deemed to be less than 98% of the Conversion Value on such determination
date.

 

“Trustee” means the party named as the “Trustee” in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture and, thereafter, shall mean such successor. The foregoing
sentence shall likewise apply to any subsequent such successor or successors.

 

“United States” means the United States of America (including the States and the
District of Columbia), its territories, its possessions and other areas subject
to its jurisdiction (its “possessions” including Puerto Rico, the U.S. Virgin
Islands, Guam, American Samoa, Wake Island and the Northern Mariana Islands).

 

“U.S. Government Obligations” means (A) securities that are (i) direct
obligations of the United States of America, for the payment of which the full
faith and credit of the United States is pledged or (ii) obligations of a Person
controlled or supervised by or acting as an agency or instrumentality of the
United States, the payment of which is unconditionally guaranteed as a full
faith and credit obligation by the United States, which, in either case, are not
callable or redeemable at the option of the issuer thereof at any time prior to
the stated maturity thereof, or (B) any mutual fund that has at least 95% of its
assets continuously invested in investments of the type described in clause (A)
above and has the highest rating attainable by Moody’s Investor Services and
Standard & Poor’s Ratings Services, and shall also include a depository receipt
issued by a bank or trust company as custodian with respect to any such U.S.
Government Obligation or a specific payment of interest on or principal of any
such U.S. Government Obligation held by such custodian for the account of the
holder of a depository receipt; provided that (except as required by law) such
custodian is not authorized to make any deduction from the amount payable to the
holder of such depository receipt from any amount received by the custodian in
respect of the U.S. Government Obligation for the specific payment of interest
on or principal of the U.S. Government Obligation evidenced by such depository
receipt.

 

10



--------------------------------------------------------------------------------

SECTION 1.02. Other Definitions.

 

Term

--------------------------------------------------------------------------------

   Defined in Section


--------------------------------------------------------------------------------

“Act”

           1.05(a)

“Agent Members”

           2.12(f)(5)

“Cash Buy-Out”

           3.09(a)

“Change in Control”

           3.09(a)

“Change in Control Purchase Date”

           3.09(a)

“Change in Control Purchase Notice”

           3.09(c)

“Change in Control Purchase Price”

           3.09(a)

“Conversion Date”

           10.02

“Conversion Rate”

           10.01

“Current Market Price”

           10.04(g)

“Depositary”

           2.01(a)

“DTC”

           2.01(a)

“Event of Default”

           6.01

“Exchange Act”

           3.08(a)

“excluded securities”

           10.04(d)

“Expiration Time”

           10.04(f)

“Ex-Dividend Date”

           10.12

“fair market value”

           10.04(g)

“Legal Holiday”

           13.08

“Legend”

           2.06(f)

“Make-Whole Premium”

           3.09(a)

“Non-Electing Share”

           10.11

“Non-Payment Default”

           11.03(b)

“Notice of Default”

           6.01

“Optional Purchase Date”

           3.08(a)

“Optional Purchase Notice”

           3.08(c)

“Optional Purchase Price”

           3.08(a)

“Paying Agent”

           2.03

“Payment Blockage Period”

           11.03(b)

“Payment Default”

           11.03(a)

“Purchased Shares”

           10.04(f)

“Post-Distribution Price”

           10.12

“Permitted Junior Securities”

           11.02

“QIBs”

           2.01(a)

“Record Date”

           10.04(g)

“Reference Period”

           10.04(d)

“Registrar”

           2.03

“Rights”

           10.14

“Rights Agreement”

           10.14

“Rights Plan”

           10.14

“Rule 144A Information”

           4.06

“transfer”

           2.12(e)

 

SECTION 1.03. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

 

“Commission” means the SEC.

 

11



--------------------------------------------------------------------------------

“indenture Notes” means the Notes.

 

“indenture Note holder” means a Holder.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture Notes means the Company.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

 

SECTION 1.04. Rules of Construction. Unless the context otherwise requires:

 

(a) a term has the meaning assigned to it;

 

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP as in effect from time to time;

 

(c) “or” is not exclusive;

 

(d) “including” means including, without limitation; and

 

(e) words in the singular include the plural, and words in the plural include
the singular.

 

SECTION 1.05. Acts of Holders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by their agent duly appointed in writing; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Trustee and, where it is hereby expressly
required, to the Company. Such instrument or instruments (and the action
embodied therein and evidenced thereby) are herein sometimes referred to as the
“Act” of Holders signing such instrument or instruments. Proof of execution of
any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee and the Company, if made in the manner provided in this Section.

 

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such officer the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer’s
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer’s authority. The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner that the Trustee deems sufficient.

 

12



--------------------------------------------------------------------------------

(c) The ownership of Notes shall be proved by the register for the Notes or by a
certificate of the Registrar.

 

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Note shall bind every future Holder of the same
Note and the holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Trustee or the Company in reliance
thereon, whether or not notation of such action is made upon such Note.

 

(e) If the Company shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Company may,
at its option, by or pursuant to a resolution of the Board of Directors, fix in
advance a record date for the determination of Holders entitled to give such
request, demand, authorization, direction, notice, consent, waiver or other Act,
but the Company shall have no obligation to do so. If such a record date is
fixed, such request, demand, authorization, direction, notice, consent, waiver
or other Act may be given before or after such record date, but only the Holders
of record at the close of business on such record date shall be deemed to be
Holders for purposes of determining whether Holders of the requisite proportion
of outstanding Notes have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other Act, and for
that purpose the outstanding Notes shall be computed as of such record date;
provided that no such authorization, agreement or consent by the Holders on such
record date shall be deemed effective unless it shall become effective pursuant
to the provisions of this Indenture not later than six months after the record
date.

 

ARTICLE 2

 

THE NOTES

 

SECTION 2.01. Form and Dating. The Notes and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibits A and B, which are
incorporated into and made a part of this Indenture. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or usage
(provided that any such notation, legend or endorsement required by usage is in
a form acceptable to the Company). The Company shall provide any such notations,
legends or endorsements to the Trustee in writing. Each Note shall be dated the
date of its authentication.

 

(a) 144A Global Notes. Notes offered and sold within the United States to
“qualified institutional buyers” as defined in Rule 144A (“QIBs”) in reliance on
Rule 144A shall be issued initially in the form of a 144A Global Note, which
shall be deposited with the Trustee at its Corporate Trust Office, as custodian
for, and registered in the name of, The Depository Trust Company (“DTC”) or its
nominee (such depositary, or any successor thereto, and any such nominee being
hereinafter referred to as the “Depositary”) duly executed by the Company and
authenticated by the Trustee as hereinafter provided. The aggregate principal
amount of the 144A Global Note may from time to time be increased or decreased
by adjustments made on the records of the Trustee and the Depositary as
hereinafter provided.

 

13



--------------------------------------------------------------------------------

(b) Global Notes in General. Except as provided in Section 2.06 or 2.12, owners
of beneficial interests in Global Notes will not be entitled to receive physical
delivery of Certificated Notes. Each Global Note shall represent such of the
outstanding Notes as shall be specified therein and each shall provide that it
shall represent the aggregate principal amount of outstanding Notes from time to
time endorsed thereon and that the aggregate principal amount of outstanding
Notes represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges, redemptions and conversions.

 

Any adjustment of the aggregate principal amount of a Global Note to reflect the
amount of any increase or decrease in the principal amount of outstanding Notes
represented thereby shall be made by the Trustee in accordance with instructions
given by the Holder thereof as required by Section 2.12 hereof and shall be made
on the records of the Trustee and the Depositary.

 

(c) Book-Entry Provisions. This Section 2.01(c) shall apply only to Global Notes
deposited with or on behalf of the Depositary.

 

The Company shall execute and the Trustee shall, in accordance with this Section
2.01(c), authenticate and deliver initially one or more Global Notes that (a)
shall be registered in the name of the Depositary, (b) shall be delivered by the
Trustee to the Depositary or pursuant to the Depositary’s instructions or held
by the Trustee as custodian for such Depositary and (c) shall bear legends
substantially to the following effect:

 

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS, IN WHOLE BUT NOT IN
PART, TO NOMINEES OF THE DEPOSITORY TRUST COMPANY OR TO A SUCCESSOR THEREOF OR
SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL
BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
ARTICLE TWO OF THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.”

 

(d) Certificated Notes. Notes not issued as interests in the Global Notes will
be issued in certificated form substantially in the form of Exhibit B attached
hereto.

 

14



--------------------------------------------------------------------------------

SECTION 2.02. Execution and Authentication. An Officer shall sign the Note for
the Company by manual or facsimile signature.

 

Notes bearing the manual or facsimile signatures of individuals who were at the
time of the execution of the Notes the proper Officers of the Company shall bind
the Company, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of authentication of such Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein duly executed by
the Trustee by manual signature of an authorized signatory of the Trustee, and
such certificate upon any Note shall be conclusive evidence, and the only
evidence, that such Note has been duly authenticated and delivered hereunder.

 

The Trustee shall authenticate and deliver Notes for original issue in an
aggregate principal amount of up to $75,000,000, or an aggregate principal
amount of up to $95,000,000 if the 30-day Option is exercised fully, upon a
Company Order without any further action by the Company. The aggregate principal
amount of Notes outstanding at any time may not exceed the amount set forth in
the foregoing sentence, except as provided in Section 2.07.

 

The Notes shall be issued only in registered form without coupons and only in
denominations of $1,000 in principal amount and any integral multiple thereof.

 

SECTION 2.03. Registrar, Paying Agent and Conversion Agent. The Company shall
maintain an office or agency where Notes may be presented for registration of
transfer or for exchange (“Registrar”), an office or agency where Notes may be
presented for purchase or payment (“Paying Agent”) and an office or agency where
Notes may be presented for conversion (“Conversion Agent”). The Registrar shall
keep a register of the Notes and of their transfer and exchange. The Company may
have one or more co-registrars, one or more additional paying agents and one or
more additional conversion agents. The term Paying Agent includes any additional
paying agent, including any named pursuant to Section 4.05. The term Conversion
Agent includes any additional conversion agent, including any named pursuant to
Section 4.05.

 

The Company shall enter into an appropriate agency agreement with any Registrar,
Paying Agent, Conversion Agent or co-registrar (other than the Trustee). The
agreement shall implement the provisions of this Indenture that relate to such
agent. The Company shall notify the Trustee of the name and address of any such
agent. If the Company fails to maintain a Registrar, Paying Agent or Conversion
Agent, the Trustee shall act as such and shall be entitled to appropriate
compensation therefor pursuant to Section 7.06. The Company or any Subsidiary or
an Affiliate of either of them may act as Paying Agent, Registrar, Conversion
Agent or co-registrar.

 

The Company initially appoints the Trustee as Registrar, Conversion Agent and
Paying Agent in connection with the Notes.

 

15



--------------------------------------------------------------------------------

SECTION 2.04. Paying Agent to Hold Money and Notes in Trust. Except as otherwise
provided herein, on or prior to each due date of payments in respect of any
Note, the Company shall deposit, or, in the case of the first six scheduled
interest payments on the Notes, if the Company so elects, cause to be deposited
in accordance with the Pledge Agreement, with the Paying Agent a sum of money
(in immediately available funds if deposited on the due date) sufficient to make
such payments when so becoming due. The Company shall require each Paying Agent
(other than the Trustee) to agree in writing that the Paying Agent shall hold in
trust for the benefit of Holders or the Trustee all money held by the Paying
Agent for the making of payments in respect of the Notes and shall notify the
Trustee of any default by the Company in making any such payment. At any time
during the continuance of any such default, the Paying Agent shall, upon the
written request of the Trustee, forthwith pay to the Trustee all money so held
in trust. If the Company, a Subsidiary or an Affiliate of either of them acts as
Paying Agent, it shall segregate the money held by it as Paying Agent and hold
it as a separate trust fund. The Company at any time may require a Paying Agent
to pay all money held by it to the Trustee and to account for any funds
disbursed by it. Upon doing so, the Paying Agent shall have no further liability
for the money.

 

SECTION 2.05. Holder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of Holders. If the Trustee is not the Registrar, the Company shall
cause to be furnished to the Trustee at least semiannually on each March 1 and
September 1 during the term of the Notes a listing of Holders dated within 13
days of the date on which the list is furnished and at such other times as the
Trustee may request in writing a list in such form and as of such date as the
Trustee may reasonably require of the names and addresses of Holders.

 

SECTION 2.06. Transfer and Exchange. Subject to Sections 2.01(b), 2.06(b) and
2.12 hereof,

 

(a) (i) upon surrender for registration of transfer of any Note, together with a
written instrument of transfer satisfactory to the Registrar duly executed by
the Holder or such Holder’s attorney duly authorized in writing, at the office
or agency of the company designated as Registrar or co-registrar pursuant to
Section 2.03, the Company shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denomination or denominations, of a like aggregate
principal amount. The Company shall not charge a service charge for any
registration of transfer or exchange, but the Company may require payment of a
sum sufficient to pay all taxes, assessments or other governmental charges that
may be imposed in connection with the transfer or exchange of the Notes from the
Holder requesting such transfer or exchange.

 

(ii) At the option of the Holder, Notes may be exchanged for other Notes of any
authorized denomination or denominations, of a like aggregate principal amount,
upon surrender of the Notes to be exchanged, together with a written instrument
of transfer satisfactory to the Registrar duly executed by the Holder or such
Holder’s attorney duly authorized in writing, at such office or agency. Whenever
any Notes are so surrendered for exchange, the Company shall execute, and the
Trustee shall authenticate and deliver, the Notes that the Holder making the
exchange is entitled to receive.

 

16



--------------------------------------------------------------------------------

(iii) The Company shall not be required to make, and the Registrar need not
register, transfers or exchanges of Notes selected for redemption (except, in
the case of Notes to be redeemed in part, the portion thereof not to be
redeemed) or any Notes in respect of which a Purchase Notice (as defined in
Section 3.08(d)) has been given and not withdrawn by the Holder thereof in
accordance with the terms of this Indenture (except, in the case of Notes to be
purchased in part, the portion thereof not to be purchased) or any Notes for a
period of 15 days before the mailing of a notice of redemption of Notes to be
redeemed.

 

(b) Notwithstanding any provision to the contrary herein, so long as a Global
Note remains outstanding and is held by or on behalf of the Depositary,
transfers of a Global Note, in whole or in part, shall be made only in
accordance with Section 2.12 and this Section 2.06(b). Transfers of a Global
Note shall be limited to transfers of such Global Note in whole, or in part, to
nominees of the Depositary or to a successor of the Depositary or such
successor’s nominee.

 

(c) Successive registrations and registrations of transfers and exchanges as
aforesaid may be made from time to time as desired, and each such registration
shall be noted on the register for the Notes.

 

(d) Any Registrar appointed pursuant to Section 2.03 hereof shall provide to the
Trustee such information as the Trustee may reasonably require in connection
with the delivery by such Registrar of Notes upon transfer or exchange of Notes.

 

(e) No Registrar shall be required to make registrations of transfer or exchange
of Notes during any periods designated in the text of the Notes or in this
Indenture as periods during which such registration of transfers and exchanges
need not be made.

 

(f) If Notes are issued upon the transfer, exchange or replacement of Notes
subject to restrictions on transfer and bearing the legends set forth on the
form of Note attached hereto as Exhibits A and B setting forth such restrictions
(collectively, the “Legend”), or if a request is made to remove the Legend on a
Note, the Notes so issued shall bear the Legend, or the Legend shall not be
removed, as the case may be, unless there is delivered to the Company and the
Registrar such satisfactory evidence, which shall include an Opinion of Counsel,
as may be reasonably required by the Company and the Registrar, that neither the
Legend nor the restrictions on transfer set forth therein are required to ensure
that transfers thereof comply with the provisions of Rule 144A or Rule 144 under
the Securities Act or that such Notes are not “restricted” within the meaning of
Rule 144 under the Securities Act. Upon (i) provision of such satisfactory
evidence, or (ii) notification by the Company to the Trustee and Registrar of
the sale of such Note pursuant to a registration statement that is effective at
the time of such sale, the Trustee, at the written direction of the Company,
shall authenticate and deliver a Note that does not bear the Legend.

 

(g) Any Note or Common Stock issued upon the conversion or exchange of a Note
that is purchased or owned by the Company or any Affiliate thereof may not be
resold by the Company or such Affiliate unless registered under the Securities
Act or resold pursuant to an exemption from the registration requirements of the
Securities Act in a transaction which results

 

17



--------------------------------------------------------------------------------

in such Notes or Common Stock, as the case may be, no longer being “restricted
securities” (as defined under Rule 144).

 

SECTION 2.07. Replacement Notes. If (a) any mutilated Note is surrendered to the
Trustee, or (b) the Company and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Note, and there is
delivered to the Company and the Trustee such Note or indemnity as may be
required by them to save each of them harmless, then, in the absence of notice
to the Company or the Trustee that such Note has been acquired by a bona fide
purchaser, the Company shall execute and upon its written request the Trustee
shall authenticate and deliver, in exchange for any such mutilated Note or in
lieu of any such destroyed, lost or stolen Note, a new Note of like tenor and
principal amount, bearing a number not contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, or is about to be purchased by the Company
pursuant to Article 3 hereof, the Company in its discretion may, instead of
issuing a new Note, pay or purchase such Note, as the case may be.

 

Upon the issuance of any new Notes under this Section 2.07, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.07 in lieu of any mutilated,
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.

 

The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

SECTION 2.08. Outstanding Notes; Determinations of Holders’ Action. Notes
outstanding at any time are all the Notes authenticated by the Trustee except
for those cancelled by it or delivered to it for cancellation, those paid
pursuant to Section 2.07 and those described in this Section 2.08 as not
outstanding. A Note does not cease to be outstanding because the Company or an
Affiliate thereof holds the Note; provided, however, that in determining whether
the Holders of the requisite principal amount of the outstanding Notes have
given or concurred in any request, demand, authorization, direction, notice,
consent or waiver hereunder, Notes owned by the Company or any other obligor
upon the Notes or any Affiliate of the Company or such other obligor shall be
disregarded and deemed not to be outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes which a
Responsible Officer of the Trustee knows to be so owned shall be so disregarded.
Subject to the foregoing, only Notes outstanding at the time of such
determination shall be considered in any such determination (including, without
limitation, determinations pursuant to Articles 6 and 9).

 

18



--------------------------------------------------------------------------------

If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Note is
held by a bona fide purchaser.

 

If the Paying Agent holds, in accordance with this Indenture, on a Redemption
Date, or on the Business Day following the Purchase Date, or on Stated Maturity,
money or securities, if permitted hereunder, sufficient to pay Notes payable on
that date, then immediately after such Redemption Date, Purchase Date or Stated
Maturity, as the case may be, such Notes shall cease to be outstanding and
interest on such Notes shall cease to accrue; provided that, if such Notes are
to be redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor reasonably satisfactory to the Trustee has been
made.

 

If a Note is converted in accordance with Article 10, then from and after the
time of conversion on the conversion date, such Note shall cease to be
outstanding and interest shall cease to accrue on such Note.

 

SECTION 2.09. Temporary Notes. Pending the preparation of definitive Notes, the
Company may execute, and upon Company Order the Trustee shall authenticate and
deliver, temporary Notes which are printed, lithographed, typewritten,
mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the officers executing such Notes may determine, as conclusively
evidenced by their execution of such Notes.

 

If temporary Notes are issued, the Company will cause definitive Notes to be
prepared without unreasonable delay. After the preparation of definitive Notes,
the temporary Notes shall be exchangeable for definitive Notes upon surrender of
the temporary Notes at the office or agency of the Company designated for such
purpose pursuant to Section 2.03, without charge to the Holder. Upon surrender
for cancellation of any one or more temporary Notes the Company shall execute
and the Trustee shall authenticate and deliver in exchange therefor a like
principal amount of definitive Notes of authorized denominations. Until so
exchanged the temporary Notes shall in all respects be entitled to the same
benefits under this Indenture as definitive Notes.

 

SECTION 2.10. Cancellation. All Notes surrendered for payment, purchase by the
Company pursuant to Article 3, conversion, redemption or registration of
transfer or exchange shall, if surrendered to any person other than the Trustee,
be delivered to the Trustee and shall be promptly cancelled by it. The Company
may at any time deliver to the Trustee for cancellation any Notes previously
authenticated and delivered hereunder which the Company may have acquired in any
manner whatsoever, and all Notes so delivered shall be promptly cancelled by the
Trustee. The Company may not reissue, reoffer or resell new Notes to replace
Notes it has paid or delivered to the Trustee for cancellation or that any
Holder has converted pursuant to Article 10. No Notes shall be authenticated in
lieu of or in exchange for any Notes cancelled as provided in this Section 2.10,
except as expressly permitted by this Indenture. All cancelled Notes shall be
disposed of by the Trustee in accordance with its customary procedures.

 

19



--------------------------------------------------------------------------------

SECTION 2.11. Persons Deemed Owners. Prior to due presentment of a Note for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name such Note is registered as the
owner of such Note for the purpose of receiving payment of principal of the Note
or the payment of any Redemption Price or Purchase Price in respect thereof, and
interest thereon, for the purpose of conversion and for all other purposes
whatsoever, whether or not such Note be overdue, and neither the Company, the
Trustee nor any agent of the Company or the Trustee shall be affected by notice
to the contrary.

 

SECTION 2.12. Global Notes. (a) Notwithstanding any other provisions of this
Indenture or the Notes, (A) transfers of a Global Note, in whole or in part,
shall be made only in accordance with Sections 2.06 and 2.12(a)(i), (B) transfer
of a beneficial interest in a Global Note for a Certificated Note shall comply
with Sections 2.06 and 2.12(a)(ii) below, and (C) transfers of a Certificated
Note shall comply with Section 2.06 and Sections 2.12(a)(iii) and (iv) below.

 

(i) Transfer of Global Note. A Global Note may not be transferred, in whole or
in part, to any Person other than the Depositary or a nominee or any successor
thereof, and no such transfer to any such other Person may be registered;
provided that this clause (i) shall not prohibit any transfer of a Note that is
issued in exchange for a Global Note but is not itself a Global Note. No
transfer of a Note to any Person shall be effective under this Indenture or the
Notes unless and until such Note has been registered in the name of such Person.
Nothing in this Section 2.12(a)(i) shall prohibit or render ineffective (i) any
transfer of a beneficial interest in a Global Note effected in accordance with
the other provisions of this Section 2.12(a); and (ii) the transfer and exchange
of beneficial interests in a Global Note effected through the Depositary in
accordance with this Indenture and the procedures of the Depositary.

 

(ii) Restrictions on Transfer of a Beneficial Interest in a Global Note for a
Certificated Note. A beneficial interest in a Global Note may not be exchanged
for a Certificated Note except upon satisfaction of the requirements set forth
below. Upon receipt by the Trustee of a transfer of a beneficial interest in a
Global Note in accordance with Applicable Procedures for a Certificated Note in
the form satisfactory to the Trustee, together with:

 

(1) so long as the Notes are Restricted Notes, a certification in the form set
forth in Exhibit C;

 

(2) written instructions to the Trustee to make, or direct the Registrar to
make, an adjustment on its books and records with respect to such Global Note to
reflect a decrease in the aggregate principal amount of the Notes represented by
the Global Note, such instructions to contain information regarding the
Depositary account to be credited with such decrease; and

 

(3) if the Company or Registrar so requests, an opinion of counsel or other
evidence reasonably satisfactory to them as to the compliance with the
restrictions set forth in the Legend,

 

20



--------------------------------------------------------------------------------

then the Trustee shall cause, or direct the Registrar to cause, in accordance
with the standing instructions and procedures existing between the Depositary
and the Registrar, the aggregate principal amount of Notes represented by the
Global Note to be decreased by the aggregate principal amount of the
Certificated Note to be issued, shall issue such Certificated Note and shall
debit or cause to be debited to the account of the Person specified in such
instructions a beneficial interest in the Global Note equal to the principal
amount of the Certificated Note so issued.

 

(iii) Transfer and Exchange of Certificated Notes. When Certificated Notes are
presented to the Registrar with a request:

 

(x) to register the transfer of such Certificated Notes; or

 

(y) to exchange such Certificated Notes for an equal principal amount of
Certificated Notes of other authorized denominations,

 

the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Certificated Notes surrendered for transfer or exchange:

 

(1) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Registrar, duly executed by
the Holder thereof or his attorney duly authorized in writing; and

 

(2) so long as such Notes are Restricted Notes, such Notes are being transferred
or exchanged pursuant to an effective registration statement under the
Securities Act or pursuant to clause (A), (B) or (C) below, and are accompanied
by the following additional information and documents, as applicable:

 

(A) if such Certificated Notes are being delivered to the Registrar by a Holder
for registration in the name of such Holder, without transfer, a certification
from such Holder to that effect; or

 

(B) if such Certificated Notes are being transferred to the Company, a
certification to that effect; or

 

(C) if such Certificated Notes are being transferred pursuant to an exemption
from registration, (i) a certification to that effect (in the form set forth in
Exhibits C, if applicable) and (ii) if the Company or Registrar so requests, an
opinion of counsel or other evidence reasonably satisfactory to them as to the
compliance with the restrictions set forth in the Legend.

 

(iv) Restrictions on Transfer of a Certificated Note for a Beneficial Interest
in a Global Note. A Certificated Note may not be exchanged for a beneficial
interest in a Global Note except upon satisfaction of the requirements set forth
below. Upon receipt by the Trustee of a Certificated Note, duly endorsed or
accompanied by appropriate instruments of transfer, in form reasonably
satisfactory to the Trustee, together with:

 

(1) so long as the Notes are Restricted Notes, certification, in the form set
forth in Exhibit C, that such Certificated Note is being transferred to a QIB in
accordance with Rule 144A; and

 

21



--------------------------------------------------------------------------------

(2) written instructions directing the Trustee to make, or to direct the
Registrar to make, an adjustment on its books and records with respect to such
Global Note to reflect an increase in the aggregate principal amount of the
Notes represented by the Global Note, such instructions to contain information
regarding the Depositary account to be credited with such increase, then the
Trustee shall cancel such Certificated Note and cause, or direct the Registrar
to cause, in accordance with the standing instructions and procedures existing
between the Depositary and the Registrar, the aggregate principal amount of
Notes represented by the Global Note to be increased by the aggregate principal
amount of the Certificated Note to be exchanged, and shall credit or cause to be
credited to the account of the Person specified in such instructions a
beneficial interest in the Global Note equal to the principal amount of the
Certificated Note so cancelled. If no Global Notes are then outstanding, the
Company shall issue and the Trustee shall authenticate, upon written order of
the Company in the form of an Officers’ Certificate, a new Global Note in the
appropriate principal amount.

 

(b) Subject to the succeeding paragraph, every Note shall be subject to the
restrictions on transfer provided in the Legend, including the delivery of an
opinion of counsel, if so provided. Whenever any Restricted Note is presented or
surrendered for registration of transfer or for exchange for a Note registered
in a name other than that of the Holder, such Note must be accompanied by a
certificate in substantially the form set forth in Exhibit C, dated the date of
such surrender and signed by the Holder of such Note, as to compliance with such
restrictions on transfer. The Registrar shall not be required to accept for such
registration of transfer or exchange any Note not so accompanied by a properly
completed certificate and other evidence the Registrar may request as to the
compliance with the restrictions set forth in the Legend.

 

(c) The restrictions imposed by the Legend upon the transferability of any Note
shall cease and terminate when such Note has been sold pursuant to an effective
registration statement under the Securities Act or transferred in compliance
with Rule 144 or, if earlier, upon the expiration of the holding period
applicable to sales thereof under Rule 144(k). Any Note as to which such
restrictions on transfer shall have expired in accordance with their terms or
shall have terminated may, upon a surrender of such Note for exchange to the
Registrar in accordance with the provisions of this Section 2.12 (accompanied,
in the event that such restrictions on transfer have terminated by reason of a
transfer in compliance with Rule 144, by an opinion of counsel having
substantial experience in practice under the Securities Act and otherwise
reasonably acceptable to the Company, addressed to the Company and in form
acceptable to the Company, to the effect that the transfer of such Note has been
made in compliance with Rule 144 or such successor provision), be exchanged for
a new Note, of like tenor and aggregate principal amount, which shall not bear
the restrictive Legend. The Company shall inform the Trustee of the effective
date of any registration statement registering the Notes under the Securities
Act. The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under

 

22



--------------------------------------------------------------------------------

applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among DTC participants, members or
beneficial owners in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof. The Trustee shall not be liable for any action
taken or omitted to be taken by it in good faith in accordance with the
aforementioned opinion of counsel or registration statement.

 

(d) In the event that Rule 144(k) as promulgated under the Securities Act is
amended to shorten the two-year restriction period, then restrictions on
transfer on the Notes and the Common Stock will be deemed to refer to the
shortened restriction period. The Company undertakes to inform the Trustee if
such change to Rule 144(k) occurs and the effect (if any) to the restrictions on
transfer applicable to the Notes and Common Stock and shall provide additional
information (including an Opinion of Counsel and/or an Officers’ Certificate) if
so requested by the Trustee.

 

(e) As used in the preceding two paragraphs of this Section 2.12, the term
“transfer” encompasses any sale, pledge, transfer, hypothecation or other
disposition of any Note.

 

(f) The provisions of clauses (1), (2), (3), (4) and (5) below shall apply only
to Global Notes:

 

(1) Notwithstanding any other provisions of this Indenture or the Notes, except
as provided in Section 2.12(a)(i), a Global Note shall not be exchanged in whole
or in part for a Note registered in the name of any Person other than the
Depositary or one or more nominees thereof; provided that a Global Note may be
exchanged for Notes registered in the names of any person designated by the
Depositary in the event that (i) the Depositary has notified the Company that it
is unwilling or unable to continue as Depositary for such Global Note or such
Depositary has ceased to be a “clearing agency” registered under the Exchange
Act, and a successor Depositary is not appointed by the Company within 90 days
or (ii) an Event of Default has occurred and is continuing with respect to the
Notes. Any Global Note exchanged pursuant to clause (i) above shall be so
exchanged in whole and not in part, and any Global Note exchanged pursuant to
clause (ii) above may be exchanged in whole or from time to time in part as
directed by the Depositary. Any Note issued in exchange for a Global Note or any
portion thereof shall be a Global Note; provided that any such Note so issued
that is registered in the name of a Person other than the Depositary or a
nominee thereof shall not be a Global Note.

 

(2) Notes issued in exchange for a Global Note or any portion thereof shall be
issued in definitive, fully registered form, without interest coupons, shall
have an aggregate principal amount equal to that of such Global Note or portion
thereof to be so exchanged, shall be registered in such names and be in such
authorized denominations as the Depositary shall designate and shall bear the
applicable legends provided for herein. Any Global Note to be exchanged in

 

23



--------------------------------------------------------------------------------

whole shall be surrendered by the Depositary to the Trustee, as Registrar. With
regard to any Global Note to be exchanged in part, either such Global Note shall
be so surrendered for exchange or, if the Trustee is acting as custodian for the
Depositary or its nominee with respect to such Global Note, the principal amount
thereof shall be reduced, by an amount equal to the portion thereof to be so
exchanged, by means of an appropriate adjustment made on the records of the
Trustee. Upon any such surrender or adjustment, the Trustee shall authenticate
and deliver the Note issuable on such exchange to or upon the order of the
Depositary or an authorized representative thereof.

 

(3) Subject to the provisions of clause (5) below, the registered Holder may
grant proxies and otherwise authorize any Person, including Agent Members (as
defined below) and persons that may hold interests through Agent Members, to
take any action which a holder is entitled to take under this Indenture or the
Notes.

 

(4) In the event of the occurrence of any of the events specified in clause (1)
above, the Company will promptly make available to the Trustee a reasonable
supply of Certificated Notes in definitive, fully registered form, without
interest coupons.

 

(5) Neither any members of, or participants in, the Depositary (collectively,
the “Agent Members”) nor any other Persons on whose behalf Agent Members may act
shall have any rights under this Indenture with respect to any Global Note
registered in the name of the Depositary or any nominee thereof, or under any
such Global Note, and the Depositary or such nominee, as the case may be, may be
treated by the Company, the Trustee and any agent of the Company or the Trustee
as the absolute owner and holder of such Global Note for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or such nominee, as the case may be, or impair, as between the
Depositary, its Agent Members and any other person on whose behalf an Agent
Member may act, the operation of customary practices of such Persons governing
the exercise of the rights of a holder of any Note.

 

SECTION 2.13. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers and, if so, the Trustee shall use “CUSIP” numbers in notices of
redemption as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Notes or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Notes, and any such redemption shall not be affected by any defect in or
omission of such numbers. The Company will promptly notify the Trustee of any
change in the CUSIP numbers.

 

SECTION 2.14. Defaulted Interest. If the Company defaults in a payment of
interest on the Notes, it shall pay, or shall deposit with the Paying Agent
money in immediately available funds sufficient to pay, the defaulted interest,
plus (to the extent lawful) any interest

 

24



--------------------------------------------------------------------------------

payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date. A special record date, as used in this Section
2.14 with respect to the payment of any defaulted interest, shall mean the 15th
day next preceding the date fixed by the Company for the payment of defaulted
interest, whether or not such day is a Business Day. At least 15 days before the
subsequent special record date, the Company shall mail to each Holder and to the
Trustee (or cause the Trustee to mail to each Holder) a notice that states the
subsequent special record date, the payment date and the amount of defaulted
interest to be paid.

 

SECTION 2.15. Registration Default. The Additional Interest Amount shall be
payable upon the Notes in the case of an Event (as defined in the Registration
Rights Agreement). If an Event occurs, the Company shall deliver to the Trustee
an Officers’ Certificate stating (1) the Additional Interest Amount payable, (2)
when such Additional Interest Amount began accruing and (3) when such Additional
Interest Amount is payable. Unless and until a Responsible Officer of the
Trustee receives such an Officer’s Certificate, the Trustee shall assume that no
Additional Interest Amount is payable.

 

ARTICLE 3

 

REDEMPTION AND PURCHASES

 

SECTION 3.01. Optional Redemption. The Notes are not redeemable prior to March
29, 2007. On and after March 29, 2007, the Company may, at its option, redeem
the Notes in whole at any time or in part from time to time, in cash, on any
date prior to Stated Maturity, only if the Sale Price of the Common Stock has
exceeded 150% of the Conversion Price then in effect for at least 20 Trading
Days in any consecutive 30-Trading Day period ending on the Trading Day prior to
the date of mailing of the notice of optional redemption pursuant to Section
3.04. On and after March 29, 2011, the Company may, at its option, redeem the
Notes in whole at any time or in part from time to time, in cash. If the Company
redeems the Notes at its option, the Notes will be redeemed upon notice as set
forth in Section 3.04, at a redemption price equal to 100% of the principal
amount (the “Redemption Price”), plus accrued and unpaid interest, if any, to
(but not including) the Redemption Date. If a Redemption Date is after a Regular
Record Date but on or prior to the corresponding Interest Payment Date, the
accrued and unpaid interest becoming due on such date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such on
the relevant Regular Record Date according to their terms, and the Redemption
Price shall not include such interest payment.

 

SECTION 3.02. Notice of Trustee. If the Company elects to redeem Notes pursuant
to the redemption provisions of Section 3.01 hereof, it shall notify the Trustee
at least 30 days prior but not more than 60 days prior to the Redemption Date of
such intended Redemption Date, the principal amount of Notes to be redeemed and
the CUSIP numbers of the Notes to be redeemed.

 

SECTION 3.03. Selection of Notes to be Redeemed. If fewer than all the Notes are
to be redeemed, the Trustee shall select the particular Notes to be redeemed by
lot or on a pro rata basis or in accordance with any other method the Trustee
considers fair and appropriate. Notes and portions thereof that the Trustee
selects shall be in principal amounts equal to $1,000 or any whole multiple
thereof.

 

25



--------------------------------------------------------------------------------

If any Note selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Note so
selected, the converted portion of such Note shall be deemed (to the extent it
may be) to be the portion selected for redemption (provided, however, that the
Holder of such Note so converted and deemed redeemed shall not be entitled to
any additional interest payment as a result of such deemed redemption than such
Holder would have otherwise been entitled to receive upon conversion of such
Note). Notes that have been converted during a selection of Notes to be redeemed
may be treated by the Trustee as outstanding for the purpose of such selection.

 

The Trustee shall promptly notify the Company and the Registrar in writing of
the Notes selected for redemption and, in the case of any Notes selected for
partial redemption, the principal amount thereof to be redeemed.

 

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Notes shall relate, in the case of any
Notes redeemed or to be redeemed only in part, to the portion of the principal
amount of such Notes which has been or is to be redeemed.

 

SECTION 3.04. Notice of Redemption. Notice of redemption shall be given in the
manner provided in Section 13.02 hereof to the Holders of Notes to be redeemed.
Such notice shall be given not less than 30 nor more than 60 days prior to the
Redemption Date for redemption pursuant to Section 3.01.

 

All notices of redemption shall state:

 

(1) the Redemption Date;

 

(2) the Redemption Price and interest accrued and unpaid to, but not including,
the Redemption Date, if any;

 

(3) if fewer than all the outstanding Notes are to be redeemed, the aggregate
principal amount of Notes to be redeemed and the aggregate principal amount of
Notes which will be outstanding after such partial redemption;

 

(4) that on the Redemption Date the Redemption Price and interest accrued and
unpaid to, but not including, the Redemption Date, if any, will become due and
payable upon each such Note to be redeemed, and that interest thereon shall
cease to accrue on and after such date;

 

(5) the Conversion Rate, the date on which the right to convert the principal of
the Notes to be redeemed will terminate and the places where such Notes may be
surrendered for conversion;

 

(6) the place or places where such Notes are to be surrendered for payment of
the Redemption Price and accrued and unpaid interest, if any; and

 

(7) the CUSIP number of the Notes.

 

26



--------------------------------------------------------------------------------

The notice given shall specify the last date on which exchanges or transfers of
Notes may be made pursuant to Section 2.06 hereof, and shall specify the serial
numbers of Notes and the portions thereof called for redemption.

 

Notice of redemption of Notes to be redeemed at the election of the Company
shall be given by the Company, or, at the Company’s request, by the Trustee on
behalf of the Company and at the Company’s expense; provided, however, that, in
all cases, the text of such notice of redemption shall be prepared by the
Company. If the Company so requests that the Trustee deliver such notice of
redemption, the Company shall so inform the Trustee 15 days prior to the mailing
date for such notice of redemption, or such shorter time as mutually agreed to
by the Company and the Trustee. If, however, the Company gives such notice of
redemption to the Holders, the Company shall concurrently deliver to the Trustee
an Officers’ Certificate stating that such notice has been given.

 

SECTION 3.05. Effect of Notice of Redemption. Notice of redemption having been
given as provided in Section 3.04 hereof, the Notes so to be redeemed shall, on
the Redemption Date, become due and payable at the Redemption Price therein
specified (except for Notes converted in accordance with the terms of this
Indenture) and from and after such date (unless the Company shall default in the
payment of the Redemption Price and accrued and unpaid interest) such Notes
shall cease to bear interest. Upon surrender of any such Note for redemption in
accordance with such notice, such Note shall be paid by the Company at the
Redemption Price plus accrued and unpaid interest, if any, to, but not
including, the Redemption Date.

 

If any Note called for redemption shall not be so paid upon surrender thereof
for redemption, the principal shall, until paid, bear interest from the
Redemption Date at the Interest Rate.

 

SECTION 3.06. Deposit of Redemption Price. Prior to or on any Redemption Date,
the Company shall deposit with the Trustee or with a Paying Agent an amount of
money sufficient to pay the Redemption Price of all the Notes to be redeemed on
that Redemption Date (other than any Notes called for redemption on that date
which have been converted prior to the date of such deposit), and accrued and
unpaid interest, if any, on such Notes to, but not including, the Redemption
Date.

 

If any Note called for redemption is converted, any money deposited with the
Trustee or with a Paying Agent or so segregated and held in trust for the
redemption of such Note shall (subject to any right of the Holder of such Note
or any predecessor Note to receive interest as provided in Section 4.01 hereof)
be paid to the Company on Company Request or, if then held by the Company, shall
be discharged from such trust.

 

SECTION 3.07. Notes Redeemed in Part. Any Note which is to be redeemed only in
part shall be surrendered at an office or agency of the Company designated for
that purpose pursuant to Section 4.05 hereof (with, if the Company or the
Trustee so requires, due endorsement by, or a written instrument of transfer in
form satisfactory to the Company and the Trustee duly executed by, the Holder
thereof or the Holder’s attorney duly authorized in writing), and the Company
shall execute, and the Trustee shall authenticate and deliver to the Holder of

 

27



--------------------------------------------------------------------------------

such Note without service charge, a new Note or Notes of any authorized
denomination as requested by such Holder in aggregate principal amount equal to
and in exchange for the unredeemed portion of the principal of the Note so
surrendered.

 

SECTION 3.08. Purchase of Notes at Option of the Holder.

 

(a) On March 29, 2011, March 29, 2014 and March 29, 2019 (each an “Optional
Purchase Date”), Notes shall be purchased by the Company in cash at the option
of the Holders at a purchase price equal to 100% of the principal amount of the
Notes, together with accrued and unpaid interest, if any, up to, but excluding,
the Optional Purchase Date (the “Optional Purchase Price”), subject to
satisfaction by or on behalf of any Holder of the requirements set forth in
subsection (c) of this Section 3.08; provided, however, that if the Optional
Purchase Date is after a Regular Record Date but on or prior to the
corresponding Interest Payment Date, the accrued and unpaid interest becoming
due on such Interest Payment Date shall be payable to the Holders of such Notes,
or one or more predecessor Notes, registered as such on the relevant Regular
Record Date according to their terms, and the Optional Purchase Price shall not
include such interest payment.

 

(b) Not less than 20 Business Days prior to an Optional Purchase Date (if any
Note is then outstanding), the Company shall mail a written notice of the
Optional Purchase Date to the Trustee and to each Holder (at its address shown
in the register of the Registrar) and to beneficial owners as required by
applicable law. The notice shall include the form of a Optional Purchase Notice
to be completed by the Holder and shall state:

 

  (1) the date by which the Optional Purchase Notice pursuant to this Section
3.08 must be given;

 

  (2) the Optional Purchase Date;

 

  (3) the Optional Purchase Price;

 

  (4) the name and address of the Paying Agent and the Conversion Agent;

 

  (5) that Notes as to which a Optional Purchase Notice has been given may be
converted pursuant to Article 10 hereof only if the Optional Purchase Notice has
been withdrawn in accordance with the terms of this Indenture;

 

  (6) that Notes must be surrendered to the Paying Agent to collect payment;

 

  (7) that the Optional Purchase Price for any Note as to which a Optional
Purchase Notice has been duly given and not withdrawn will be paid promptly
following the later of the Optional Purchase Date and the time of surrender of
such Note as described in (6) above;

 

  (8) briefly, the procedures the Holder must follow to exercise rights under
this Section 3.08;

 

  (9) briefly, the conversion rights of the Notes, including the Conversion
Rate;

 

28



--------------------------------------------------------------------------------

  (10) the procedures for withdrawing an Optional Purchase Notice;

 

  (11) that, unless the Company defaults in making payment of such Optional
Purchase Price, interest on Notes called for redemption will cease to accrue on
and after the Optional Purchase Date; and

 

  (12) the CUSIP number of the Notes.

 

If any of the Notes is in the form of a Global Note, then the Company shall
modify such notice to the extent necessary to accord with the procedures of the
Depositary applicable to the purchase of Global Notes.

 

(c) A Holder may exercise its rights specified in Section 3.08(a) hereof upon
delivery of a written notice of purchase (a “Optional Purchase Notice”) to the
Paying Agent prior to the Optional Purchase Date, stating:

 

  (1) the certificate number of the Note, if any, which the Holder will deliver
to be purchased or the appropriate Depositary procedures if the Notes are not in
certificated form;

 

  (2) the portion of the principal amount of the Note which the Holder will
deliver to be purchased, which portion must be $1,000 or any whole multiple
thereof; and

 

  (3) that such Note shall be purchased pursuant to the terms and conditions
specified in paragraph 6 on the reverse side of the Notes and in this Indenture.

 

The delivery of such Note to the Paying Agent prior to the Optional Purchase
Date (together with all necessary endorsements) at the offices of the Paying
Agent shall be a condition to the receipt by the Holder of the Optional Purchase
Price therefor; provided, however, that such Optional Purchase Price shall be so
paid pursuant to this Section 3.08 only if the Note so delivered to the Paying
Agent shall conform in all respects to the description thereof set forth in the
related Optional Purchase Notice.

 

The Company shall purchase from the Holder thereof, pursuant to this Section
3.08, a portion of a Note so delivered for purchase if the principal amount of
such portion is $1,000 or an integral multiple of $1,000. Provisions of this
Indenture that apply to the purchase of all of a Note also apply to the purchase
of such portion of such Note.

 

Any purchase by the Company contemplated pursuant to the provisions of this
Section 3.08 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Optional Purchase
Date and the time of delivery of the Note to the Paying Agent in accordance with
this Section 3.08.

 

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Optional Purchase Notice contemplated by this Section 3.08(c)
shall have the right to withdraw such Optional Purchase Notice at any time prior
to the close of business on the

 

29



--------------------------------------------------------------------------------

Optional Purchase Date by delivery of a written notice of withdrawal to the
Paying Agent in accordance with Section 3.10.

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Optional Purchase Notice or written withdrawal thereof.

 

SECTION 3.09. Purchase of Notes at Option of the Holder upon Change in Control.

 

(a) If there shall have occurred a Change in Control, all or any portion of the
Notes of any Holder equal to $1,000 or a whole multiple of $1,000, not
previously called for redemption, shall be purchased by the Company in cash, at
the option of such Holder, at a purchase price equal to 100% of the principal
amount of the Notes to be purchased, together with accrued and unpaid interest,
if any, to, but not including, the purchase date (the “Change in Control
Purchase Price”), on the date (the “Change in Control Purchase Date”) that is
not later than 45 Business Days after the date the Company provides notice of a
Change in Control in accordance with Section 3.09(b) hereof, provided, however,
that if the Change in Control Purchase Date is after a Regular Record Date but
on or prior to the corresponding Interest Payment Date, the accrued and unpaid
interest becoming due on such Interest Payment Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such on
the relevant Regular Record Date according to their terms, and the Change in
Control Purchase Price shall not include such interest payment.

 

If there shall have occurred a Change in Control and all of the consideration
for the Common Stock in the transaction or transactions constituting the Change
in Control consists of cash (a “Cash Buy-Out”), the Company will pay a
Make-Whole Premium to the Holders of the Notes in addition to the Change in
Control Purchase Price.

 

The “Make-Whole Premium” per Note will equal (a) the average of the Closing
Trading Prices of a Note for the five Trading Days immediately prior to the
Company’s public announcement of the Cash Buy-Out, less (b) the greater of (i)
1,000 or (ii) the product of (x) the average Sale Prices of the Common Stock for
the five Trading Days immediately prior to the Company’s public announcement of
the Cash Buy-Out and (y) the applicable Conversion Rate; and will be payable in
cash or Common Stock at the option of the Company. The Make-Whole Premium, if
any, will not be less than zero.

 

The Make-Whole Premium may be paid for, at the election of the Company, in cash
or shares of Common Stock, provided that the shares of Common Stock will be
issued out of the Company’s authorized but unissued Common Stock and will, upon
issuance, be duly and validly issued and fully paid and nonassessable and free
of any preemptive or similar rights. If the Company elects to pay the Make-Whole
Premium by delivering shares of Common Stock, the number of shares of Common
Stock to be issued shall be equal to (i) the Make-Whole Premium divided by (ii)
95% of the average of the Sale Price of one share of Common Stock for the ten
consecutive Trading Days immediately preceding and including the third Trading
Day prior to the Change in Control Repurchase Date. The Company shall designate,
in the notice of the Change in Control provided to Holders pursuant to Section
3.09(b) hereof, whether the Company will pay the Make-Whole Premium in cash or
shares of Common Stock; provided,

 

30



--------------------------------------------------------------------------------

however, that the Company will pay cash for fractional interest in a share of
Common Stock. For purposes of determining the existence of potential fractional
interests, all Notes subject to repurchase by the Company held by a Holder shall
be considered together (no matter how many separate certificates are to be
presented). The Company may not change its election with respect to the
consideration to be paid once the Company has given the notice of Change in
Control to Holders pursuant to Section 3.09(b) hereof, except in the event of
that the Company does not a sufficient number of authorized and unissued Common
Stock to pay the Make-Whole Premium prior to 5:00 p.m., New York City time, on
the Business Day immediately preceding the Change in Control Repurchase Date.

 

A “Change in Control” of the Company shall be deemed to have occurred at such
time after the original issuance of Notes as any of the following events shall
occur:

 

(i) the acquisition by any person, including any syndicate or group deemed to be
a “person” under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of beneficial ownership, directly or indirectly,
through a purchase, merger (except a merger by the Company described in Section
3.09(a)(ii)) or other acquisition transaction or series of transactions, of
shares of the Capital Stock of the Company entitling that person to exercise 50%
or more of the total voting power of all shares of such Capital Stock entitled
to vote generally in elections of directors, other than any acquisition by the
Company, any of its Subsidiaries or any employee benefit plans of the Company;
or

 

(ii) any consolidation or merger of the Company with or into any other person,
any merger of another person into the Company, or any conveyance, transfer,
sale, lease or other disposition of all or substantially all of the Company’s
properties and assets to another person, other than:

 

(A) any transaction (1) that does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of the Capital Stock
of the Company and (2) pursuant to which holders of the Capital Stock of the
Company immediately prior to the transaction are entitled to exercise, directly
or indirectly, 50% or more of the total voting power of all shares of the
Capital Stock of the Company entitled to vote generally in the election of
directors of the continuing or surviving person immediately after the
transaction;

 

(B) any merger, share exchange, transfer of assets or similar transaction solely
for the purpose of changing the Company’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of Common Stock of the surviving entity; or

 

(C) all of the consideration for the Common Stock (excluding cash payments for
fractional shares and cash payments made in respect of dissenters’ appraisal
rights) in the transaction or transactions constituting the Change in Control
consists of common stock traded on a United States

 

31



--------------------------------------------------------------------------------

national securities exchange or quoted on the Nasdaq National Market, or which
will be so traded or quoted when issued or exchanged in connection with the
Change in Control, and as a result of such transaction or transactions the Notes
become convertible solely into such common stock, or

 

(iii) during any consecutive two-year period, individuals who at the beginning
of that two-year period constituted the Board of Directors (together with any
new directors whose election to the Board of Directors, or whose nomination for
election by the shareholders of the Company, was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election were
previously so approved) cease for any reason to constitute a majority of the
Board of Directors then in office;

 

provided, however, that no Change in Control shall be deemed to have occurred if
the Sale Price of one share of Common Stock for any five Trading Days within the
10 consecutive Trading Day period ending immediately after the later of the
Change in Control and the public announcement of the Change in Control (in the
case of a Change in Control under clause (i) or (iii) above) or ending
immediately before the Change in Control (in the case of a Change in Control
under clause (ii) above) shall equal or exceed 120% of the Conversion Price in
effect on each of those five Trading Days.

 

Beneficial ownership shall be determined in accordance with Rule 13d-3
promulgated by the SEC under the Exchange Act. The term “person” shall include
any syndicate or group that would be deemed to be a “person” under Section
13(d)(3) of the Exchange Act.

 

(b) Unless the Company shall have theretofore called for redemption all of the
outstanding Notes, prior to or on the 30th day after the occurrence of a Change
in Control, the Company, or, at the written request and expense of the Company
prior to or on the 30th day after such occurrence, the Trustee, shall give to
all Holders, in the manner provided in Section 13.02 hereof, notice of the
occurrence of the Change in Control and of the purchase right set forth herein
arising as a result thereof. The Company shall also deliver a copy of such
notice of a purchase right to the Trustee. The notice shall include a form of
Purchase Notice (as defined in Section 3.09(c)) to be completed by the Holder
and shall state:

 

(1) briefly, the events causing a Change in Control and the date of such Change
in Control;

 

(2) the date by which the Purchase Notice pursuant to this Section 3.09 must be
given;

 

(3) the Change in Control Purchase Date;

 

(4) the Change in Control Purchase Price;

 

(5) the name and address of the Paying Agent and the Conversion Agent;

 

32



--------------------------------------------------------------------------------

(6) that Notes as to which a Purchase Notice has been given may be converted
pursuant to Article 10 hereof only if the Purchase Notice has been withdrawn in
accordance with the terms of this Indenture;

 

(7) that Notes must be surrendered to the Paying Agent to collect payment;

 

(8) that the Change in Control Purchase Price for any Note as to which a
Purchase Notice has been duly given and not withdrawn will be paid promptly
following the later of the Change in Control Purchase Date and the time of
surrender of such Note as described in (7) above;

 

(9) briefly, the procedures the Holder must follow to exercise rights under this
Section 3.09;

 

(10) briefly, the conversion rights of the Notes, including the Conversion Rate;

 

(11) the procedures for withdrawing a Purchase Notice;

 

(12) that, unless the Company defaults in making payment of such Change in
Control Purchase Price, interest on Notes called for redemption will cease to
accrue on and after the Change in Control Purchase Date;

 

(13) the CUSIP number of the Notes; and

 

(14) whether a Make-Whole Premium shall be paid by the Company and whether such
Make-Whole Premium shall be paid in cash or by delivery of shares of Common
Stock.

 

(c) A Holder may exercise its rights specified in Section 3.08(a) hereof upon
delivery of a written notice of purchase (a “Purchase Notice”) to the Paying
Agent prior to the Change in Control Purchase Date, stating:

 

(1) the certificate number of the Note, if any, which the Holder will deliver to
be purchased or the appropriate Depositary procedures if the Notes are not in
certificated form;

 

(2) the portion of the principal amount of the Note which the Holder will
deliver to be purchased, which portion must be $1,000 or any whole multiple
thereof; and

 

(3) that such Note shall be purchased pursuant to the terms and conditions
specified in paragraph 6 on the reverse side of the Notes and in this Indenture.

 

The delivery of such Note to the Paying Agent prior to the Change in Control
Purchase Date (together with all necessary endorsements) at the offices of the
Paying Agent shall

 

33



--------------------------------------------------------------------------------

be a condition to the receipt by the Holder of the Change in Control Purchase
Price therefor; provided, however, that such Change in Control Purchase Price
shall be so paid pursuant to this Section 3.09 only if the Note so delivered to
the Paying Agent shall conform in all respects to the description thereof set
forth in the related Purchase Notice.

 

The Company shall purchase from the Holder thereof, pursuant to this Section
3.09, a portion of a Note so delivered for purchase if the principal amount of
such portion is $1,000 or an integral multiple of $1,000. Provisions of this
Indenture that apply to the purchase of all of a Note also apply to the purchase
of such portion of such Note.

 

Any purchase by the Company contemplated pursuant to the provisions of this
Section 3.09 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Change in Control
Purchase Date and the time of delivery of the Note to the Paying Agent in
accordance with this Section 3.09.

 

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Purchase Notice contemplated by this Section 3.09(c) shall have
the right to withdraw such Purchase Notice at any time prior to the close of
business on the Change in Control Purchase Date by delivery of a written notice
of withdrawal to the Paying Agent in accordance with Section 3.10.

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Purchase Notice or written withdrawal thereof.

 

SECTION 3.10. Effect of Purchase Notice. Upon receipt by the Paying Agent of the
Purchase Notice specified in Section 3.08(c) or 3.09(c), as the case may be, the
Holder of the Note in respect of which such Purchase Notice was given shall
(unless such Purchase Notice is withdrawn as specified in the following two
paragraphs) thereafter be entitled to receive solely the Purchase Price with
respect to such Note. Such Purchase Price shall be paid to such Holder, subject
to receipt of consideration for the Notes by the Paying Agent, promptly
following the later of (x) the Purchase Date with respect to such Note (provided
the conditions in Section 3.08(c) or 3.09(c), as the case may be, have been
satisfied) and (y) the time of delivery of such Note to the Paying Agent by the
Holder thereof in the manner required by Section 3.08(c) or 3.09(c), as the case
may be. Notes in respect of which a Purchase Notice has been given by the Holder
thereof may not be converted pursuant to Article 10 hereof on or after the date
of the delivery of such Purchase Notice unless such Purchase Notice has first
been validly withdrawn as specified in the following two paragraphs.

 

A Purchase Notice may be withdrawn by means of a written notice of withdrawal
delivered to the office of the Paying Agent in accordance with the Purchase
Notice at any time prior to the close of business on the Business Day
immediately preceding the Purchase Date specifying:

 

(1) the certificate number of the Note in respect of which such notice of
withdrawal is being submitted or, if not in certificated form, the applicable
Depositary procedures,

 

34



--------------------------------------------------------------------------------

(2) the principal amount of the Note with respect to which such notice of
withdrawal is being submitted, and

 

(3) the principal amount, if any, of such Note which remains subject to the
original Purchase Notice and which has been or will be delivered for purchase by
the Company.

 

There shall be no purchase of any Notes pursuant to Section 3.08 or 3.09, as the
case may be, if there has occurred (prior to, on or after, as the case may be,
the giving, by the Holders of such Notes, of the required Purchase Notice) and
is continuing an Event of Default (other than a default in the payment of the
Purchase Price with respect to such Notes). The Paying Agent will promptly
return to the respective Holders thereof any Notes (x) with respect to which a
Purchase Notice has been withdrawn in compliance with this Indenture, or (y)
held by it during the continuance of an Event of Default (other than a default
in the payment of the Purchase Price with respect to such Notes) in which case,
upon such return, the Purchase Notice with respect thereto shall be deemed to
have been withdrawn.

 

SECTION 3.11. Deposit of Purchase Price. Prior to 11:00 a.m. (New York City
time) on the Purchase Date the Company shall deposit with the Trustee or with
the Paying Agent (or, if the Company or a Subsidiary or an Affiliate of either
of them is acting as the Paying Agent, shall segregate and hold in trust as
provided in Section 2.04) an amount of money (in immediately available funds if
deposited on such Business Day) sufficient to pay the aggregate Purchase Price
of all the Notes or portions thereof which are to be purchased as of the
Purchase Date.

 

SECTION 3.12. Notes Purchased in Part. Any Note which is to be purchased only in
part shall be surrendered at the office of the Paying Agent (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or such Holder’s attorney duly authorized in writing) and
the Company shall execute and the Trustee shall authenticate and deliver to the
Holder of such Note, without service charge, a new Note or Notes, of any
authorized denomination as requested by such Holder in aggregate principal
amount equal to, and in exchange for, the portion of the principal amount of the
Note so surrendered which is not purchased.

 

SECTION 3.13. Covenant to Comply with Securities Laws upon Purchase of Notes. In
connection with any offer to purchase or purchase of Notes under Section 3.08 or
3.09, as the case may be, hereof (provided that such offer or purchase
constitutes an “issuer tender offer” for purposes of Rule 13e-4 (which term, as
used herein, includes any successor provision thereto) under the Exchange Act at
the time of such offer or purchase), the Company shall (i) comply with Rule
13e-4, Rule 14e-1 and any other tender offer rules under the Exchange Act which
may then be applicable, (ii) file the related Schedule TO (or any successor
schedule, form or report) or any other schedule required under the Exchange Act,
and (iii) otherwise comply with all federal and state securities laws so as to
permit the rights and obligations under Section 3.08 or 3.09, as the case may
be, to be exercised in the time and in the manner specified in Section 3.08 or
3.09, as the case may be.

 

35



--------------------------------------------------------------------------------

SECTION 3.14. Repayment to the Company. The Trustee and the Paying Agent shall
return to the Company any cash or shares of Common Stock that remain unclaimed
as provided in paragraph 10 of the Notes, together with interest or dividends,
if any, thereon, held by them for the payment of the Purchase Price; provided,
however, that to the extent that the aggregate amount of cash or shares of
Common Stock deposited by the Company pursuant to Section 3.11 exceeds the
aggregate Purchase Price of the Notes or portions thereof which the Company is
obligated to purchase as of the Purchase Date then promptly after the Business
Day following the Purchase Date the Trustee shall return any such excess to the
Company together with interest or dividends, if any, thereon.

 

ARTICLE 4

 

COVENANTS

 

SECTION 4.01. Payment of Principal, Premium, Interest on the Notes. The Company
will duly and punctually pay the principal of and interest at the Interest Rate
in respect of the Notes in accordance with the terms of the Notes and this
Indenture. The Company will deposit or cause to be deposited with the Trustee as
directed by the Trustee, no later than 11:00 a.m., New York time on the day of
the Stated Maturity of any Note or on any Interest Payment Date, all payments so
due on such date. Principal amount, Redemption Price, Purchase Price, and cash
interest shall be considered paid on the applicable date due if at 11:00 a.m.,
New York time on such date the Trustee or the Paying Agent holds, in accordance
with this Indenture, money or securities, if permitted hereunder, sufficient to
pay all such amounts then due. Except as otherwise noted, all references to the
payment of interest include the payment of Additional Interest Amounts.

 

The Company shall, to the extent permitted by law, pay cash interest on overdue
amounts at the rate per annum set forth in paragraph 1 on the reverse side of
the Notes, compounded semiannually, which interest shall accrue from the date
such overdue amount was originally due to the date payment of such amount,
including interest thereon, has been made or duly provided for. All such overdue
interest shall be payable on demand.

 

SECTION 4.02. SEC and Other Reports. The Company shall file with the Trustee,
within 15 days after it files such annual and quarterly reports, information,
documents and other reports with the SEC, copies of its annual report and of the
information, documents and other reports (or copies of such portions of any of
the foregoing as the SEC may by rules and regulations prescribe) which the
Company is required to file with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act. If at any time the Company is not subject to Section 13 or 15(d)
of the Exchange Act, such reports shall be provided at the times the Company
would have been required to provide reports had it continued to have been
subject to such reporting requirements. The Company also shall comply with the
other provisions of TIA Section 314(a).

 

SECTION 4.03. Compliance Certificate. The Company shall deliver to the Trustee
within 90 days after the end of each fiscal year of the Company (beginning with
the fiscal year ending on December 31, 2003) an Officers’ Certificate, stating
whether or not to the best knowledge of the signers thereof the Company is in
default in the performance and observance of any of the terms, provisions and
conditions of this Indenture (without regard to

 

36



--------------------------------------------------------------------------------

any period of grace or requirement of notice provided hereunder) and if the
Company shall be in default, specifying all such defaults and the nature and
status thereof of which they may have knowledge.

 

SECTION 4.04. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.

 

SECTION 4.05. Maintenance of Office or Agency. The Company will maintain in The
Borough of Manhattan, the City of New York, an office or agency of the Trustee,
Registrar, Paying Agent and Conversion Agent where Notes may be presented or
surrendered for payment, where Notes may be surrendered for registration of
transfer, exchange, purchase, redemption or conversion and where notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
served. The New York branch office of the Corporate Trust Office of the Trustee,
shall initially be such office or agency for all of the aforesaid purposes. The
Corporate Trust Office of the Trustee shall provide appropriate contact
information therefor upon request. The Company shall give prompt written notice
to the Trustee of the location, and of any change in the location, of any such
office or agency (other than a change in the location of the office of the
Trustee). If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
address of the Trustee set forth in Section 13.02.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
the City of New York, for such purposes.

 

SECTION 4.06. Delivery of Certain Information. At any time when the Company is
not subject to Section 13 or 15(d) of the Exchange Act, upon the request of a
holder or any beneficial holder of Notes or shares of Common Stock issued upon
conversion thereof, the Company will promptly furnish or cause to be furnished
Rule 144A Information (as defined below) to such Holder or any beneficial holder
of Notes or holder of shares of Common Stock issued upon conversion of Notes, or
to a prospective purchaser of any such security designated by any such holder,
as the case may be, to the extent required to permit compliance by such Holder
or holder with Rule 144A under the Securities Act in connection with the resale
of any such security. “Rule 144A Information” shall be such information as is
specified pursuant to Rule 144A(d)(4) under the Securities Act.

 

ARTICLE 5

 

SUCCESSOR CORPORATION

 

SECTION 5.01. When Company May Merge or Transfer Assets. The Company shall not
consolidate with, merge with or into any other person or convey, transfer or
lease its properties and assets substantially as an entirety to any person,
unless:

 

(a) either (1) the Company shall be the continuing corporation or (2) the person
(if other than the Company) formed by such consolidation or into which the
Company is merged or the person which acquires by conveyance, transfer or lease
the properties and assets of the Company substantially as an entirety is a
corporation, limited liability company, partnership or trust that (i) shall be
organized and validly existing under the laws of the United States or any State
of the United States and (ii) shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, in form reasonably
satisfactory to the Trustee, all of the obligations of the Company under the
Notes and this Indenture;

 

37



--------------------------------------------------------------------------------

(b) at the time of such transaction, no Event of Default and no event which,
after notice or lapse of time, would become an Event of Default, shall have
happened and be continuing; and

 

(c) the Company shall have delivered to the Trustee an Officers’ Certificate
stating that such consolidation, merger, conveyance, transfer or lease and, if a
supplemental indenture is required in connection with such transaction, such
supplemental indenture, comply with this Article 5 and that all conditions
precedent herein provided for relating to such transaction have been satisfied.

 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise) of the properties and assets of one or more Subsidiaries (other than
to the Company or another Subsidiary), which, if such assets were owned by the
Company, would constitute all or substantially all of the properties and assets
of the Company, shall be deemed to be the transfer of all or substantially all
of the properties and assets of the Company.

 

The successor person formed by such consolidation or into which the Company is
merged or the successor person to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Company under this Indenture with the same effect as if such
successor had been named as the Company herein; and thereafter, except in the
case of a lease and obligations the Company may have under a supplemental
indenture pursuant to Section 10.11, the Company shall be discharged from all
obligations and covenants under this Indenture and the Notes. Subject to Section
9.06, the Company, the Trustee and the successor person shall enter into a
supplemental indenture to evidence the succession and substitution of such
successor person and such discharge and release of the Company.

 

ARTICLE 6

 

DEFAULTS AND REMEDIES

 

SECTION 6.01. Events of Default. An “Event of Default” occurs if:

 

(1) the Company fails to pay when due the principal of any of the Notes at
Stated Maturity, upon redemption or exercise of a purchase right or otherwise,
whether or not such payment is prohibited by Article 11 of this Indenture;

 

38



--------------------------------------------------------------------------------

(2) the Company fails to pay an installment of interest (or Additional Interest
Amounts, if any) on any of the Notes that continues for 30 days after the date
when due, whether or not such payment is prohibited by Article 11 of this
Indenture; provided that a failure to make any of the first six scheduled
interest payments on the Notes on the applicable Interest Payment Dates will
constitute an Event of Default with no grace period;

 

(3) the Company fails to deliver shares of Common Stock, together with cash in
lieu of fractional shares, when such shares of Common Stock or cash in lieu of
fractional shares is required to be delivered upon conversion of a Note and such
failure continues for 10 days after written notice of default is given to the
Company by the Trustee or to the Company and the Trustee by the Holder of such
Note;

 

(4) the Company fails to perform or observe any other term, covenant or
agreement contained in the Notes or this Indenture for a period of 60 days after
receipt by the Company of a Notice of Default (as defined in this Section 6.01);

 

(5) (A) one or more defaults in the payment of principal of or premium, if any,
on any of the Company’s Indebtedness for borrowed money aggregating $5.0 million
or more, when the same becomes due and payable at the scheduled maturity
thereof, and such default or defaults shall have continued after any applicable
grace period and shall not have been cured or waived within a 30-day period
after the date of a Notice of Default or (B) any of the Company’s Indebtedness
for borrowed money aggregating $5.0 million or more shall have been accelerated
or otherwise declared due and payable, or required to be prepaid or purchased
(other than by regularly scheduled required prepayment) prior to the scheduled
maturity thereof and such indebtedness is not discharged or such acceleration is
not cured, waived, rescinded or annulled within a 30-day period after the date
of a Notice of Default;

 

(6) the Company or any Significant Subsidiary pursuant to or under or within the
meaning of any Bankruptcy Law:

 

(A) commences a voluntary case or proceeding;

 

(B) consents to the entry of an order for relief against it in an involuntary
case or proceeding or the commencement of any case against it;

 

(C) consents to the appointment of a Custodian of it or for any substantial part
of its property;

 

(D) makes a general assignment for the benefit of its creditors;

 

(E) files a petition in bankruptcy or answer or consent seeking reorganization
or relief; or

 

39



--------------------------------------------------------------------------------

(F) consents to the filing of such a petition or the appointment of or taking
possession by a Custodian;

 

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(A) is for relief against the Company or any Significant Subsidiary in an
involuntary case or proceeding, or adjudicates the Company or any Significant
Subsidiary insolvent or bankrupt;

 

(B) appoints a Custodian of the Company or any Significant Subsidiary or for any
substantial part of its or their properties; or

 

(C) orders the winding up or liquidation of the Company or any Significant
Subsidiary;

 

and the order or decree remains unstayed and in effect for 60 days; or

 

(8) the Pledge Agreement shall cease to be in full force and effect or
enforceable prior to the expiration in accordance with its terms.

 

A Default under clause (4) or (5) above is not an Event of Default until the
Trustee notifies the Company, or the Holders of at least 25% in aggregate
principal amount of the Notes at the time outstanding notify the Company and the
Trustee, of the Default and the Company does not cure such Default (and such
Default is not waived) within the time specified in clause (4) or (5) above
after actual receipt of such notice. Any such notice must be in writing, specify
the Default, demand that it be remedied and state that such notice is a “Notice
of Default”.

 

The Company will deliver to the Trustee, within five Business Days of becoming
aware of the occurrence of an Event of Default, written notice thereof. In
addition, the Company shall deliver to the Trustee, within 30 days after it
becomes aware of the occurrence thereof, written notice of any event which with
the lapse of time would become an Event of Default under clause (4) or (5)
above, its status and what action the Company is taking or proposes to take with
respect thereto.

 

SECTION 6.02. Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.01(6) or (7)) occurs and is continuing, the
Trustee by notice to the Company, or the Holders of at least 25% in aggregate
principal amount of the Notes at the time outstanding by written notice to the
Company and the Trustee, may declare the Notes due and payable at their
principal amount together with accrued and unpaid interest. Upon a declaration
of acceleration, such principal and accrued and unpaid interest to the date of
payment shall be immediately due and payable.

 

If an Event of Default specified in Section 6.01(6) or (7) above occurs and is
continuing, then the principal and the interest on all the Notes shall become
and be immediately due and payable without any declaration or other act on the
part of the Trustee or any Holders.

 

40



--------------------------------------------------------------------------------

The Holders of a majority in aggregate principal amount of the Notes at the time
outstanding, by notice to the Trustee (and without notice to any other Holder)
may rescind or annul an acceleration and its consequences if the rescission
would not conflict with any judgment or decree and if all existing Events of
Default have been cured or waived, except nonpayment of the principal and any
accrued and unpaid cash interest that have become due solely as a result of
acceleration, and if all amounts due to the Trustee under Section 7.07 have been
paid. No such rescission shall affect any subsequent Default or impair any right
consequent thereto.

 

SECTION 6.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of the
principal and any accrued cash interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.

 

The Trustee may maintain a proceeding even if the Trustee does not possess any
of the Notes or produce any of the Notes in the proceeding. A delay or omission
by the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of,
or acquiescence in, the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative.

 

SECTION 6.04. Waiver of Past Defaults. The Holders of a majority in aggregate
principal amount of the Notes at the time outstanding, by notice to the Trustee
(and without notice to any other Holder), may waive an existing Default and its
consequences except (1) an Event of Default described in Section 6.01(1) or (2),
(2) a Default in respect of a provision that under Section 9.02 cannot be
amended without the consent of each Holder affected or (3) a Default which
constitutes a failure to convert any Note in accordance with the terms of
Article 10. When a Default is waived, it is deemed cured, but no such waiver
shall extend to any subsequent or other Default or impair any consequent right.
This Section 6.04 shall be in lieu of Section 316(a)1(B) of the TIA and such
Section 316(a)1(B) is hereby expressly excluded from this Indenture, as
permitted by the TIA.

 

SECTION 6.05. Control by Majority. The Holders of a majority in aggregate
principal amount of the Notes at the time outstanding may direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or of exercising any trust or power conferred on the Trustee. However,
the Trustee may refuse to follow any direction that conflicts with law or this
Indenture or that the Trustee determines in good faith is unduly prejudicial to
the rights of other Holders or would involve the Trustee in personal liability
unless the Trustee is offered indemnity reasonably satisfactory to it against
loss, liability or expense. This Section 6.05 shall be in lieu of Section
316(a)1(A) of the TIA and such Section 316(a)1(A) is hereby expressly excluded
from this Indenture, as permitted by the TIA.

 

SECTION 6.06. Limitation on Suits. A Holder may not pursue any remedy with
respect to this Indenture or the Notes unless:

 

(1) the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;

 

41



--------------------------------------------------------------------------------

(2) the Holders of at least 25% in aggregate principal amount of the Notes at
the time outstanding make a written request to the Trustee to pursue the remedy;

 

(3) such Holder or Holders offer to the Trustee reasonable security or indemnity
satisfactory to the Trustee against any loss, liability or expense;

 

(4) the Trustee does not comply with the request within 60 days after receipt of
such notice, request and offer of security or indemnity; and

 

(5) the Holders of a majority in aggregate principal amount of the Notes at the
time outstanding do not give the Trustee a direction inconsistent with the
request during such 60-day period.

 

A Holder may not use this Indenture to prejudice the rights of any other Holder
or to obtain a preference or priority over any other Holder.

 

SECTION 6.07. Rights of Holders to Receive Payment and to Convert.
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of the principal amount, Redemption Price, Purchase Price or
any accrued and unpaid cash interest in respect of the Notes held by such
Holder, on or after the respective due dates expressed in the Notes, and to
convert the Notes in accordance with Article 10, or to bring suit for the
enforcement of any such payment on or after such respective dates or the right
to convert, shall not be impaired or affected adversely without the consent of
such Holder.

 

SECTION 6.08. Collection Suit by Trustee. If an Event of Default described in
Section 6.01(1) or (2) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount owing with respect to the Notes and the amounts provided
for in Section 7.07.

 

SECTION 6.09. Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
any other obligor upon the Notes or the property of the Company or of such other
obligor or their creditors, the Trustee (irrespective of whether the principal
amount, Redemption Price, Purchase Price or any accrued and unpaid cash interest
in respect of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand on the Company for the payment of any such amount) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal amount,
Redemption Price, Purchase Price or any accrued and unpaid cash interest and to
file such other papers or documents as may be necessary or advisable in order to
have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel or any other amounts due the Trustee under Section 7.07) and of the
Holders allowed in such judicial proceeding, and

 

42



--------------------------------------------------------------------------------

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or similar official in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

 

SECTION 6.10. Priorities. If the Trustee collects any money pursuant to this
Article 6, it shall pay out the money in the following order:

 

(1) to the Trustee for amounts due under Section 7.07;

 

(2) to Holders for amounts due and unpaid on the Notes for the principal amount,
Redemption Price, Purchase Price or any accrued and unpaid cash interest
(including, Additional Interest Amounts, if any) as the case may be, ratably,
without preference or priority of any kind, according to such amounts due and
payable on the Notes; and

 

(3) the balance, if any, to the Company.

 

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10. At least 15 days before such record date, the
Trustee shall mail to each Holder and the Company a notice that states the
record date, the payment date and the amount to be paid.

 

SECTION 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant (other than the Trustee) in the suit of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees and expenses,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder pursuant to Section
6.07 or a suit by Holders of more than 10% in aggregate principal amount of the
Notes at the time outstanding. This Section 6.11 shall be in lieu of Section
315(e) of the TIA and such Section 315(e) is hereby expressly excluded from this
Indenture, as permitted by the TIA.

 

SECTION 6.12. Waiver of Stay, Extension or Usury Laws. The Company covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury or other law wherever enacted, now or at
any time hereafter in force, which would prohibit or forgive the Company from
paying all or any portion of the principal

 

43



--------------------------------------------------------------------------------

amount, Redemption Price, Purchase Price or any accrued and unpaid cash interest
in respect of Notes, or any interest on such amounts, as contemplated herein, or
which may affect the covenants or the performance of this Indenture; and the
Company (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

ARTICLE 7

 

TRUSTEE

 

SECTION 7.01. Duties of Trustee.

 

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in its exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs.

 

(b) Except during the continuance of an Event of Default:

 

(1) the Trustee need perform only those duties that are specifically set forth
in this Indenture and no others; and

 

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture, but in case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall examine the certificates and opinions to
determine whether or not they conform to the requirements of this Indenture, but
need not confirm or investigate the accuracy of mathematical calculations or
other facts stated therein.

 

This Section 7.01(b) shall be in lieu of Section 315(a) of the TIA and such
Section 315(a) is hereby expressly excluded from this Indenture, as permitted by
the TIA.

 

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

 

(1) this paragraph (c) does not limit the effect of paragraph (b) of this
Section 7.01;

 

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

 

44



--------------------------------------------------------------------------------

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05.

 

Subparagraphs (c)(1), (2) and (3) shall be in lieu of Sections 315(d)(1),
315(d)(2) and 315(d)(3) of the TIA and such Sections 315(d)(1), 315(d)(2) and
315(d)(3) are hereby expressly excluded from this Indenture, as permitted by the
TIA.

 

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b), (c) and (e) of this Section 7.01.

 

(e) The Trustee may refuse to perform any duty or exercise any right or power or
extend or risk its own funds or otherwise incur any financial liability unless
it receives indemnity satisfactory to it against any loss, liability or expense.

 

(f) Money held by the Trustee in trust hereunder need not be segregated from
other funds except to the extent required by law. The Trustee (acting in any
capacity hereunder) shall be under no liability for interest on any money
received by it hereunder unless otherwise agreed in writing with the Company.

 

SECTION 7.02. Rights of Trustee. Subject to its duties and responsibilities
under the provisions of Section 7.01, and, except as expressly excluded from
this Indenture pursuant to said Section 7.01, subject also to its duties and
responsibilities under the TIA:

 

(a) the Trustee may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

 

(b) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate;

 

(c) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;

 

(d) the Trustee shall not be liable for any action taken, suffered, or omitted
to be taken by it in good faith which it believes to be authorized or within its
rights or powers conferred under this Indenture;

 

(e) the Trustee may consult with counsel selected by it and any advice or
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or suffered or omitted by it hereunder in good faith
and in accordance with such advice or Opinion of Counsel;

 

45



--------------------------------------------------------------------------------

(f) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Trustee security or indemnity satisfactory to
it against the costs, expenses and liabilities which may be incurred therein or
thereby;

 

(g) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a resolution of the
Board of Directors;

 

(h) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole cost of the Company and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation;

 

(i) the Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default is
received by a Responsible Officer of the Trustee at the Corporate Trust Office
of the Trustee, and such notice references the Notes and this Indenture;

 

(j) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder; and

 

(k) the Trustee may request that the Company deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate may be signed by any person authorized to sign an Officers’
Certificate, including any person specified as so authorized in any such
certificate previously delivered and not superseded.

 

(l) the Trustee shall not be responsible for information in any notice provision
provided to the Trustee by the Company. Before the Trustee acts or refrains from
acting, it may require an officer’s certificate and/or an opinion of counsel.
The Trustee shall be protected and it shall not be liable for any action it
takes or omits to take in good faith in reliance on such certificate or opinion.

 

SECTION 7.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may otherwise deal
with the Company or its Affiliates with the same rights it would have if it were
not Trustee. Any Paying

 

46



--------------------------------------------------------------------------------

Agent, Registrar, Conversion Agent or co-registrar may do the same with like
rights. However, the Trustee must comply with Sections 7.10 and 7.11.

 

SECTION 7.04. Trustee’s Disclaimer. The Trustee makes no representation as to
the validity or adequacy of this Indenture, the Notes or the Pledged Securities,
it shall not be accountable for the Company’s use or application of the proceeds
from the Notes, it shall not be responsible for any statement in the
registration statement for the Notes under the Securities Act or in the
Indenture or the Notes (other than its certificate of authentication), or the
determination as to which beneficial owners are entitled to receive any notices
hereunder.

 

SECTION 7.05. Notice of Defaults. If a Default occurs and if it is known to a
Responsible Officer of the Trustee, the Trustee shall give to each Holder notice
of the Default within 90 days after the occurrence thereof or, if later, within
20 days after its is known to the Trustee, unless such Default shall have been
cured or waived before the giving of such notice. Except in the case of a
Default described in Section 6.01(1) or (2), the Trustee may withhold the notice
if and so long as a committee of its Responsible Officers in good faith
determines that withholding the notice is in the best interest of Holders. The
second sentence of this Section 7.05 shall be in lieu of the proviso to Section
315(b) of the TIA and such proviso is hereby expressly excluded from this
Indenture, as permitted by the TIA. The Trustee shall not be deemed to have
knowledge of a Default unless a Responsible Officer of the Trustee has received
written notice of such Default.

 

SECTION 7.06. Reports by Trustee to Holders. Within 60 days after each May 15
beginning with the May 15 following the date of this Indenture, the Trustee
shall mail to each Holder a brief report dated as of such May 15 that complies
with TIA Section 313(a), if required by such Section 313(a). The Trustee also
shall comply with TIA Section 313(b).

 

A copy of each report at the time of its mailing to Holders shall be filed with
the SEC and each securities exchange, if any, on which the Notes are listed. The
Company agrees to promptly notify the Trustee whenever the Notes become listed
on any securities exchange and of any delisting thereof.

 

SECTION 7.07. Compensation and Indemnity. The Company agrees:

 

(a) to pay to the Trustee from time to time such reasonable compensation as the
Company and the Trustee shall from time to time agree in writing for all
services rendered by it hereunder (which compensation shall not be limited (to
the extent permitted by law) by any provision of law in regard to the
compensation of a trustee of an express trust);

 

(b) to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses, advances and disbursements of its agents and counsel), except any such
expense, disbursement or advance as may be attributable to its negligence or bad
faith; and

 

(c) to indemnify the Trustee or any predecessor Trustee and their agents for,
and to hold them harmless against, any loss, damage, claim, liability, cost or
expense (including reasonable attorney’s fees and expenses and taxes (other than
taxes based upon, measured by or

 

47



--------------------------------------------------------------------------------

determined by reference to the income of the Trustee)) incurred without
negligence or bad faith on its part, arising out of or in connection with the
acceptance or administration of this trust, including the reasonable costs and
expenses of defending itself against any claim (whether asserted by the Company
or any Holder or any other Person) or liability in connection with the exercise
or performance of any of its powers or duties hereunder.

 

To secure the Company’s payment obligations in this Section 7.07, the Holders
shall have been deemed to have granted to the Trustee a lien prior to the Notes
on all money or property held or collected by the Trustee, except for the
Pledged Securities and money and property held in trust to pay the principal
amount, Redemption Price, Purchase Price, or cash interest, if any, as the case
may be, on particular Notes.

 

The Company’s payment obligations pursuant to this Section 7.07 shall survive
the discharge of this Indenture and the resignation or removal of the Trustee.
When the Trustee incurs expenses after the occurrence of a Default specified in
Section 6.01(6) or (7), the expenses, including the reasonable charges and
expenses of its counsel, are intended to constitute expenses of administration
under any Bankruptcy Law.

 

SECTION 7.08. Replacement of Trustee. The Trustee may resign by so notifying the
Company; provided, however, no such resignation shall be effective until a
successor Trustee has accepted its appointment pursuant to this Section 7.08.
The Holders of a majority in aggregate principal amount of the Notes at the time
outstanding may remove the Trustee by so notifying the Trustee and the Company.
The Company may remove the Trustee and shall remove the Trustee if:

  (1) the Trustee fails to comply with Section 7.10;

 

(2) the Trustee is adjudged bankrupt or insolvent;

 

(3) a receiver or public officer takes charge of the Trustee or its property; or

 

(4) the Trustee otherwise becomes incapable of acting.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason, the Company shall promptly appoint, by resolution of its
Board of Directors, a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company satisfactory in form and substance to the
retiring Trustee and the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, subject to the lien provided for in Section 7.07.

 

If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of a majority in aggregate principal amount of the Notes at the time outstanding
may petition any court of

 

48



--------------------------------------------------------------------------------

competent jurisdiction at the expense of the Company for the appointment of a
successor Trustee.

 

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

SECTION 7.09. Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation, the resulting, surviving or
transferee corporation without any further act shall be the successor Trustee.

 

SECTION 7.10. Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of TIA Sections 310(a)(1) and 310(b). The Trustee (or
its parent holding company) shall have a combined capital and surplus of at
least $50,000,000 as set forth in its most recent published annual report of
condition. Nothing herein contained shall prevent the Trustee from filing with
the Commission the application referred to in the penultimate paragraph of TIA
Section 310(b).

 

SECTION 7.11. Preferential Collection of Claims Against Company. The Trustee
shall comply with TIA Section 311(a), excluding any creditor relationship listed
in TIA Section 311(b). A Trustee who has resigned or been removed shall be
subject to TIA Section 311(a) to the extent indicated therein.

 

ARTICLE 8

 

DISCHARGE OF INDENTURE

 

SECTION 8.01. Discharge of Liability on Notes. When all outstanding Notes will
become due and payable within one year of their Stated Maturity and the Company
has deposited with the Trustee cash sufficient to pay and discharge all
outstanding Notes on the date of their Stated Maturity, then the Company may
discharge its obligations under this Indenture while Notes remain outstanding;
provided that provisions of Section 2.03, Section 2.04, Section 2.05, Section
2.06, Section 2.07, Section 2.12, Section 4.01, Section 4.05, Section 7.07,
Article 10 and this Article 8 shall survive until the Notes have been paid in
full. The Trustee shall join in the execution of a document prepared by the
Company acknowledging satisfaction and discharge of this Indenture on demand of
the Company accompanied by an Officers’ Certificate and Opinion of Counsel and
at the cost and expense of the Company.

 

SECTION 8.02. Repayment of the Company. The Trustee and the Paying Agent shall
promptly return to the Company upon written request (i) any excess money held by
them at any time and (ii) any money or securities held by them for the payment
of any amount with respect to the Notes that remains unclaimed for two years,
subject to applicable unclaimed property law. After return to the Company,
Holders entitled to the money or securities must look to the Company for payment
as general creditors unless an applicable abandoned property law designates
another person and the Trustee and the Paying Agent shall have no further
liability to

 

49



--------------------------------------------------------------------------------

the Holders with respect to such money or securities for that period commencing
after the return thereof.

 

SECTION 8.03. Deposited Monies to Be Held in Trust by Trustee. Subject to
Section 8.02, all monies deposited with the Trustee pursuant to Section 8.01
shall be held in trust for the sole benefit of the Holders and such monies shall
be applied by the Trustee to the payment, either directly or through any Paying
Agent (including the Company if acting as its own Paying Agent), to the Holders
for the payment of which such monies have been deposited with the Trustee, of
all sums due and to become due thereon for principal and interest.

 

SECTION 8.04. Reinstatement. If the Trustee or the Paying Agent is unable to
apply any money in accordance with Sections 8.01 and 8.03 by reason of any order
or judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Company’s obligations under this
Indenture and the Notes shall be revived and reinstated as though no deposit had
occurred pursuant to Section 8.01 until such time as the Trustee or the Paying
Agent is permitted to apply all such money in accordance with Sections 8.01 and
8.03; provided, however, that if the Company makes any payment of interest on or
principal of any Note following the reinstatement of its obligations, the
Company shall be subrogated to the rights of the Holders to receive such payment
from the money held by the Trustee or Paying Agent.

 

ARTICLE 9

 

AMENDMENTS

 

SECTION 9.01. Without Consent of Holders. The Company and the Trustee may amend
this Indenture or the Notes without the consent of any Holder for the purposes
of, among other things:

 

(1) adding to the Company’s covenants for the benefit of the Holders;

 

(2) surrendering any right or power conferred upon the Company;

 

(3) providing for conversion rights of Holders if any reclassification or change
of Common Stock or any consolidation, merger or sale of all or substantially all
of the Company’s assets occurs;

 

(4) increasing the Conversion Rate; provided that the increase will not
adversely affect the interests of Holders in any material respect;

 

(5) complying with the requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA;

 

(6) making any changes or modifications to this Indenture necessary in
connection with the registration of the Notes under the Securities Act as
contemplated by the Registration Rights Agreement; provided that this action
does not adversely affect the interests of the Holders in any material respect;

 

50



--------------------------------------------------------------------------------

(7) curing any ambiguity, omission, inconsistency or correcting or supplementing
any defective provision contained in this Indenture; provided that such
modification or amendment does not adversely affect the interests of the Holders
in any material respect; or

 

(8) adding or modifying any other provisions which the Company and the Trustee
may deem necessary or desirable and which will not adversely affect the
interests of the Holders in any material respect;

 

(9) complying with Article 5;

 

(10) providing for uncertificated Notes in addition to the Certificated Notes so
long as such uncertificated Notes are in registered form for purposes of the
Internal Revenue Code of 1986, as amended; or

 

(11) providing for the appointment of a successor trustee.

 

SECTION 9.02. With Consent of Holders. With the written consent of the Holders
of not less than a majority in aggregate principal amount of the Notes at the
time outstanding or by the adoption of a resolution at a meeting of Holders at
which a quorum is present by at least a majority in aggregate principal amount
of the Notes represented at the meeting, the Company may modify and amend this
Indenture or the Notes and waive noncompliance by the Company. However, without
the consent of each Holder affected, a modification, amendment or waiver to this
Indenture or the Notes may not:

 

(1) change the maturity of the principal of or any installment of interest on
any Note or any payment of Additional Interest Amounts;

 

(2) reduce the principal amount of, or interest on or any payment of Additional
Interest Amounts on, any Note;

 

(3) change the currency of payment of principal of, or interest on any Note;

 

(4) impair the right to institute suit for the enforcement of any payment on or
with respect to, or conversion of, any Note;

 

(5) except as otherwise permitted or contemplated by provisions of this
Indenture concerning corporate reorganizations, materially adversely affect the
purchase option of Holders or the conversion rights of Holders;

 

(6) modify the provisions of this Indenture or the Pledge Agreement relating to
the pledge of securities as contemplated in Article 12 in a manner adverse to
the Holders in any material respect;

 

(7) modify the subordination provisions of the Notes in a manner adverse to the
Holders in any material respect; or

 

51



--------------------------------------------------------------------------------

(8) reduce the percentage in aggregate principal amount of Notes outstanding
necessary to modify or amend this Indenture or to waive any past default.

 

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.

 

After an amendment under this Section 9.02 becomes effective, the Company shall
mail to each Holder a notice briefly describing the amendment.

 

SECTION 9.03. Compliance with Trust Indenture Act. Every supplemental indenture
executed pursuant to this Article shall comply with the TIA.

 

SECTION 9.04. Revocation and Effect of Consents, Waivers and Actions. Until an
amendment, waiver or other action by Holders becomes effective, a consent
thereto by a Holder of a Note hereunder is a continuing consent by the Holder
and every subsequent Holder of that Note or portion of the Note that evidences
the same obligation as the consenting Holder’s Note, even if notation of the
consent, waiver or action is not made on the Note. However, any such Holder or
subsequent Holder may revoke the consent, waiver or action as to such Holder’s
Note or portion of the Note if the Trustee receives the notice of revocation
before the date the amendment, waiver or action becomes effective. After an
amendment, waiver or action becomes effective, it shall bind every Holder.

 

SECTION 9.05. Notation on or Exchange of Notes. Notes authenticated and
delivered after the execution of any supplemental indenture pursuant to this
Article may, and shall if required by the Trustee, bear a notation in form
approved by the Trustee as to any matter provided for in such supplemental
indenture. If the Company shall so determine, new Notes so modified as to
conform, in the opinion of the Board of Directors, to any such supplemental
indenture may be prepared and executed by the Company and authenticated and
delivered by the Trustee in exchange for outstanding Notes.

 

SECTION 9.06. Trustee to Sign Supplemental Indentures. The Trustee shall sign
any supplemental indenture authorized pursuant to this Article 9 if the
amendment contained therein does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. If it does, the Trustee may, but need
not, sign such supplemental indenture. In signing such supplemental indenture
the Trustee shall be entitled to receive, and (subject to the provisions of
Section 7.01) shall be fully protected in relying upon, an Officers’ Certificate
and an Opinion of Counsel stating that such amendment is authorized or permitted
by this Indenture.

 

SECTION 9.07. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Holder of Notes theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.

 

52



--------------------------------------------------------------------------------

ARTICLE 10

 

CONVERSION

 

SECTION 10.01. Conversion Right and Conversion Rate. Subject to the further
provisions of this Article 10, a Holder of a Note may convert the principal
amount of such Note (or any portion thereof equal to $1,000 or any integral
multiple of $1,000 in excess thereof) into Common Stock at any time prior to the
close of business on the last Business Day prior to the Final Maturity Date or
such earlier date set forth in this Article 10, at the Conversion Rate then in
effect; provided, however, that, if such Note is called for redemption pursuant
to Article 3, such conversion right shall terminate at the close of business on
the second Business Day prior to the Redemption Date for such Note (unless the
Company shall default in making the redemption payment when due, in which case
the conversion right shall terminate at the close of business on the date such
default is cured and such Note is redeemed). The number of shares of Common
Stock issuable upon conversion of a Note shall be determined by dividing the
principal amount of the Note or portion thereof surrendered for conversion by
$1,000, and then multiplying the quotient by the Conversion Rate in effect on
the Conversion Date. The initial “Conversion Rate” is 62.5027 shares of Common
Stock per $1,000 principal amount of the Notes and is subject to adjustment as
provided in this Article 10.

 

If a Holder converts their Notes pursuant to clause (4) below and the merger,
consolidation, share exchange or sale also constitutes a Cash Buy-Out, such
Holder will be entitled to receive an amount, payable in cash or Common Stock,
at the option of the Company, equal to the Make-Whole Premium in addition to the
shares of Common Stock deliverable upon conversion of their Notes.

 

A Holder may convert all or any portion of their Notes into Common Stock only
under the following circumstances:

 

  (1) prior to the close of business on the last Business Day prior to the Final
Maturity Date during any calendar quarter, if the Sale Price of the Common Stock
on at least 20 Trading Days (whether or not consecutive) in the period of 30
consecutive Trading Days ending on the last Trading Day of such immediately
preceding calendar quarter exceeds 110% of the Conversion Price per share of
Common Stock on the last day of such immediately preceding calendar quarter,

 

the Company shall determine after the end of each applicable calendar quarter
whether the Notes shall be convertible as a result of the occurrence of an event
specified in clause (1) above and, if the Notes shall be so convertible, the
Company shall, not later than the fifth Business Day of the subsequent calendar
quarter notify the Conversion Agent and the Trustee thereof that the Notes shall
be convertible; if the Notes become convertible pursuant to clause (1) above,
they will remain convertible regardless of future changes in the Sale Price of
the Common Stock;

 

53



--------------------------------------------------------------------------------

  (2) Notes have been called for redemption (and only those Notes that have been
called for redemption) by the Company pursuant to a notice of redemption given
as provided in Article 3 at any time prior to the close of business on the
second Business Day immediately preceding the Redemption Date for such Notes
(provided that, anything herein to the contrary notwithstanding, in the case of
any Note that shall have been called for redemption in part, only the portion of
such Note that shall have been called for redemption may be converted);

 

  (3) in the event that:

 

(i) the Company makes a distribution to all holders of its Common Stock of
rights or warrants entitling them (for a period expiring within 60 days after
the record date for such distribution) to purchase Common Stock at a price per
share at less than the Sale Price of the Common Stock on the Trading Day
immediately preceding the date of declaration of such distribution; or

 

(ii) the Company makes a distribution to all holders of its Common Stock of the
Company’s assets, debt securities or rights to purchase its securities (other
than rights referred to clause (i) above), if such distribution has a per share
value exceeding 15% of the Sale Price of the Common Stock on the Trading Day
immediately preceding the date of declaration of such distribution,

 

then, in each case, the Company shall give notice to Holders at least 20
Business Days prior to the Ex-Dividend Date for such distribution and, from and
after the date of such notice, Holders may convert their Notes at any time until
the close of business on the earlier of the Business Day immediately preceding
the Ex-Dividend Date and the date on which the Company publicly announces that
such distribution will not take place; provided that no Holder may exercise
their conversion right pursuant to this clause (d) if the Holder otherwise may
participate in the distribution without conversion of the Notes;

 

  (4)

the Company is a party to a consolidation, merger or binding share exchange or a
transfer of all or substantially all of the assets of the Company, then the
Holders may convert Notes at any time from and after the date which is 15 days
prior to the anticipated effective date of such transaction (as such anticipated
date is set forth in a written notice from the Company mailed to Holders) until
(but not including) the close of business on the 15th day after the actual
effective date of such transaction (or, if such merger, consolidation or share
exchange also constitutes a Change in Control, until the corresponding Change in
Control Purchase Date). If such merger, consolidation, binding share exchange or
transfer of all or substantially all of the assets of the Company occurs, then,
from and after the effective time of the transaction, the right to convert Notes

 

54



--------------------------------------------------------------------------------

 

into shares of Common Stock will be changed into a right to convert Notes into
the kind and amount of cash, securities or other assets of the Company or other
Person which the Holder would have received if the Holder had converted its
Notes immediately prior to the effective time of such transaction,

 

notwithstanding the above clause (4), the Notes will not become convertible by
reason of a merger, consolidation or other transaction effect by the Company or
one of the direct or indirect Subsidiaries of the Company for the purpose of
changing the Company’s state of incorporation to any other state within the
United States or the District of Columbia; or

 

  (5) during the five consecutive Business Day period following any five
consecutive Trading Day period ending at any time on or prior to March 29, 2019
in which the Trading Price per Note for each day of such five Trading Day period
was less than 98% of the Conversion Value for the Notes for such Trading Day.

 

In connection with any conversion upon satisfaction of clause (5) above, the
Trustee shall have no obligation to determine the Trading Price of the Notes,
provided that the Company may request the Trustee to direct the Bid Solicitation
Agent to make such determination to obtain such bid quotation in accordance with
the foregoing clause (5). The Company shall have no obligation to make such
request unless a Holder provides the Company with reasonable evidence that the
Trading Price per Note would be less than 98% of the Conversion Value of the
Notes. At such time, the Company shall instruct the Trustee to direct the Bid
Solicitation Agent to determine the Trading Price of the Notes in accordance
with the foregoing procedures beginning on the next Trading Day and on each
successive Trading Day until the Trading Price per Note is greater than or equal
to 98% of the Conversion Value of the Notes.

 

SECTION 10.02. Exercise of Conversion Right. To exercise the conversion right,
the Holder of any Note to be converted shall in the case of Global Notes, comply
with the procedures of the Depositary in effect at that time, and, in the case
of Certificated Notes, surrender such Note duly endorsed or assigned to the
Company or in blank, at the office of any Conversion Agent, accompanied by a
duly signed conversion notice substantially in the form attached to the Note to
the Company stating that the Holder elects to convert such Note or, if less than
the entire principal amount thereof is to be converted, the portion thereof to
be converted.

 

Notes surrendered for conversion during the period from the close of business on
any Regular Record Date to the opening of business on the next succeeding
Interest Payment Date shall be accompanied by payment in New York Clearing House
funds or other funds acceptable to the Company of an amount equal to the
interest to be received on such Interest Payment Date on the principal amount of
Notes being surrendered for conversion, unless the

 

55



--------------------------------------------------------------------------------

Company exercises its right to redeem such Notes during such period in
accordance with Article 3.

 

Notes shall be deemed to have been converted immediately prior to the close of
business on the day of surrender of such Notes for conversion in accordance with
the foregoing provisions (the “Conversion Date”), and at such time the rights of
the Holders of such Notes as Holders shall cease (and all obligations of the
Company with respect thereto shall be deemed satisfied, including with respect
to the principal amount and any accrued and unpaid interest), and the Person or
Persons entitled to receive the Common Stock issuable upon conversion shall be
treated for all purposes as the record holder or holders of such Common Stock at
such time. As promptly as practicable on or after the Conversion Date, the
Company shall cause to be issued and delivered to such Conversion Agent a
certificate or certificates for or, if applicable, other book-entry confirmation
representing the number of full shares of Common Stock issuable upon conversion,
together with payment in lieu of any fraction of a share as provided in Section
10.03 hereof.

 

Except as specifically provided herein, no cash payment or other adjustment will
be made on conversion of any Notes for interest accrued thereon or for dividends
on any Common Stock. Accrued and unpaid interest will be deemed paid in full
rather than canceled, extinguished or forfeited.

 

In the case of any Certificated Note which is converted in part only, upon such
conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, at the expense of the Company, a new Note or
Notes of authorized denominations in an aggregate principal amount equal to the
unconverted portion of the principal amount of such Notes.

 

If shares of Common Stock to be issued upon conversion of a Restricted Note or
portion thereof are to be registered in a name other than that of the Holder of
such Restricted Note, such Holder must deliver to the Conversion Agent a
certificate in substantially the form set forth in the form of Note set forth in
Exhibit C annexed hereto, dated the date of surrender of such Restricted Note
and signed by such Holder, as to compliance with the restrictions on transfer
applicable to such Restricted Note. Neither the Trustee nor any Conversion
Agent, Registrar or Transfer Agent shall be required to register in a name other
than that of the Holder shares of Common Stock or Notes issued upon conversion
of any such Restricted Note not so accompanied by a properly completed
certificate.

 

SECTION 10.03. Fractions of Shares. No fractional shares of Common Stock shall
be issued upon conversion of any Note or Notes. If more than one Note shall be
surrendered for conversion at one time by the same Holder, the number of full
shares which shall be issued upon conversion thereof shall be computed on the
basis of the aggregate principal amount of the Notes (or specified portions
thereof) so surrendered. Instead of any fractional share of Common Stock which
would otherwise be issued upon conversion of any Note or Notes (or specified
portions thereof), the Company shall pay a cash adjustment in respect of such
fraction (calculated to the nearest one-100th of a share) in an amount equal to
the same fraction of the Sale Price per Share of the Common Stock as of the
Trading Day preceding the Conversion Date.

 

56



--------------------------------------------------------------------------------

SECTION 10.04. Adjustment of Conversion Rate. The Conversion Rate shall be
subject to adjustments, calculated by the Company, from time to time as follows:

 

(a) In case the Company shall hereafter pay a dividend or make a distribution to
all holders of the outstanding Common Stock in shares of Common Stock, the
Conversion Rate in effect at the opening of business on the date following the
date fixed for the determination of stockholders entitled to receive such
dividend or other distribution shall be increased by multiplying such Conversion
Rate by a fraction:

 

(1) the numerator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on the Record Date fixed for such
determination and the total number of shares constituting such dividend or other
distribution, and

 

(2) the denominator of which shall be the sum of such number of shares.

 

Such increase shall become effective immediately after the opening of business
on the day following the Record Date. If any dividend or distribution of the
type described in this Section 10.04(a) is declared but not so paid or made, the
Conversion Rate shall again be adjusted to the Conversion Rate which would then
be in effect if such dividend or distribution had not been declared.

 

(b) In case the outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Rate in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Rate in effect at the opening of business
on the day following the day upon which such combination becomes effective shall
be proportionately reduced. In each such case, the Conversion Rate shall be
adjusted by multiplying such Conversion Rate by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
after giving effect to such subdivision or combination and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such subdivision or combination. Such reduction or increase, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.

 

(c) In case the Company shall issue rights or warrants to all holders of its
outstanding shares of Common Stock (other than as contemplated by Section 10.14)
entitling them (for a period of not more than 60 days) to subscribe for or
purchase shares of Common Stock (or securities convertible into Common Stock) at
a price per share (or having a Conversion Price per share) less than the Current
Market Price on the Record Date fixed for the determination of stockholders
entitled to receive such rights or warrants, the Conversion Rate shall be
adjusted so that the same shall equal the price determined by multiplying the
Conversion Rate in effect at the opening of business on the date after such
Record Date by a fraction:

 

(1) the numerator of which shall be the number of shares of Common Stock
outstanding on the close of business on the Record Date plus the total number of
additional shares of Common Stock so offered for subscription or purchase (or
into which the convertible securities so offered are convertible), and

 

57



--------------------------------------------------------------------------------

(2) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the Record Date plus the number of
shares which the aggregate offering price of the total number of shares so
offered for subscription or purchase (or the aggregate Conversion Price of the
convertible securities so offered) would purchase at such Current Market Price.

 

Such adjustment shall become effective immediately after the opening of business
on the day following the Record Date fixed for determination of stockholders
entitled to receive such rights or warrants. To the extent that shares of Common
Stock (or securities convertible into Common Stock) are not delivered pursuant
to such rights or warrants, upon the expiration or termination of such rights or
warrants the Conversion Rate shall be readjusted to the Conversion Rate which
would then be in effect had the adjustments made upon the issuance of such
rights or warrants been made on the basis of the delivery of only the number of
shares of Common Stock (or securities convertible into Common Stock) actually
delivered. In the event that such rights or warrants are not so issued, the
Conversion Rate shall again be adjusted to be the Conversion Rate which would
then be in effect if such date fixed for the determination of stockholders
entitled to receive such rights or warrants had not been fixed. In determining
whether any rights or warrants entitle the holders to subscribe for or purchase
shares of Common Stock at less than such Current Market Price, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received for such rights or
warrants, the value of such consideration if other than cash, to be determined
by the Board of Directors.

 

(d) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock shares of any class of capital stock of the Company
(other than any dividends or distributions to which Section 10.04(a) applies) or
evidences of its indebtedness or other assets, including securities, but
excluding (1) any rights or warrants referred to in Section 10.04(c) or 10.14,
(2) any dividends or distributions in connection with a reclassification,
change, merger, consolidation, statutory share exchange, combination, sale or
conveyance to which Section 10.11 hereof applies and (3) dividends and
distributions paid exclusively in cash referred to in Section 10.04(e) (the
securities described in foregoing clauses (1), (2) and (3) hereinafter in this
Section 10.04(d) called the “excluded securities”), then, in each such case,
subject to the second succeeding paragraph of this Section 10.04(d), the
Conversion Rate shall be adjusted so that the same shall be equal to the price
determined by multiplying the Conversion Rate in effect immediately prior to the
close of business on the Record Date with respect to such distribution by a
fraction:

 

(1) the numerator of which shall be such Current Market Price, and

 

(2) the denominator of which shall be the Current Market Price on such date,
less the fair market value (as determined by the Board of Directors, whose
determination shall be conclusive and set forth in a Board Resolution) on

 

58



--------------------------------------------------------------------------------

 

such date of the portion of the securities or other assets so distributed (other
than excluded securities) applicable to one share of Common Stock (determined on
the basis of the number of shares of the Common Stock outstanding on the Record
Date).

 

Such increase shall become effective immediately prior to the opening of
business on the day following the Record Date. However, in the event that the
then fair market value (as so determined) of the portion of the securities so
distributed (other than excluded securities) applicable to one share of Common
Stock is equal to or greater than the Current Market Price on the Record Date,
in lieu of the foregoing adjustment, adequate provision shall be made so that
each Holder shall have the right to receive upon conversion of a Note (or any
portion thereof) the amount of securities so distributed (other than excluded
securities) such Holder would have received had such Holder converted such Note
(or portion thereof) immediately prior to such Record Date. In the event that
such dividend or distribution is not so paid or made, the Conversion Rate shall
again be adjusted to be the Conversion Rate which would then be in effect if
such dividend or distribution had not been declared.

 

If the Board of Directors determines the fair market value of any distribution
for purposes of this Section 10.04(d) by reference to the actual or when issued
trading market for any securities comprising all or part of such distribution
(other than excluded securities), it must in doing so consider the prices in
such market over the same period (the “Reference Period”) used in computing the
Current Market Price pursuant to Section 10.04(g) to the extent possible, unless
the Board of Directors in a Board Resolution determines in good faith that
determining the fair market value during the Reference Period would not be in
the best interests of the Holder.

 

For purposes of this Section 10.04(d) and Sections 10.04(a), 10.04(b) and
10.04(c), any dividend or distribution to which this Section 10.04(d) is
applicable that also includes shares of Common Stock, a subdivision or
combination of Common Stock to which Section 10.04(b) applies, or rights or
warrants to subscribe for or purchase shares of Common Stock (or securities
convertible into Common Stock) to which Section 10.04(c) applies (or any
combination thereof), shall be deemed instead to be:

 

(1) a dividend or distribution of the evidences of indebtedness, assets, shares
of capital stock, rights or warrants other than such shares of Common Stock,
such subdivision or combination or such rights or warrants to which Sections
10.04(a), 10.04(b) and 10.04(c) apply, respectively (and any Conversion Rate
increase required by this Section 10.04(d) with respect to such dividend or
distribution shall then be made), immediately followed by

 

(2) a dividend or distribution of such shares of Common Stock, such subdivision
or combination or such rights or warrants (and any further Conversion Rate
increase required by Sections 10.04(a), 10.04(b) and 10.04(c) with respect to
such dividend or distribution shall then be made), except:

 

(A) the Record Date of such dividend or distribution shall be substituted as (x)
“the date fixed for the determination of stockholders entitled to

 

59



--------------------------------------------------------------------------------

receive such dividend or other distribution”, “Record Date fixed for such
determinations” and “Record Date” within the meaning of Section 10.04(a), (y)
“the day upon which such subdivision becomes effective” and “the day upon which
such combination becomes effective” within the meaning of Section 10.04(b), and
(z) as “the date fixed for the determination of stockholders entitled to receive
such rights or warrants”, “the Record Date fixed for the determination of the
stockholders entitled to receive such rights or warrants” and such “Record Date”
within the meaning of Section 10.04(c), and

 

(B) any shares of Common Stock included in such dividend or distribution shall
not be deemed “outstanding at the close of business on the date fixed for such
determination” within the meaning of Section 10.04(a) and any increase or
reduction in the number of shares of Common Stock resulting from such
subdivision or combination shall be disregarded in connection with such dividend
or distribution.

 

(e) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock, cash (excluding any cash that is distributed upon a
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance to which Section 10.11 hereof applies or as part
of a distribution referred to in Section 10.04(d) hereof), then and in each such
case, immediately after the close of business on such date, the Conversion Rate
shall be increased so that the same shall equal the price determined by
multiplying the Conversion Rate in effect immediately prior to the close of
business on such Record Date by a fraction:

 

(i) the numerator of which shall be equal to the Current Market Price on such
Record Date, and

 

(ii) the denominator of which shall be equal to the Current Market Price on the
Record Date less an amount equal to the quotient of (x) the aggregate amount of
the cash distributed and (y) the number of shares of Common Stock outstanding on
the Record Date.

 

In the event that such dividend or distribution is not so paid or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate which would
then be in effect if such dividend or distribution had not been declared.

 

(f) In case the Company or any of its Subsidiaries pays holders of the Common
Stock in respect of a tender offer or exchange offer, other than an odd-lot
offer, by the Company or any of its Subsidiaries for shares of Common Stock to
the extent that the cash and fair market value of any other consideration
included in the payment per share of Common Stock exceeds the Sale Price per
share of Common Stock on the Trading Day next succeeding the last date on which
tenders or exchanges may be made pursuant to such tender offer or exchange offer
(the “Expiration Time”), then, and in each such case, the Conversion Rate shall
be adjusted so that the same shall equal the price determined by multiplying the
Conversion Rate in effect immediately prior to close of business on the date of
the Expiration Time by a fraction:

 

(1) the numerator of which shall be the sum of (x) the fair market value
(determined as aforesaid) of the aggregate consideration payable to stockholders
based on the acceptance (up to any maximum specified in the terms of the tender
offer or exchange offer) of all shares validly tendered or exchanged and not
withdrawn as of the Expiration Time (the shares deemed so accepted, up to any
such maximum, being referred to as the “Purchased Shares”) and (y) the product
of the number of shares of Common Stock outstanding (less any Purchased Shares)
at the Expiration Time and the Sale Price of the Common Stock on the Trading Day
next succeeding the Expiration Time, and

 

60



--------------------------------------------------------------------------------

(2) the denominator of which shall be the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) at the Expiration Time
multiplied by the Sale Price of the Common Stock on the Trading Day next
succeeding the Expiration Time.

 

Such increase (if any) shall become effective immediately prior to the opening
of business on the day following the Expiration Time. In the event that the
Company is obligated to purchase shares pursuant to any such tender offer or
exchange offer, but the Company is permanently prevented by applicable law from
effecting any such purchases or all such purchases are rescinded, the Conversion
Rate shall again be adjusted to be the Conversion Rate which would then be in
effect if such tender offer or exchange offer had not been made. If the
application of this Section 10.04(f) to any tender offer or exchange offer would
result in an increase in the Conversion Rate, no adjustment shall be made for
such tender offer or exchange offer under this Section 10.04(f).

 

(g) For purposes of this Section 10.04, the following terms shall have the
meanings indicated:

 

“Current Market Price” shall mean the average of the daily Sale Prices per share
of Common Stock for the ten consecutive Trading Days ending not later than the
earlier of the date immediately prior to the date in question and the day before
the “ex” date with respect to the issuance, distribution, subdivision or
combination requiring such computation. If another issuance, distribution,
subdivision or combination to which Section 10.04 applies occurs during the
period applicable for calculating “Current Market Price” pursuant to the
preceding definition, then “Current Market Price” shall be appropriately
adjusted to reflect the impact of such issuance, distribution, subdivision or
combination on the Sale Price of the Common Stock during such period. For
purposes of this paragraph, the term “ex” date, when used:

 

(A) with respect to any issuance or distribution, means the first date on which
the Common Stock trades regular way on the relevant exchange or in the relevant
market from which the Sale Price was obtained without the right to receive such
issuance or distribution;

 

(B) with respect to any subdivision or combination of shares of Common Stock,
means the first date on which the Common Stock trades regular way on such
exchange or in such market after the time at which such subdivision or
combination becomes effective, and

 

61



--------------------------------------------------------------------------------

(C) with respect to any tender or exchange offer, means the first date on which
the Common Stock trades regular way on such exchange or in such market after the
Expiration Time of such offer.

 

Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Rate are called for pursuant to this Section 10.04, such adjustments shall be
made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 10.04 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors.

 

(2) “fair market value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s length transaction.

 

(3) “Record Date” shall mean for purposes of this Article 10, with respect to
any dividend, distribution or other transaction or event in which the holders of
Common Stock have the right to receive any cash, securities or other property or
in which the Common Stock (or other applicable security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of stockholders entitled to receive such cash,
securities or other property (whether such date is fixed by the Board of
Directors or by statute, contract or otherwise).

 

(h) The Company may make such increases in the Conversion Rate, in addition to
those required by Section 10.04(a), (b), (c), (d), (e) or (f), as the Board of
Directors considers to be advisable to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock resulting from any
dividend or distribution of stock (or rights to acquire stock) or from any event
treated as such for income tax purposes.

 

To the extent permitted by applicable law, the Company from time to time may
increase the Conversion Rate by any amount for any period of time if the period
is at least 20 days and the increase is irrevocable during the period and the
Board of Directors determines in good faith that such increase would be in the
best interests of the Company, which determination shall be conclusive and set
forth in a Board Resolution. Whenever the Conversion Rate is increased pursuant
to the preceding sentence, the Company shall mail to the Trustee and each Holder
at the address of such Holder as it appears in the Register a notice of the
increase at least 15 days prior to the date the increased Conversion Rate takes
effect, and such notice shall state the increased Conversion Rate and the period
during which it will be in effect.

 

(i) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least 1% in the
Conversion Price then in effect; provided, however, that any adjustments which
by reason of this Section 10.04(i) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment. In the event that,
on the date that is five Business Days prior to the maturity of the Notes
(whether at Stated Maturity or otherwise), an adjustment has been carried
forward pursuant to the preceding sentence but has not yet been taken into
account in an adjustment to the Conversion Rate and notwithstanding the first
sentence of this paragraph (i), an adjustment to the Conversion Rate will be
made on such date in accordance with the relevant paragraph of this Section
10.04. All calculations under this Article 10 shall be made by the Company and
shall be made to the nearest cent or to the nearest one hundredth of a share, as
the case may be. No

 

62



--------------------------------------------------------------------------------

adjustment need be made for a change in the par value or no par value of the
Common Stock. No adjustment in the Conversion Rate shall be required if the
Holders participate in the transactions that would otherwise lead to an
adjustment in the Conversion Rate pursuant to this Section 10.04.

 

(j) In any case in which this Section 10.04 provides that an adjustment shall
become effective immediately after a Record Date for an event, the Company may
defer until the occurrence of such event (i) issuing to the Holder of any Note
converted after such Record Date and before the occurrence of such event the
additional shares of Common Stock issuable upon such conversion by reason of the
adjustment required by such event over and above the Common Stock issuable upon
such conversion before giving effect to such adjustment and (ii) paying to such
Holder any amount in cash in lieu of any fraction pursuant to Section 10.03
hereof.

 

(k) For purposes of this Section 10.04, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.

 

SECTION 10.05. Notice of Adjustments of Conversion Rate. Whenever the Conversion
Rate is adjusted as herein provided (other than in the case of an adjustment
pursuant to the second paragraph of Section 10.04(h) for which the notice
required by such paragraph has been provided), the Company shall promptly file
with the Trustee and any Conversion Agent other than the Trustee an Officers’
Certificate setting forth the adjusted Conversion Rate and showing in reasonable
detail the facts upon which such adjustment is based. Promptly after delivery of
such Officers’ Certificate, the Company shall prepare a notice stating that the
Conversion Rate has been adjusted and setting forth the adjusted Conversion Rate
and the date on which each adjustment becomes effective, and shall mail, or
cause the Trustee to mail, at the Company’s expense, such notice to each Holder
at the address of such Holder as it appears in the Register within 20 days of
the effective date of such adjustment. Failure to deliver such notice shall not
affect the legality or validity of any such adjustment.

 

SECTION 10.06. Notice Prior to Certain Actions. In case at any time after the
date hereof:

 

(1) the Company shall declare a dividend (or any other distribution) on its
Common Stock payable otherwise than in cash out of its capital surplus or its
consolidated retained earnings;

 

(2) the Company shall authorize (other than pursuant to a Rights Plan) the
granting to the holders of its Common Stock of rights or warrants to subscribe
for or purchase any shares of capital stock of any class (or of securities
convertible into shares of capital stock of any class) or of any other rights;

 

(3) there shall occur any reclassification of the Common Stock of the Company
(other than a subdivision or combination of its outstanding Common Stock, a
change in par value, a change from par value to no par value or a change from no
par

 

63



--------------------------------------------------------------------------------

value to par value), or any merger, consolidation, statutory share exchange or
combination to which the Company is a party and for which approval of any
shareholders of the Company is required, or the sale, transfer or conveyance of
all or substantially all of the assets of the Company; or

 

(4) there shall occur the voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

the Company shall cause to be filed at each office or agency maintained for the
purpose of conversion of Notes pursuant to Section 4.05 hereof, and shall cause
to be provided to the Trustee and all Holders in accordance with Section 13.02
hereof, at least 15 days prior to the applicable record or effective date
hereinafter specified, a notice stating:

 

(A) the date on which a record is to be taken for the purpose of such dividend,
distribution, rights or warrants, or, if a record is not to be taken, the date
as of which the holders of Common Stock of record to be entitled to such
dividend, distribution, rights or warrants are to be determined, or

 

(B) the date on which such reclassification, merger, consolidation, statutory
share exchange, combination, sale, transfer, conveyance, dissolution,
liquidation or winding up is expected to become effective, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, merger, consolidation, statutory share
exchange, sale, transfer, dissolution, liquidation or winding up.

 

Neither the failure to give such notice nor any defect therein shall affect the
legality or validity of the proceedings or actions described in clauses (1)
through (4) of this Section 10.06.

 

SECTION 10.07. Company to Reserve Common Stock. The Company shall at all times
use its best efforts to reserve and keep available, free from preemptive rights,
out of its authorized but unissued Common Stock, for the purpose of effecting
the conversion of Notes, the full number of shares of fully paid and
nonassessable Common Stock then issuable upon the conversion of all Notes
outstanding.

 

SECTION 10.08. Taxes on Conversions. Except as provided in the next sentence,
the Company will pay any and all taxes (other than taxes on income) and duties
that may be payable in respect of the issue or delivery of shares of Common
Stock on conversion of Notes pursuant hereto. A Holder delivering a Note for
conversion shall be liable for and will be required to pay any tax or duty which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock in a name other than that of the Holder of the Note or
Notes to be converted, and no such issue or delivery shall be made unless the
Person requesting such issue has paid to the Company the amount of any such tax
or duty, or has established to the satisfaction of the Company that such tax or
duty has been paid.

 

64



--------------------------------------------------------------------------------

SECTION 10.09. Covenant as to Common Stock. The Company covenants that all
shares of Common Stock which may be issued upon conversion of Notes will upon
issue be fully paid and nonassessable.

 

SECTION 10.10. Cancellation of Converted Notes. All Notes delivered for
conversion shall be delivered to the Trustee to be canceled by or at the
direction of the Trustee, which shall dispose of the same as provided in Section
2.10.

 

SECTION 10.11. Effect of Reclassification, Consolidation, Merger or Sale. If any
of following events occur, namely:

 

(1) any reclassification or change of the outstanding shares of Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination),

 

(2) any merger, consolidation, statutory share exchange or combination of the
Company with another corporation, or

 

(3) any sale or conveyance of all, or substantially all, the properties and
assets of the Company to any other Person,

 

in each case, as a result of which holders of Common Stock shall be entitled to
receive stock, securities or other property or assets (including cash or any
combination thereof) with respect to or in exchange for such Common Stock, the
Company or the successor or purchasing corporation, as the case may be, shall
execute with the Trustee a supplemental indenture (which shall comply with the
TIA as in force at the date of execution of such supplemental indenture if such
supplemental indenture is then required to so comply) providing that such Note
shall be convertible into the kind and amount of shares of stock and other
securities or property or assets (including cash or any combination thereof)
which such Holder would have been entitled to receive upon such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance had such Notes been converted into Common Stock
immediately prior to such reclassification, change, merger, consolidation,
statutory share exchange, combination, sale or conveyance assuming such holder
of Common Stock did not exercise its rights of election, if any, as to the kind
or amount of securities, cash or other property receivable upon such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance (provided that, if the kind or amount of
securities, cash or other property receivable upon such reclassification,
change, merger, consolidation, statutory share exchange, combination, sale or
conveyance is not the same for each share of Common Stock in respect of which
such rights of election shall not have been exercised (“Non-Electing Share”),
then for the purposes of this Section 10.11 the kind and amount of securities,
cash or other property receivable upon such reclassification, change, merger,
consolidation, statutory share exchange, combination, sale or conveyance for
each Non-Electing Share shall be deemed to be the kind and amount so receivable
per share by a plurality of the Non-Electing Shares). Such supplemental
indenture shall provide for adjustments which shall be as nearly equivalent as
may be practicable to the adjustments provided for in this Article 10. If, in
the case of any such reclassification, change, merger, consolidation, statutory
share exchange, combination, sale or conveyance, the stock or other securities
and assets receivable thereupon by a holder of shares of

 

65



--------------------------------------------------------------------------------

Common Stock includes shares of stock or other securities and assets of a
corporation other than the successor or purchasing corporation, as the case may
be, in such reclassification, change, merger, consolidation, statutory share
exchange, combination, sale or conveyance, then such supplemental indenture
shall also be executed by such other corporation and shall contain such
additional provisions to protect the interests of the Holders of the Notes as
the Board of Directors shall reasonably consider necessary by reason of the
foregoing, including to the extent practicable the provisions providing for the
purchase rights set forth in Sections 3.08 and 3.09 hereof.

 

The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each Holder, at the address of such Holder as it appears on the
Register, within 20 days after execution thereof. Failure to deliver such notice
shall not affect the legality or validity of such supplemental indenture.

 

The above provisions of this Section 10.11 shall similarly apply to successive
reclassifications, mergers, consolidations, statutory share exchanges,
combinations, sales and conveyances.

 

If this Section 10.11 applies to any event or occurrence, Section 10.04 hereof
shall not apply to such event or occurrence.

 

SECTION 10.12. Adjustment for Other Distributions. If, after the Issue Date of
the Notes, the Company pays a dividend or makes a distribution to all holders of
its Common Stock consisting of Capital Stock of any class or series, or similar
equity interests, of or relating to a Subsidiary or other business unit of the
Company, the Conversion Rate shall be adjusted in accordance with the formula:

 

P´ = P x 1/(1 + M/F)

 

where:

 

P´ = the adjusted Conversion Rate.

 

P = the current Conversion Rate.

 

F = the fair market value of the securities distributed in respect of each share
of Common Stock, which shall be the number of securities distributed in respect
of each share of Common Stock multiplied by the average of the Post-Distribution
Prices of those securities distributed for the 10 Trading Days commencing on and
including the fifth Trading Day after the Ex-Dividend Date.

 

M = the average of the Post-Distribution Prices of the Common Stock for the 10
Trading Days commencing on and including the fifth Trading Day after the date on
which “ex-dividend trading” commences for such dividend or distribution on the
principal United States exchange or market which such securities are then listed
or quoted (the “Ex-Dividend Date”).

 

“Post-Distribution Price” of Capital Stock or any similar equity interest on any
date means the closing per unit sale price (or, if no closing sale price is
reported, the average of

 

66



--------------------------------------------------------------------------------

the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on such date for trading of such units
on a “when issued” basis without due bills (or similar concept) as reported in
the composite transactions for the principal United States securities exchange
or market on which such Capital Stock or equity interest is traded or, if the
Capital Stock or equity interest, as the case may be, is not listed on a United
States national or regional securities exchange or market, as reported by the
Nasdaq system or by the National Quotation Bureau Incorporated; provided that if
on any date such units have not traded on a “when issued” basis, the
Post-Distribution Price shall be the closing per unit sale price (or, if no
closing sale price is reported, the average of the bid and ask prices or, if
more than one in either case, the average of the average bid and the average ask
prices) on such date for trading of such units on a “regular way” basis without
due bills (or similar concept) as reported in the composite transactions for the
principal United States securities exchange on which such Capital Stock or
equity interest is traded or, if the Capital Stock or equity interest, as the
case may be, is not listed on a United States national or regional securities
exchange, as reported by the Nasdaq system or by the National Quotation Bureau
Incorporated. In the absence of such quotation, the Company shall be entitled to
determine the Post-Distribution Price on the basis of such quotations, which
reflect the post-distribution value of the Capital Stock or equity interests as
it considers appropriate.

 

SECTION 10.13. Responsibility of Trustee for Conversion Provisions. The Trustee
and any Conversion Agent shall not at any time be under any duty or
responsibility to any Holder of Notes to determine whether any facts exist which
may require any adjustment of the Conversion Rate, or with respect to the nature
or intent of any such adjustments when made, or with respect to the method
employed, or herein or in any supplemental indenture provided to be employed, in
making the same. Neither the Trustee nor any Conversion Agent shall be
accountable with respect to the validity or value (of the kind or amount) of any
Common Stock, or of any other securities or property, which may at any time be
issued or delivered upon the conversion of any Note; and it or they do not make
any representation with respect thereto. Neither the Trustee nor any Conversion
Agent shall be responsible for any failure of the Company to make any cash
payment or to issue, transfer or deliver any shares of stock or share
certificates or other securities or property upon the surrender of any Note for
the purpose of conversion; and the Trustee and any Conversion Agent shall not be
responsible or liable for any failure of the Company to comply with any of the
covenants of the Company contained in this Article.

 

SECTION 10.14. Rights Issued in Respect of Common Stock Issued Upon Conversion.
In the event that the Company implements a new preferred shares rights plan or
any similar plan (a “Rights Plan”), or the Company’s current Rights Plan is
still in effect, upon conversion of the Notes into Common Stock, to the extent
that any such Rights Plan has been implemented and is still in effect upon such
conversion, the holders of Notes will receive, in addition to the Common Stock,
the rights described therein (whether or not the rights have separated from the
Common Stock at the time of conversion), subject to the limitations set forth in
the Rights Plan. Any distribution of rights or warrants pursuant to a Rights
Plan complying with the requirements set forth in the immediately preceding
sentence of this paragraph (including the issuance of the rights, the
distribution of separate certificates representing the rights, the exercise or
redemption of such rights in accordance with the applicable rights

 

67



--------------------------------------------------------------------------------

agreement and the termination or invalidation of the rights) shall not
constitute a distribution of rights or warrants pursuant to Section 10.04.

 

ARTICLE 11

 

SUBORDINATION

 

SECTION 11.01. Agreement to Subordinate. The Company agrees, and each Holder by
accepting a Note agrees, that the principal of and interest on and other
obligations of any kind evidenced by the Notes and this Indenture are
subordinated in right of payment, to the extent and in the manner provided in
this Article 11, to the prior payment in full in cash or cash equivalents (or
otherwise to the extent Holders accept satisfaction of amounts due by settlement
in other than cash or cash equivalents) of all Senior Indebtedness (whether
outstanding on the date hereof or hereafter created, incurred, assumed or
guaranteed), and that the subordination is for the benefit of the holders of
Senior Indebtedness.

 

SECTION 11.02. Liquidation; Dissolution; Bankruptcy. In the event of any
insolvency or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding in connection therewith,
relating to the Company or to its assets, or any liquidation, dissolution or
other winding-up of the Company, whether voluntary or involuntary, or any
assignment for the benefit of creditors or other marshaling of assets or
liabilities of the Company (except in connection with the consolidation or
merger of the Company or its liquidation or dissolution following the
conveyance, transfer or lease of its properties and assets substantially upon
the terms and conditions described in Article 5), the holders of Senior
Indebtedness shall be entitled to receive payment in full in cash or cash
equivalents (or otherwise to the extent Holders accept satisfaction of amounts
due by settlement in other than cash or cash equivalents) of all Senior
Indebtedness, or provision shall be made for such payment in full, before the
Holders will be entitled to receive any payment or distribution of any kind or
character (other than (i) payments made pursuant to the Pledge Agreement, and
(ii) any payment or distribution in the form of equity securities or senior
subordinated securities or subordinated securities of the Company or any
successor obligor that, in the case of any such senior subordinated securities
or subordinated securities, are subordinated in right of payment to all Senior
Indebtedness that may at the time be outstanding to at least the same extent as
the Notes are so subordinated (such equity securities or senior subordinated
securities or subordinated securities hereinafter being “Permitted Junior
Securities”)); and any payment or distribution of assets of the Company of any
kind or character, whether in cash, property or securities (other than (i) any
payments made pursuant to the Pledge Agreement or (ii) a payment or distribution
in the form of Permitted Junior Securities), by set-off or otherwise, to which
the Holders or the Trustee would be entitled but for the provisions of this
Article 11 shall be paid by the liquidating trustee or agent or other person
making such payment or distribution, whether a trustee in bankruptcy, a receiver
or liquidating trustee or otherwise, directly to the holders of Senior
Indebtedness or their representative or representatives ratably according to the
aggregate amounts remaining unpaid on account of the Senior Indebtedness to the
extent necessary to make payment in full in cash or cash equivalents (or
otherwise to the extent Holders accept satisfaction of amounts due by settlement
in other than cash or cash equivalents) of all Senior Indebtedness remaining
unpaid, or to have such payment duly provided for, after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness.

 

68



--------------------------------------------------------------------------------

SECTION 11.03. Default on Designated Senior Indebtedness. (a) No payment or
distribution of any assets of the Company of any kind or character, whether in
cash, property or securities (other than (i) any payments made pursuant to the
Pledge Agreement or (ii) payments in the form of Permitted Junior Securities),
may be made by or on behalf of the Company on account of principal of, or
Additional Interest Amounts, if any, or interest on the Notes or on account of
the purchase, redemption or other acquisition of Notes upon the occurrence of
any Payment Default until such Payment Default shall have been cured or waived
in writing or shall have ceased to exist or the Designated Senior Indebtedness
giving rise to such Payment Default shall have been discharged or paid in full
in cash or cash equivalents (or otherwise to the extent Holders accept
satisfaction of amounts due by settlement in other than cash or cash
equivalents). “Payment Default” shall mean a default in payment, whether at
scheduled maturity, upon scheduled installment, by acceleration or otherwise, of
principal of, or interest on Designated Senior Indebtedness beyond any
applicable grace period.

 

(b) No payment or distribution of any assets of the Company of any kind or
character, whether in cash, property or securities (other than (i) any payments
made pursuant to the Pledge Agreement or (ii) payments in the form of Permitted
Junior Securities), may be made by or on behalf of the Company on account of
principal of, or interest on the Notes or on account of the purchase, redemption
or other acquisition of Notes during a Payment Blockage Period (as defined
below), upon the occurrence of any event of default with respect to any
Designated Senior Indebtedness other than any Payment Default pursuant to which
the maturity thereof may be accelerated (a “Non-Payment Default”) .

 

The Payment Blockage Period shall mean the period (each, a “Payment Blockage
Period”) commencing upon the date of receipt by the Trustee of written notice
from the representative of the holders of the Designated Senior Indebtedness in
respect of which the Non-Payment Default exists and shall end on the earliest
of:

 

(i) 179 days thereafter (provided that any Designated Senior Indebtedness as to
which notice was given shall not theretofore have been accelerated);

 

(ii) the date on which such Non-Payment Default is cured, waived or ceases to
exist;

 

(iii) the date on which such Designated Senior Indebtedness is discharged or
paid in full; or

 

(iv) the date on which such Payment Blockage Period shall have been terminated
by written notice to the Trustee or the Company from the representative
initiating such Payment Blockage Period,

 

after which the Company will resume making any and all required payments in
respect of the Notes, including any missed payments and Additional Interest
Amounts, if any. In any event, not more than one Payment Blockage Period may be
commenced during any period of 365 consecutive days. No Non-Payment Default that
existed or was continuing on the date of the commencement of any Payment
Blockage Period will be, or can be made, the basis for the commencement of a
subsequent Payment Blockage Period, unless such Non-Payment Default

 

69



--------------------------------------------------------------------------------

has been cured or waived for a period of not less than 90 consecutive days
subsequent to the commencement of such initial Payment Blockage Period.

 

SECTION 11.04. Acceleration of Notes. If payment of the Notes is accelerated
because of an Event of Default, the Company shall promptly notify holders of
Senior Indebtedness of the acceleration.

 

SECTION 11.05. When Distribution Must Be Paid Over. In the event that,
notwithstanding the provisions of Sections 11.02 and 11.03, any payment or
distribution of any kind or character, whether in cash, property or securities,
shall be received by the Trustee or any Holder which is prohibited by such
provisions, then such payment shall be held for the benefit of, and shall be
paid over and delivered by such Trustee or Holder to, the representative of
holders of Senior Indebtedness, as their interests may appear, for application
to Senior Indebtedness to the extent necessary to pay or to provide for the
payment of all such Senior Indebtedness in full in cash or cash equivalents (or
otherwise to the extent Holders accept satisfaction of amounts due by settlement
in other than cash or cash equivalents).

 

With respect to the holders of Senior Indebtedness, the Trustee undertakes to
perform only such obligations on the part of the Trustee as are specifically set
forth in this Article 11, and no implied covenants or obligations with respect
to the holders of Senior Indebtedness shall be read into this Indenture against
the Trustee. The Trustee shall not be deemed to owe any fiduciary duty to the
holders of Senior Indebtedness, and shall not be liable to any such holders if
the Trustee shall pay over or distribute to or on behalf of Holders or the
Company or any other Person money or assets to which any holders of Senior
Indebtedness shall be entitled by virtue of this Article 11, except if such
payment is made as a result of the willful misconduct or gross negligence of the
Trustee.

 

SECTION 11.06. Notice by the Company. The Company shall promptly notify the
Trustee and the Paying Agent of any facts known to the Company that would cause
a payment of any obligations with respect to the Notes to violate this Article
11, but failure to give such notice shall not affect the subordination of the
Notes to the Senior Indebtedness as provided in this Article 11.

 

SECTION 11.07. Subrogation. After all Senior Indebtedness is paid in full and
until the Notes are paid in full, Holders shall be subrogated (equally and
ratably with all other Indebtedness that is equal in right of payment to the
Notes) to the rights of holders of Senior Indebtedness to receive distributions
applicable to Senior Indebtedness to the extent that distributions otherwise
payable to the Holders have been applied to the payment of Senior Indebtedness.
A distribution made under this Article 11 to holders of Senior Indebtedness that
otherwise would have been made to Holders is not, as between the Company and
Holders, a payment by the Company of the Notes.

 

SECTION 11.08. Relative Rights. This Article 11 defines the relative rights of
Holders and holders of Senior Indebtedness. Nothing in this Indenture shall: (i)
impair, as between the Company and Holders, the obligation of the Company, which
is absolute and unconditional, to pay principal of and interest on the Notes in
accordance with their terms; (ii) affect the relative rights of Holders and
creditors of the Company other than their rights in

 

70



--------------------------------------------------------------------------------

relation to holders of Senior Indebtedness; or (iii) prevent the Trustee or any
Holder from exercising its available remedies upon a Default or Event of
Default, subject to the rights of holders and owners of Senior Indebtedness to
receive distributions and payments otherwise payable to Holders of Notes. If the
Company fails because of this Article 11 to pay principal of or interest on a
Note on the Stated Maturity date or an Interest Payment Date, as the case may
be, the failure is still a Default or Event of Default.

 

SECTION 11.09. Subordination May Not Be Impaired by the Company. No right of any
holder of Senior Indebtedness to enforce the subordination of the Indebtedness
evidenced by the Notes shall be impaired by any act or failure to act by the
Company or any Holder or by the failure of the Company or any Holder to comply
with this Indenture.

 

Without in any way limiting the generality of this Section 11.09, the holders of
Senior Indebtedness may, at any time and from time to time, without the consent
of or notice to the Trustee or the Holders, without incurring responsibility to
the Trustee or the Holders and without impairing or releasing the subordination
provided in this Article 11 or the obligations hereunder of the Holders to the
holders of Senior Indebtedness, do any one or more of the following: (a) change
the manner, place or terms of payment or extend the time of payment of, or renew
or alter, Senior Indebtedness, or any instrument evidencing the same or any
agreement under which Senior Indebtedness is outstanding or secured; (b) sell,
exchange, release, foreclose against or otherwise deal with any property
pledged, mortgaged or otherwise securing Senior Indebtedness; (c) release any
Person liable in any manner for the collection of Senior Indebtedness; and (d)
exercise or refrain from exercising any rights against the Company, and
Subsidiary thereof or any other Person.

 

SECTION 11.10. Distribution or Notice to Representative. Whenever a distribution
is to be made or a notice given to holders of any Senior Indebtedness, the
distribution may be made and the notice given to their trustee or
representative.

 

Upon any payment or distribution of assets of the Company referred to in this
Article 11, the Trustee and the Holders of Notes shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction or upon any
certificate of such representative(s) or of the liquidating trustee or agent or
other Person making any distribution to the Trustee or to the Holders for the
purpose of ascertaining the Persons entitled to participate in such
distribution, all holders of the Senior Indebtedness and other Indebtedness of
the Company, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Article
11.

 

SECTION 11.11. Rights of Trustee and Paying Agent. Notwithstanding the
provisions of this Article 11 or any other provision of this Indenture, the
Trustee shall not be charged with knowledge of the existence of any facts that
would prohibit the making of any payment or distribution by the Trustee, and the
Trustee and the Paying Agent may continue to make payments on the Notes, unless
a Responsible Officer of the Trustee shall have received at its Corporate Trust
Office at least three Business Days prior to the date of such payment written
notice of facts that would cause the payment of any obligations with respect to
the Notes to violate this Article 11. Only the Company or representative may
give the notice. Nothing in this

 

71



--------------------------------------------------------------------------------

Article 11 shall impair the claims of, or payments to, the Trustee under or
pursuant to Section 7.06.

 

The Trustee in its individual or any other capacity may hold Senior Indebtedness
with the same rights it would have if it were not Trustee.

 

ARTICLE 12

 

SECURITY

 

SECTION 12.01. Security.

 

(a) At the Closing Time, the Company shall (i) enter into the Pledge Agreement
and comply with the terms and provisions thereof and (ii) purchase the Initial
Pledged Securities to be pledged to the Trustee for its benefit and the ratable
benefit of the Holders in such amount as will be sufficient, upon receipt of
scheduled interest and principal payments of such Initial Pledged Securities, as
computed by the Company, to provide for payment in full of the first six
scheduled interest payments (up to and including the interest payment due on
March 29, 2007 but excluding Additional Interest Amounts), on the Notes when
due. The Initial Pledged Securities shall be pledged by the Company to the
Trustee for its benefit and the ratable benefit of the Holders and shall be held
by the Trustee in the Pledged Account pending disposition pursuant to the Pledge
Agreement.

 

(b) On each relevant Date of Delivery (if such Date of Delivery is different
from the Closing Time), the Company shall (i) enter into a supplement to the
Pledge Agreement and comply with the terms and provisions thereof and (ii)
purchase the Additional Pledged Securities to be pledged to the Trustee for its
benefit and the ratable benefit of the Holders in such amount as will be
sufficient upon receipt of scheduled interest and principal payments of such
Additional Pledged Securities, as computed by the Company, to provide for
payment in full of the first six scheduled interest payments due on the Notes
issued in connection therewith. The Additional Pledged Securities shall be
pledged by the Company to the Trustee for its benefit and the ratable benefit of
the Holders and shall be held by the Trustee in the Pledged Account pending
disposition pursuant to the Pledge Agreement.

 

(c) Each Holder, by its acceptance of a Note, consents and agrees to the terms
of the Pledge Agreement (including, without limitation, the provisions providing
for foreclosure and release of the Pledged Securities) as the same may be in
effect or may be amended from time to time in writing by the parties thereto
(provided that no amendment that would materially adversely affect the rights of
the Holders may be effected without the consent of each Holder affected
thereby), and authorizes and directs the Trustee to enter into the Pledge
Agreement and to perform its obligations and exercise its rights thereunder in
accordance therewith. The Company will do or cause to be done all such acts and
things as may be necessary or proper, or as may be required by the provisions of
the Pledge Agreement, to assure and confirm to the Trustee the security interest
in the Pledged Securities contemplated hereby, by the Pledge Agreement or any
part thereof, as from time to time constituted, so as to render the same
available for the security and benefit of this Indenture and of the Notes
secured hereby, according to the intent and purpose herein expressed. The
Company shall take, or shall cause to

 

72



--------------------------------------------------------------------------------

be taken, upon request of the Trustee, any and all actions reasonably required
to cause the Pledge Agreement to create and maintain, as security for the
obligations of the Company under this Indenture and the Notes as provided in the
Pledge Agreement, valid and enforceable first priority perfected liens in and on
all the Pledged Securities, in favor of the Trustee for its benefit and the
ratable benefit of the Holders, superior to and prior to the rights of third
Persons and subject to no other Liens.

 

(d) The release of any Pledged Securities pursuant to the Pledge Agreement will
not be deemed to impair the security under this Indenture in contravention of
the provisions hereof if and to the extent the Pledged Securities are released
pursuant to this Indenture and the Pledge Agreement. To the extent applicable,
the Company shall cause Section 314(d) of the TIA relating to the release of
property or securities from the Lien and security interest of the Pledge
Agreement and relating to the substitution therefor of any property or
securities to be subjected to the Lien and security interest of the Pledge
Agreement to be complied with. Any certificate or opinion required by Section
314(d) of the TIA may be made by an Officer of the Company, except in cases
where Section 314(d) of the TIA requires that such certificate or opinion be
made by an independent Person, which Person shall be an independent engineer,
appraiser or other expert selected by the Company.

 

(e) The Company shall cause Section 314(b) of the TIA, relating to Opinions of
Counsel regarding the Lien under the Pledge Agreement, to be complied with. The
Trustee may, to the extent permitted by Section 7.01 and 7.02 hereof, accept as
conclusive evidence of compliance of the foregoing provisions the appropriate
statements contained in such Opinions of Counsel.

 

(f) The Trustee may, in its sole discretion and without the consent of the
Holders, on behalf of the Holders, take all actions it deems necessary or
appropriate in order to (i) enforce any of the terms of the Pledge Agreement and
(ii) collect and receive any and all amounts payable in respect of the
obligations of the Company thereunder. The Trustee shall have the authority
necessary in order to institute and maintain such suits and proceedings as the
Trustee may deem expedient to preserve or protect its interests and the
interests of the Holders in the Pledged Securities (including the authority to
institute and maintain suits or proceedings to restrain the enforcement of, or
compliance with, any legislative or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid if the enforcement of, or
compliance with, such enactment, rule or order would impair the security
interest hereunder or be prejudicial to the interests of the Holders or the
Trustee).

 

(g) Beyond the exercise of reasonable care in the custody and preservation
thereof, the Trustee shall have no duty as to any Pledged Securities in its
possession or any income thereon or as to preservation of rights against prior
parties or any other rights pertaining thereto, and the Trustee shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the Pledged
Securities. The Trustee shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Securities in its possession if the
Pledged Securities are accorded treatment substantially equal to that which it
accords its own property or property held in similar accounts and shall not be
liable or responsible for any loss or diminution in the value of any of

 

73



--------------------------------------------------------------------------------

the Pledged Securities, by reason of the act or omission of the Trustee, any
carrier, forwarding agency or other agent or bailee selected by the Trustee in
good faith.

 

(h) The Trustee shall not be responsible for the existence, genuineness or value
of any of the Pledged Securities or for the validity, perfection, priority or
enforceability of the Liens in any of the Pledged Securities, whether impaired
by operation of law or otherwise, for the validity or sufficiency of the Pledged
Securities or any agreement or assignment contained therein, for the validity of
the title of the Company to the Pledged Securities, for insuring the Pledged
Securities or for the payment of taxes, charges, assessments or Liens upon the
Pledged Securities or otherwise as to the maintenance of the Pledged Securities.
The Trustee shall have no duty to ascertain or inquire as to the performance or
observance of any of the terms of this Indenture or the Pledge Agreement by the
Company.

 

ARTICLE 13

 

MISCELLANEOUS

 

SECTION 13.01. Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required to be
included in this Indenture by the TIA, the required provision shall control. If
any provision of this Indenture expressly modifies or excludes any provision of
the TIA that may be so modified or excluded, the Indenture provision so
modifying or excluding such provision of the TIA shall be deemed to apply.

 

SECTION 13.02. Notices. Any request, demand, authorization, notice, waiver,
consent or communication shall be in writing and delivered in person or mailed
by first-class mail, postage prepaid, addressed as follows, or, other than
notices to the Company, transmitted by facsimile transmission (confirmed by
guaranteed overnight courier) to the following facsimile numbers:

 

if to the Company:

 

Sunterra Corporation

3865 West Cheyenne Avenue

North Las Vegas, Nevada 89032

Attention: Frederick C. Bauman

Facsimile No.: (702) 304-7099

 

if to the Trustee:

 

Wells Fargo Bank, National Association

MAC N9303-120

Sixth Street and Marquette Avenue

Minneapolis, MN 55479

Attention: Michael T. Lechner

Facsimile No.: (612) 667-9825

 

74



--------------------------------------------------------------------------------

The Company or the Trustee by notice given to the other in the manner provided
above may designate additional or different addresses for subsequent notices or
communications.

 

Any notice or communication given to a Holder shall be mailed to the Holder, by
first-class mail, postage prepaid, at the Holder’s address as it appears on the
registration books of the Registrar and shall be sufficiently given if so mailed
within the time prescribed.

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not received by the addressee.

 

If the Company mails a notice or communication to the Holders, it shall mail a
copy to the Trustee and each Registrar, Paying Agent, Conversion Agent or
co-registrar.

 

SECTION 13.03. Communication by Holders with Other Holders. Holders may
communicate pursuant to TIA Section 312(b) with other Holders with respect to
their rights under this Indenture or the Notes. The Company, the Trustee, the
Registrar, the Paying Agent, the Conversion Agent and anyone else shall have the
protection of TIA Section 312(c).

 

SECTION 13.04. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee:

 

(1) an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

 

(2) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.

 

SECTION 13.05. Statements Required in Certificate or Opinion. Each Officers’
Certificate or Opinion of Counsel with respect to compliance with a covenant or
condition provided for in this Indenture shall include:

 

(1) a statement that each person making such Officers’ Certificate or Opinion of
Counsel has read such covenant or condition;

 

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such Officers’
Certificate or Opinion of Counsel are based;

 

(3) a statement that, in the opinion of each such person, he has made such
examination or investigation as is necessary to enable such person to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(4) a statement that, in the opinion of such person, such covenant or condition
has been complied with.

 

75



--------------------------------------------------------------------------------

SECTION 13.06. Separability Clause. In case any provision in this Indenture or
in the Notes shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

SECTION 13.07. Rules by Trustee, Paying Agent, Conversion Agent and Registrar.
The Trustee may make reasonable rules for action by or a meeting of Holders. The
Registrar, Conversion Agent and the Paying Agent may make reasonable rules for
their functions.

 

SECTION 13.08. Legal Holidays. A “Legal Holiday” is any day other than a
Business Day. If any specified date (including a date for giving notice) is a
Legal Holiday, the action shall be taken on the next succeeding day that is not
a Legal Holiday, and, if the action to be taken on such date is a payment in
respect of the Notes, no interest, if any, shall accrue for the intervening
period.

 

SECTION 13.09. GOVERNING LAW. THIS INDENTURE AND THE NOTES WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 13.10. No Recourse Against Others. A director, officer, employee or
stockholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Notes or this Indenture or for any claim
based on, in respect of or by reason of such obligations or their creation. By
accepting a Note, each Holder shall waive and release all such liability. The
waiver and release shall be part of the consideration for the issue of the
Notes.

 

SECTION 13.11. Successors. All agreements of the Company in this Indenture and
the Notes shall bind its successor. All agreements of the Trustee in this
Indenture shall bind its successor.

 

SECTION 13.12. Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, being duly authorized, have executed this
Indenture on behalf of the respective parties hereto as of the date first above
written.

 

SUNTERRA CORPORATION

By:

  /s/ Steven E. West    

--------------------------------------------------------------------------------

   

Name:

 

Steven E. West

   

Title:

 

Senior Vice President

 

WELLS FARGO BANK,

      NATIONAL ASSOCIATION

      as Trustee

By:

  /s/ Michael T. Lechner    

--------------------------------------------------------------------------------

   

Name:

 

Michael T. Lechner

   

Title:

 

Assistant Vice President

 

77



--------------------------------------------------------------------------------

EXHIBIT A

 

[FORM OF GLOBAL NOTE]

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF THE DEPOSITORY TRUST COMPANY, OR TO A SUCCESSOR THEREOF OR
SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
ARTICLE TWO OF THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.

 

THE NOTE EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING
THIS NOTE, AGREES FOR THE BENEFIT OF SUNTERRA CORPORATION (THE “COMPANY”) THAT
THIS NOTE MAY NOT BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (A) PRIOR TO THE
DATE (THE “RESALE RESTRICTION TERMINATION DATE”) WHICH IS TWO YEARS AFTER THE
LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR THE ISSUE DATE OF OPTIONAL NOTES, IF
ANY) AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS
THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF THIS NOTE), OTHER THAN (1) TO THE
COMPANY, (2) SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A,
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE RESALE, PLEDGE OR OTHER TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (3) TO AN INSTITUTIONAL ACCREDITED INVESTOR” AS
DEFINED IN RULE 501 (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT
(“INSTITUTIONAL ACCREDITED INVESTOR”) THAT IS ACQUIRING THIS NOTE FOR INVESTMENT
PURPOSES AND NOT FOR DISTRIBUTION, AND THAT, PRIOR TO SUCH TRANSFER, DELIVERS TO
THE COMPANY AND THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS
AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THE NOTE EVIDENCED
HEREBY (THE

 

A-1



--------------------------------------------------------------------------------

FORM OF WHICH LETTER MAY BE OBTAINED FROM THE TRUSTEE), (4) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR (5) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
PRIOR TO A TRANSFER OF THIS NOTE (OTHER THAN A TRANSFER PURSUANT TO CLAUSE (5)
ABOVE), THE HOLDER OF THIS NOTE MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AND THE TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AND LEGAL
OPINIONS AS THEY MAY REASONABLY REQUIRE. THE HOLDER HEREOF, BY PURCHASING THIS
NOTE, REPRESENTS AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS A
QUALIFIED INSTITUTIONAL BUYER AND THAT IT IS HOLDING THIS NOTE FOR INVESTMENT
PURPOSES AND NOT FOR DISTRIBUTION. IN ANY CASE THE HOLDER HEREOF WILL NOT,
DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THIS
NOTE OR ANY COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE EXCEPT AS
PERMITTED BY THE SECURITIES ACT.

 

A-2



--------------------------------------------------------------------------------

SUNTERRA CORPORATION

 

3 3/4% Senior Subordinated Convertible Notes due 2024

 

CUSIP NO. 86787DAA7

 

No.:

 

Issue Date: March 29, 2004

 

SUNTERRA CORPORATION, a Maryland corporation, promises to pay to Cede & Co. or
registered assigns, the principal sum of NINETY-FIVE MILLION Dollars
($95,000,000) on March 29, 2024.

 

This Note shall bear interest as specified on the other side of this Note. This
Note is convertible as specified on the other side of this Note.

 

Additional provisions of this Note are set forth on the other side of this Note.

 

       

SUNTERRA CORPORATION

Dated: March 29, 2004

      By                  

--------------------------------------------------------------------------------

               

Name:

               

Title:

 

TRUSTEE’S CERTIFICATE OF

AUTHENTICATION

 

Wells Fargo Bank, National Association, as Trustee, certifies that this is one
of the Notes referred to in the within-mentioned Indenture (as defined on the
other side of this Note).

 

By        

--------------------------------------------------------------------------------

    Authorized Signatory

 

Dated:                        

 

A-3



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF NOTE]

 

3 3/4% Senior Subordinated Convertible Notes due 2024

 

Capitalized terms used herein but not defined shall have the meanings assigned
to them in the Indenture (the “Indenture”) dated March 29, 2004 between the
Company and Wells Fargo Bank, National Association (the “Trustee”) unless
otherwise indicated.

 

1. Cash Interest.

 

The Company promises to pay interest at the Interest Rate in cash on the
principal amount of this Note. The Company will pay cash interest semiannually
in arrears on March 29 and September 29 of each year (each an “Interest Payment
Date”), beginning on September 29, 2004, to Holders of record at the close of
business on the preceding March 15 and September 15 (whether or not a business
day) (each a “Regular Record Date”), as the case may be, immediately preceding
such Interest Payment Date. Cash interest on the Notes will accrue from the most
recent date to which interest has been paid or duly provided or, if no interest
has been paid, from the Issue Date. Cash interest will be computed on the basis
of a 360-day year of twelve 30-day months. The Company shall pay cash interest
on overdue principal at the rate borne by the Notes, and it shall pay interest
in cash on overdue installments of cash interest at the same rate to the extent
lawful. All such overdue cash interest shall be payable on demand. Upon
conversion, accrued and unpaid interest shall be deemed paid in full rather than
cancelled, extinguished or forfeited.

 

2. Method of Payment.

 

Subject to the terms and conditions of the Indenture, the Company will make
payments in respect of the principal of, and cash interest on this Note and in
respect of Redemption Prices, Purchase Prices and the Make-Whole Premium, if
any, to Holders who surrender Notes to a Paying Agent to collect such payments
in respect of the Notes. The Company will pay cash amounts in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. However, the Company may make such cash payments by check or
wire transfer payable in such money. Notwithstanding the foregoing, so long as
this Note is registered in the name of a Depositary or its nominee, all payments
hereon shall be made by wire transfer of immediately available funds to the
account of the Depositary or its nominee. Any payment required to be made on any
day that is not a Business Day will be made on the next succeeding Business Day.

 

3. Paying Agent, Conversion Agent and Registrar.

 

Initially, the Trustee will act as Paying Agent, Conversion Agent and Registrar.
The Company may appoint and change any Paying Agent, Conversion Agent, Registrar
or co-registrar without notice, other than notice to the Trustee except that the
Company will maintain at least one Paying Agent in the State of New York, City
of New York, The Borough of Manhattan, which shall initially be an office or
agency of the Trustee. The Company or any of its Subsidiaries or any of their
Affiliates may act as Paying Agent, Conversion Agent, Registrar or co-registrar.

 

A-4



--------------------------------------------------------------------------------

4. Indenture.

 

The Company issued the Notes under the Indenture. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as in effect from time to time (the “TIA”).
The Notes are subject to all such terms, and Holders are referred to the
Indenture and the TIA for a statement of those terms.

 

The Notes are general unsecured senior subordinated obligations of the Company
(except as provided in Paragraph 15 hereof) limited to $95,000,000 aggregate
principal amount (subject to Section 2.07 of the Indenture). The Indenture does
not limit other Indebtedness of the Company, secured or unsecured.

 

5. Optional Redemption.

 

This Note is not redeemable prior to March 29, 2007. On and after March 29,
2007, the Company may, at its option, redeem the Notes in whole at any time or
in part from time to time, in cash, on any date prior to Stated Maturity, only
if the Sale Price of the Common Stock has exceeded 150% of the Conversion Price
then in effect for at least 20 Trading Days in any consecutive 30-Trading Day
period ending on the Trading Day prior to the date of mailing of the notice of
optional redemption pursuant to Section 3.04 of the Indenture. On and after
March 29, 2011, the Company may at its option, redeem the Notes in whole at any
time or in part from time to time, in cash. If the Company redeems the Notes at
its option, the Notes will be redeemed, upon notice as set forth in Section 3.04
of the Indenture, at a redemption price equal to 100% of the principal amount
(the “Redemption Price”), plus accrued and unpaid interest, if any, to (but not
including) the Redemption Date. If a Redemption Date is after a Regular Record
Date but on or prior to the corresponding Interest Payment Date, the accrued and
unpaid interest becoming due on such date shall be payable to the Holders of
such Notes, or one or more predecessor Notes, registered as such on the relevant
Regular Record Date according to their terms, and the Redemption Price shall not
include such interest payment. If fewer than all the Notes are to be redeemed,
the Trustee shall select the particular Notes to be redeemed from the
outstanding Notes by the methods as provided in the Indenture.

 

On and after the Redemption Date, interest ceases to accrue on Notes or portions
of Notes called for redemption, unless the Company defaults in the payment of
the Redemption Price and accrued and unpaid interest.

 

Notice of redemption will be given by the Company to the Holders as provided in
the Indenture.

 

No sinking fund is provided for the Notes.

 

6. Purchase by the Company at Option of the Holder.

 

On March 29, 2011, March 29, 2014 and March 29, 2019 (each an “Optional Purchase
Date”), Notes shall be purchased by the Company in cash at the option of the
Holders at the Optional Purchase Price, up to, but excluding, the Optional
Purchase Date, subject to satisfaction by or on behalf of any Holder of the
requirements set forth in subsection (c) of the Section 3.08 of the Indenture.
If the Optional Purchase Date is after a Regular Record Date but on or prior to

 

A-5



--------------------------------------------------------------------------------

the corresponding Interest Payment Date, the accrued and unpaid interest
becoming due on such Interest Payment Date shall be payable to the Holders of
such Notes, or one or more predecessor Notes, registered as such on the relevant
Regular Record Date according to their terms, and the Optional Purchase Price
shall not include such interest payment.

 

Not less than 20 Business Days prior to an Optional Purchase Date (if any Note
is then outstanding), the Company will mail a written notice of the Optional
Purchase Date to the Trustee and to each Holder (at its address shown in the
register of the Registrar) and to beneficial owners as required by applicable
law. To exercise a purchase right, a Holder must deliver to the Trustee a
Optional Purchase Notice as provided in the Indenture.

 

Holders have the right to withdraw any Optional Purchase Notice by delivering to
the Paying Agent a written notice of withdrawal in accordance with the
provisions of the Indenture.

 

7. Purchase by the Company at the Option of the Holder upon Change in Control.

 

If there shall have occurred a Change in Control (subject to certain conditions
provided for in the Indenture), each Holder, at such Holder’s option, shall have
the right, in accordance with the provisions of the Indenture, to require the
Company to purchase its Notes (or any portion of the principal amount hereof
that is at least $1,000 or any whole multiple thereof, provided that the portion
of the principal amount of this Note to be outstanding after such purchase is at
least equal to $1,000) at the Change in Control Purchase Price in cash plus any
accrued and unpaid interest to but not including the Change in Control Purchase
Date.

 

If there shall have occurred a Change in Control which is also a Cash Buy-Out,
and a Holder surrenders such their Notes for purchase, the Company shall pay to
such Holder an amount in cash or Common Stock, at the option of the Company,
equal to the Make-Whole Premium in addition to the Change in Control Purchase
Price.

 

A written notice of the Change in Control will be given to the Holders as
provided in the Indenture. To exercise a purchase right, a Holder must deliver
to the Trustee a Change in Control Purchase Notice as provided in the Indenture.

 

Holders have the right to withdraw any Change in Control Purchase Notice by
delivering to the Paying Agent a written notice of withdrawal in accordance with
the provisions of the Indenture.

 

8. Conversion.

 

Subject to the Article 10 of the Indenture, a Holder of a Note may convert such
Note (or any portion thereof equal to $1,000 or any integral multiple of $1,000
in excess thereof) into Common Stock at any time prior to the close of business
on the last Business Day prior to March 29, 2024 or such earlier date set forth
in the Indenture, at the Conversion Rate then in effect. If such Note is called
for redemption, such conversion right shall terminate at the close of business
on the second Business Day prior to the Redemption Date for such Note (unless
the Company shall default in making the redemption payment when due, in which
case the conversion right shall terminate at the close of business on the date
such default is cured and such Note is redeemed). Subject to certain conditions
provided for in the Indenture, in certain

 

A-6



--------------------------------------------------------------------------------

circumstances, a Holder may receive an amount in cash or Common Stock, at the
option of the Company, equal to the Make-Whole Premium, in addition to the
shares of Common Stock issuable on conversion of such Note.

 

The number of shares of Common Stock issuable upon conversion of a Note shall be
determined by dividing the principal amount of the Note or portion thereof
surrendered for conversion by $1,000, and then multiplying the quotient by the
Conversion Rate in effect on the Conversion Date. The initial “Conversion Rate”
is 62.5027 shares of Common Stock per $1,000 principal amount of the Notes and
is subject to adjustment as provided in the Indenture. A Note in respect of
which a Holder has delivered a Purchase Notice exercising the option of such
Holder to require the Company to purchase such Note may be converted only if
such Purchase Notice is withdrawn in accordance with the terms of the Indenture.
The Company shall pay a cash adjustment as provided in the Indenture in lieu of
any fractional share of Common Stock.

 

To convert a Certificated Note, a Holder must (1) complete and manually sign the
conversion notice below (or complete and manually sign a facsimile of such
notice) and deliver such notice to the Conversion Agent, (2) surrender the Note
to the Conversion Agent, (3) furnish appropriate endorsements and transfer
documents if required by the Conversion Agent, the Company or the Trustee and
(4) pay any transfer or similar tax, if required. To convert a Global Note, a
Holder must comply with the procedures of the Depositary in effect at such time.

 

9. Denominations; Transfer; Exchange.

 

The Notes are in fully registered form, without coupons, in denominations of
$1,000 of principal amount and whole multiples of $1,000. A Holder may transfer
or exchange Notes in accordance with the Indenture. The Registrar may require a
Holder, among other things, to furnish appropriate endorsements and transfer
documents and to pay any taxes and fees required by law or permitted by the
Indenture. The Registrar need not transfer or exchange any Notes selected for
redemption (except, in the case of a Note to be redeemed in part, the portion of
the Note not to be redeemed) or any Notes in respect of which a Purchase Notice
has been given and not withdrawn (except, in the case of a Note to be purchased
in part, the portion of the Note not to be purchased) or any Notes for a period
of 15 days before the mailing of a notice of redemption of Notes to be redeemed.

 

10. Persons Deemed Owners.

 

The registered Holder of this Note shall be treated as the owner of this Note
for all purposes.

 

11. Unclaimed Money or Notes.

 

The Trustee and the Paying Agent shall return to the Company upon written
request any money, Notes or shares of Common Stock held by them for the payment
of any amount with respect to the Notes that remains unclaimed for two years,
subject to applicable unclaimed property law. After such return to the Company,
Holders entitled to the money or Notes must look to the Company for payment as
general creditors unless an applicable abandoned property law designates another
person.

 

A-7



--------------------------------------------------------------------------------

12. Amendment; Waiver.

 

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended with the written consent of the Holders of not less
than a majority in aggregate principal amount of the Notes at the time
outstanding and (ii) certain Defaults may be waived with the written consent of
the Holders of not less than a majority in aggregate principal amount of the
Notes at the time outstanding. Subject to certain exceptions set forth in the
Indenture, without the consent of any Holder, the Company and the Trustee may
amend the Indenture or the Notes to, among other things, cure any ambiguity,
omission, defect or inconsistency, or to comply with Article 5 of the Indenture,
to provide for uncertificated Notes in addition to or in place of certificated
Notes or to make any change that does not adversely affect the rights of any
Holder, or to comply with any requirement of the SEC in connection with the
qualification of the Indenture under the TIA.

 

13. Defaults and Remedies.

 

Under the Indenture, Events of Default include (1) the Company fails to pay when
due the principal of any of the Notes at Stated Maturity, upon redemption or
exercise of a purchase right or otherwise, whether or not such payment is
prohibited by Article 11 of the Indenture; (2) the Company fails to pay an
installment of interest (or Additional Interest Amounts, if any) on any of the
Notes that continues for 30 days after the date when due, whether or not such
payment is prohibited by Article 11 of the Indenture; provided that a failure to
make any of the first six scheduled interest payments on the Notes on the
applicable Interest Payment Dates will constitute an Event of Default with no
grace period or cure period; (3) the Company fails to deliver shares of Common
Stock, together with cash in lieu of fractional shares, when such Common Stock
or cash in lieu of fractional shares is required to be delivered upon conversion
of a Note and such failure continues for 10 days after written notice of default
is given to the Company by the Trustee or to the Company and the Trustee by the
Holder of such Note; (4) the Company fails to perform or observe any other term,
covenant or agreement contained in the Notes or the Indenture for a period of 60
days after written notice of such failure, requiring the Company to remedy the
same, shall have been given to the Company by the Trustee or to the Company and
the Trustee by the Holders of at least 25% in aggregate principal amount of the
Notes then outstanding (a “Notice of Default”); (5) (A) one or more defaults in
the payment of principal of or premium, if any, on any of the Company’s
Indebtedness for borrowed money aggregating $5.0 million or more, when the same
becomes due and payable at the scheduled maturity thereof, and such default or
defaults shall have continued after any applicable grace period and shall not
have been cured or waived within a 30-day period after the date of a Notice of
Default or (B) any of the Company’s Indebtedness for borrowed money aggregating
$5.0 million or more shall have been accelerated or otherwise declared due and
payable, or required to be prepaid or purchased (other than by regularly
scheduled required prepayment) prior to the scheduled maturity thereof and such
acceleration is not rescinded or annulled within a 30-day period after the date
of a Notice of Default; (6) certain events of bankruptcy, insolvency or
reorganization with respect to the Company or any Significant Subsidiary; (7)
the Company’s filing of, or any Significant Subsidiaries’ filing of, a voluntary
petition seeking liquidation, reorganization arrangement, readjustment of debts
or for any other relief under the federal bankruptcy code; and (8) the Pledge
Agreement shall cease to be in full force and effect or enforceable prior to the
expiration in accordance with its terms. If an Event of Default (other

 

A-8



--------------------------------------------------------------------------------

than an Event of Default specified in clause (6) or (7) of Section 6.01 of the
Indenture) occurs and is continuing, the Trustee, or the Holders of at least 25%
in aggregate principal amount of the Notes at the time outstanding, may declare
all the Notes to be due and payable immediately. Certain events of bankruptcy or
insolvency are Events of Default which will result in the Notes becoming due and
payable immediately upon the occurrence of such Events of Default.

 

Holders may not enforce the Indenture or the Notes, except as provided in the
Indenture. The Trustee may refuse to enforce the Indenture or the Notes unless
it receives reasonable indemnity or security. Subject to certain limitations,
Holders of a majority in aggregate principal amount of the Notes at the time
outstanding may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Holders notice of any continuing Default (except a
Default in payment of amounts specified in clause (1) or (2) above) if it
determines that withholding notice is in their interests as provided in the
Indenture.

 

14. Subordination.

 

The payment of principal of, or Additional Interest Amounts, if any, and
interest on the Notes will be subordinated in right of payment, as set forth in
the Indenture, to the prior payment in full in cash or cash equivalents (or
otherwise to the extent Holders accept satisfaction of amounts due by settlement
in other than cash or cash equivalents) of all Senior Indebtedness whether
outstanding on the date of the Indenture or thereafter incurred.

 

15. Trustee Dealings with the Company.

 

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obligations owed to it
by the Company or its Affiliates and may otherwise deal with the Company or its
Affiliates with the same rights it would have if it were not Trustee.

 

16. Security.

 

The Company has entered into the Pledge Agreement and purchased and pledged to
the Trustee for its benefit and the ratable benefit of the Holders Pledged
Securities in an amount sufficient upon receipt of scheduled interest and
principal payments on such securities to provide for the payment in full of the
first six scheduled interest payments (up to and including the interest payments
due on March 29, 2007), but no Additional Interest Amounts, if any, on the Notes
when due. The Pledged Securities will be pledged by the Company to the Trustee
for its benefit and the ratable benefit of the Holders and will be held by the
Trustee in the Pledged Account pending disbursement pursuant to the Pledge
Agreement.

 

17. No Recourse Against Others.

 

A director, officer, employee or stockholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Notes or the
Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Note, each Holder waives and
releases all such liability. The waiver and release are part of the
consideration for the issue of the Notes.

 

A-9



--------------------------------------------------------------------------------

18. Authentication.

 

This Note shall not be valid until an authorized signatory of the Trustee
manually signs the Trustee’s Certificate of Authentication on the other side of
this Note.

 

19. Abbreviations.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

20. GOVERNING LAW.

 

THE INDENTURE AND THIS NOTE WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

 

A-10



--------------------------------------------------------------------------------

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture which has in it the text of this Note. Requests may be
made to:

 

Sunterra Corporation

3865 West Cheyenne Avenue

North Las Vegas, Nevada 89032

Attention: Frederick C. Bauman

 

A-11



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

For value received                                          hereby sell(s),
assign(s), and transfer(s) unto                                          (Please
insert social security or other Taxpayer Identification Number of assignee) the
within Note, and hereby irrevocably constitutes and appoints
                                         attorney to transfer the said Note on
the books of the Company, with full power of substitution in the premises.

 

In connection with the transfer of this Note within the period prior to the
expiration of the holding period applicable to the sales thereof under Rule
144(k) under the Securities Act of 1933, as amended (the “Securities Act”) (or
any successor provision), the undersigned registered owner of this Note hereby
certifies with respect to $                         principal amount of this
Note presented or surrendered on the date hereof (the “Surrendered Note”) for
registration of transfer, or for exchange where the Notes issuable upon such
transfer or exchange are to be registered in a name other than that of the
undersigned registered owner (each such transaction being a “transfer”), that
such transfer complies with the restrictive legend set forth on the face of the
Surrendered Note for the reason checked below:

 

  ¨ A transfer of the Surrendered Note is made to the Company; or

 

  ¨ The transfer of the Surrendered Note complies with Rule 144A under the U.S.
Securities Act of 1933, as amended (the “Securities Act”); or

 

  ¨ The transfer of the Surrendered Note complies with Rule 501(a)(1), (2), (3)
or (7) of Rule 501 under the Securities Act; or

 

  ¨ The transfer of the Surrendered Note is pursuant to an effective
registration statement under the Securities Act, or

 

  ¨ The transfer of the Surrendered Note is pursuant to another available
exemption from the registration requirement of the Securities Act,

 

and unless the box below is checked, the undersigned confirms that, to the
undersigned’s knowledge, the Surrendered Note is not being transferred to an
“affiliate” of the Company as defined in Rule 144 under the Securities Act (an
“Affiliate”).

 

  ¨ The transferee is an Affiliate of the Company.

 

         

Dated:

                   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

                 

 

                                           

--------------------------------------------------------------------------------

               

Signature(s)

 

Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Notes registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-12



--------------------------------------------------------------------------------

CONVERSION NOTICE

 

To convert this Note into Common Stock of the Company, check the box:

 

To convert only part of this Note, state the principal amount to be converted
(which must be $1,000 or an integral multiple of $1,000):

 

$                                                             

 

If you want the stock certificate made out in another person’s name, fill in the
form below:

 

     

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

(Insert other person’s social sec. or tax ID no.)

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

(Print or type other person’s name, address and zip code)

   

 

¨ If you want the stock certificate made out in another person’s name, you are
required to complete and deliver to the Conversion Agent a duly completed
Transfer Certificate (which is in the form of Exhibit C to the Indenture) as
required thereby.

 

A-13



--------------------------------------------------------------------------------

OPTION TO ELECT PURCHASE

[UPON A CHANGE IN CONTROL]

 

To: Sunterra Corporation

 

? The undersigned registered owner of this Note hereby irrevocably acknowledges
receipt of a notice from Sunterra Corporation (the “Company”) of a Optional
Purchase Date and requests and instructs the Company to redeem the entire
principal amount of this Note, or the portion thereof (which is $1,000 or an
integral multiple thereof) below designated, in accordance with the terms of the
Indenture referred to in this Note at the Optional Purchase Price, including
accrued interest, if any, up to, but excluding, such date, to the registered
Holder hereof.

 

? The undersigned registered owner of this Note hereby irrevocably acknowledges
receipt of a notice from the Company as to the occurrence of a Change in Control
with respect to the Company and requests and instructs the Company to redeem the
entire principal amount of this Note, or the portion thereof (which is $1,000 or
an integral multiple thereof) below designated, in accordance with the terms of
the Indenture referred to in this Note at the Change in Control Purchase Price,
including accrued interest, if any, up to, but excluding, such date, to the
registered Holder hereof.

 

         

Dated:

                   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

                 

 

                                           

--------------------------------------------------------------------------------

               

Signature(s)

 

Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

                                 

--------------------------------------------------------------------------------

               

Signature Guaranty

 

Principal amount to be redeemed (in an

integral multiple of $1,000, if less than all):

--------------------------------------------------------------------------------

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Note in every particular, without alteration or
any change whatsoever.

 

A-14



--------------------------------------------------------------------------------

EXHIBIT B

 

[FORM OF CERTIFICATED NOTE]

 

THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING
THIS NOTE, AGREES FOR THE BENEFIT OF SUNTERRA CORPORATION (THE “COMPANY”) THAT
THIS NOTE MAY NOT BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (A) PRIOR TO THE
DATE (THE “RESALE RESTRICTION TERMINATION DATE”) WHICH IS TWO YEARS AFTER THE
LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR THE ISSUE DATE OF OPTIONAL NOTES, IF
ANY) AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS
THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF THIS NOTE), OTHER THAN (1) TO THE
COMPANY, (2) SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A,
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE RESALE, PLEDGE OR OTHER TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (3) TO AN INSTITUTIONAL ACCREDITED INVESTOR” AS
DEFINED IN RULE 501 (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT
(“INSTITUTIONAL ACCREDITED INVESTOR”) THAT IS ACQUIRING THIS NOTE FOR INVESTMENT
PURPOSES AND NOT FOR DISTRIBUTION, AND THAT, PRIOR TO SUCH TRANSFER, DELIVERS TO
THE COMPANY AND THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS
AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THE NOTE EVIDENCED
HEREBY (THE FORM OF WHICH LETTER MAY BE OBTAINED FROM THE TRUSTEE), (4) PURSUANT
TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR (5)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES PRIOR TO A TRANSFER OF THIS NOTE (OTHER THAN A TRANSFER PURSUANT
TO CLAUSE (5) ABOVE), THE HOLDER OF THIS NOTE MUST, PRIOR TO SUCH TRANSFER,
FURNISH TO THE COMPANY AND THE TRANSFER AGENT SUCH CERTIFICATES AND OTHER
INFORMATION AND LEGAL OPINIONS AS THEY MAY REASONABLY REQUIRE. THE HOLDER
HEREOF, BY PURCHASING THIS NOTE, REPRESENTS AND AGREES FOR THE BENEFIT OF THE
COMPANY THAT IT IS A QUALIFIED INSTITUTIONAL BUYER AND THAT IT IS HOLDING THIS
NOTE FOR INVESTMENT PURPOSES AND NOT FOR DISTRIBUTION. IN ANY CASE THE HOLDER
HEREOF WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH
REGARD TO THIS NOTE OR ANY COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
EXCEPT AS PERMITTED BY THE SECURITIES ACT.

 

B-1



--------------------------------------------------------------------------------

SUNTERRA CORPORATION

 

3 3/4% Senior Subordinated Convertible Notes due 2024

 

CUSIP NO.

 

No.:

 

Issue Date:

 

SUNTERRA CORPORATION, a Maryland corporation, promises to pay to Cede & Co. or
registered assigns, the principal sum of
                                         Dollars ($                    ) on
March 29, 2024.

 

This Note shall bear interest as specified on the other side of this Note. This
Note is convertible as specified on the other side of this Note.

 

Additional provisions of this Note are set forth on the other side of this Note.

 

Dated:

     

SUNTERRA CORPORATION

           

By

                   

--------------------------------------------------------------------------------

               

Name:

                   

Title:

   

 

TRUSTEE’S CERTIFICATE OF

AUTHENTICATION

 

Wells Fargo Bank, National Association, as Trustee, certifies that this is one
of the Notes referred to in the within-mentioned Indenture (as defined on the
other side of this Note).

 

  By        

--------------------------------------------------------------------------------

    Authorized Signatory

 

  Dated:        

--------------------------------------------------------------------------------

     

 

B-2



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF NOTE]

 

3 3/4% Senior Subordinated Convertible Notes due 2024

 

Capitalized terms used herein but not defined shall have the meanings assigned
to them in the Indenture (the “Indenture”) dated March 29, 2004 between the
Company and Wells Fargo Bank, National Association (the “Trustee”) unless
otherwise indicated.

 

1. Cash Interest.

 

The Company promises to pay interest at the Interest Rate in cash on the
principal amount of this Note. The Company will pay cash interest semiannually
in arrears on March 29 and September 29 of each year (each an “Interest Payment
Date”), beginning on September 29, 2004, to Holders of record at the close of
business on the preceding March 15 and September 15 (whether or not a business
day) (each a “Regular Record Date”), as the case may be, immediately preceding
such Interest Payment Date. Cash interest on the Notes will accrue from the most
recent date to which interest has been paid or duly provided or, if no interest
has been paid, from the Issue Date. Cash interest will be computed on the basis
of a 360-day year of twelve 30-day months. The Company shall pay cash interest
on overdue principal at the rate borne by the Notes, and it shall pay interest
in cash on overdue installments of cash interest at the same rate to the extent
lawful. All such overdue cash interest shall be payable on demand. Upon
conversion, accrued and unpaid interest shall be deemed paid in full rather than
cancelled, extinguished or forfeited.

 

2. Method of Payment.

 

Subject to the terms and conditions of the Indenture, the Company will make
payments in respect of the principal of, and cash interest on this Note and in
respect of Redemption Prices, Purchase Prices and the Make-Whole Premium, if
any, to Holders who surrender Notes to a Paying Agent to collect such payments
in respect of the Notes. The Company will pay cash amounts in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. However, the Company may make such cash payments by check or
wire transfer payable in such money. Notwithstanding the foregoing, so long as
this Note is registered in the name of a Depositary or its nominee, all payments
hereon shall be made by wire transfer of immediately available funds to the
account of the Depositary or its nominee. Any payment required to be made on any
day that is not a Business Day will be made on the next succeeding Business Day.

 

3. Paying Agent, Conversion Agent and Registrar.

 

Initially, the Trustee will act as Paying Agent, Conversion Agent and Registrar.
The Company may appoint and change any Paying Agent, Conversion Agent, Registrar
or co-registrar without notice, other than notice to the Trustee except that the
Company will maintain at least one Paying Agent in the State of New York, City
of New York, The Borough of Manhattan, which shall initially be an office or
agency of the Trustee. The Company or any of its Subsidiaries or any of their
Affiliates may act as Paying Agent, Conversion Agent, Registrar or co-registrar.

 

B-3



--------------------------------------------------------------------------------

4. Indenture.

 

The Company issued the Notes under the Indenture. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as in effect from time to time (the “TIA”).
The Notes are subject to all such terms, and Holders are referred to the
Indenture and the TIA for a statement of those terms.

 

The Notes are general unsecured senior subordinated obligations of the Company
(except as provided in Paragraph 15 hereof) limited to $95,000,000 aggregate
principal amount (subject to Section 2.07 of the Indenture). The Indenture does
not limit other Indebtedness of the Company, secured or unsecured.

 

5. Optional Redemption.

 

This Note is not redeemable prior to March 29, 2007. On and after March 29,
2007, the Company may, at its option, redeem the Notes in whole at any time or
in part from time to time, in cash, on any date prior to Stated Maturity, only
if the Sale Price of the Common Stock has exceeded 150% of the Conversion Price
then in effect for at least 20 Trading Days in any consecutive 30-Trading Day
period ending on the Trading Day prior to the date of mailing of the notice of
optional redemption pursuant to Section 3.04 of the Indenture. On and after
March 29, 2011, the Company may at its option, redeem the Notes in whole at any
time or in part from time to time, in cash. If the Company redeems the Notes at
its option, the Notes will be redeemed, upon notice as set forth in Section 3.04
of the Indenture, at a redemption price equal to 100% of the principal amount
(the “Redemption Price”), plus accrued and unpaid interest, if any, to (but not
including) the Redemption Date. If a Redemption Date is after a Regular Record
Date but on or prior to the corresponding Interest Payment Date, the accrued and
unpaid interest becoming due on such date shall be payable to the Holders of
such Notes, or one or more predecessor Notes, registered as such on the relevant
Regular Record Date according to their terms, and the Redemption Price shall not
include such interest payment. If fewer than all the Notes are to be redeemed,
the Trustee shall select the particular Notes to be redeemed from the
outstanding Notes by the methods as provided in the Indenture.

 

On and after the Redemption Date, interest ceases to accrue on Notes or portions
of Notes called for redemption, unless the Company defaults in the payment of
the Redemption Price and accrued and unpaid interest.

 

Notice of redemption will be given by the Company to the Holders as provided in
the Indenture.

 

No sinking fund is provided for the Notes.

 

6. Purchase by the Company at Option of the Holder.

 

On March 29, 2011, March 29, 2014 and March 29, 2019 (each an “Optional Purchase
Date”), Notes shall be purchased by the Company in cash at the option of the
Holders at the Optional Purchase Price, up to, but excluding, the Optional
Purchase Date, subject to satisfaction by or on behalf of any Holder of the
requirements set forth in subsection (c) of the Section 3.08 of the Indenture.
If the Optional Purchase Date is after a Regular Record Date but on or prior to

 

B-4



--------------------------------------------------------------------------------

the corresponding Interest Payment Date, the accrued and unpaid interest
becoming due on such Interest Payment Date shall be payable to the Holders of
such Notes, or one or more predecessor Notes, registered as such on the relevant
Regular Record Date according to their terms, and the Optional Purchase Price
shall not include such interest payment.

 

Not less than 20 Business Days prior to an Optional Purchase Date (if any Note
is then outstanding), the Company will mail a written notice of the Optional
Purchase Date to the Trustee and to each Holder (at its address shown in the
register of the Registrar) and to beneficial owners as required by applicable
law. To exercise a purchase right, a Holder must deliver to the Trustee a
Optional Purchase Notice as provided in the Indenture.

 

Holders have the right to withdraw any Optional Purchase Notice by delivering to
the Paying Agent a written notice of withdrawal in accordance with the
provisions of the Indenture.

 

7. Purchase by the Company at the Option of the Holder upon Change in Control.

 

If there shall have occurred a Change in Control (subject to certain conditions
provided for in the Indenture), each Holder, at such Holder’s option, shall have
the right, in accordance with the provisions of the Indenture, to require the
Company to purchase its Notes (or any portion of the principal amount hereof
that is at least $1,000 or any whole multiple thereof, provided that the portion
of the principal amount of this Note to be outstanding after such purchase is at
least equal to $1,000) at the Change in Control Purchase Price in cash plus any
accrued and unpaid interest to but not including the Change in Control Purchase
Date.

 

If there shall have occurred a Change in Control which is also a Cash Buy-Out,
and a Holder surrenders such their Notes for purchase, the Company shall pay to
such Holder an amount in cash or Common Stock, at the option of the Company,
equal to the Make-Whole Premium in addition to the Change in Control Purchase
Price.

 

A written notice of the Change in Control will be given to the Holders as
provided in the Indenture. To exercise a purchase right, a Holder must deliver
to the Trustee a Change in Control Purchase Notice as provided in the Indenture.

 

Holders have the right to withdraw any Change in Control Purchase Notice by
delivering to the Paying Agent a written notice of withdrawal in accordance with
the provisions of the Indenture.

 

8. Conversion.

 

Subject to the Article 10 of the Indenture, a Holder of a Note may convert such
Note (or any portion thereof equal to $1,000 or any integral multiple of $1,000
in excess thereof) into Common Stock at any time prior to the close of business
on the last Business Day prior to March 29, 2024 or such earlier date set forth
in the Indenture, at the Conversion Rate then in effect. If such Note is called
for redemption, such conversion right shall terminate at the close of business
on the second Business Day prior to the Redemption Date for such Note (unless
the Company shall default in making the redemption payment when due, in which
case the conversion right shall terminate at the close of business on the date
such default is cured and such Note is redeemed). Subject to certain conditions
provided for in the Indenture, in certain

 

B-5



--------------------------------------------------------------------------------

circumstances, a Holder may receive an amount in cash or Common Stock, at the
option of the Company, equal to the Make-Whole Premium, in addition to the
shares of Common Stock issuable on conversion of such Note.

 

The number of shares of Common Stock issuable upon conversion of a Note shall be
determined by dividing the principal amount of the Note or portion thereof
surrendered for conversion by $1,000, and then multiplying the quotient by the
Conversion Rate in effect on the Conversion Date. The initial “Conversion Rate”
is 62.5027 shares of Common Stock per $1,000 principal amount of the Notes and
is subject to adjustment as provided in the Indenture. A Note in respect of
which a Holder has delivered a Purchase Notice exercising the option of such
Holder to require the Company to purchase such Note may be converted only if
such Purchase Notice is withdrawn in accordance with the terms of the Indenture.
The Company shall pay a cash adjustment as provided in the Indenture in lieu of
any fractional share of Common Stock.

 

To convert a Certificated Note, a Holder must (1) complete and manually sign the
conversion notice below (or complete and manually sign a facsimile of such
notice) and deliver such notice to the Conversion Agent, (2) surrender the Note
to the Conversion Agent, (3) furnish appropriate endorsements and transfer
documents if required by the Conversion Agent, the Company or the Trustee and
(4) pay any transfer or similar tax, if required. To convert a Global Note, a
Holder must comply with the procedures of the Depositary in effect at such time.

 

9. Denominations; Transfer; Exchange.

 

The Notes are in fully registered form, without coupons, in denominations of
$1,000 of principal amount and whole multiples of $1,000. A Holder may transfer
or exchange Notes in accordance with the Indenture. The Registrar may require a
Holder, among other things, to furnish appropriate endorsements and transfer
documents and to pay any taxes and fees required by law or permitted by the
Indenture. The Registrar need not transfer or exchange any Notes selected for
redemption (except, in the case of a Note to be redeemed in part, the portion of
the Note not to be redeemed) or any Notes in respect of which a Purchase Notice
has been given and not withdrawn (except, in the case of a Note to be purchased
in part, the portion of the Note not to be purchased) or any Notes for a period
of 15 days before the mailing of a notice of redemption of Notes to be redeemed.

 

10. Persons Deemed Owners.

 

The registered Holder of this Note shall be treated as the owner of this Note
for all purposes.

 

11. Unclaimed Money or Notes.

 

The Trustee and the Paying Agent shall return to the Company upon written
request any money, Notes or shares of Common Stock held by them for the payment
of any amount with respect to the Notes that remains unclaimed for two years,
subject to applicable unclaimed property law. After such return to the Company,
Holders entitled to the money or Notes must look to the Company for payment as
general creditors unless an applicable abandoned property law designates another
person.

 

B-6



--------------------------------------------------------------------------------

12. Amendment; Waiver.

 

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended with the written consent of the Holders of not less
than a majority in aggregate principal amount of the Notes at the time
outstanding and (ii) certain Defaults may be waived with the written consent of
the Holders of not less than a majority in aggregate principal amount of the
Notes at the time outstanding. Subject to certain exceptions set forth in the
Indenture, without the consent of any Holder, the Company and the Trustee may
amend the Indenture or the Notes to, among other things, cure any ambiguity,
omission, defect or inconsistency, or to comply with Article 5 of the Indenture,
to provide for uncertificated Notes in addition to or in place of certificated
Notes or to make any change that does not adversely affect the rights of any
Holder, or to comply with any requirement of the SEC in connection with the
qualification of the Indenture under the TIA.

 

13. Defaults and Remedies.

 

Under the Indenture, Events of Default include (1) the Company fails to pay when
due the principal of any of the Notes at Stated Maturity, upon redemption or
exercise of a purchase right or otherwise, whether or not such payment is
prohibited by Article 11 of the Indenture; (2) the Company fails to pay an
installment of interest (or Additional Interest Amounts, if any) on any of the
Notes that continues for 30 days after the date when due, whether or not such
payment is prohibited by Article 11 of the Indenture; provided that a failure to
make any of the first six scheduled interest payments on the Notes on the
applicable Interest Payment Dates will constitute an Event of Default with no
grace period or cure period; (3) the Company fails to deliver shares of Common
Stock, together with cash in lieu of fractional shares, when such Common Stock
or cash in lieu of fractional shares is required to be delivered upon conversion
of a Note and such failure continues for 10 days after written notice of default
is given to the Company by the Trustee or to the Company and the Trustee by the
Holder of such Note; (4) the Company fails to perform or observe any other term,
covenant or agreement contained in the Notes or the Indenture for a period of 60
days after written notice of such failure, requiring the Company to remedy the
same, shall have been given to the Company by the Trustee or to the Company and
the Trustee by the Holders of at least 25% in aggregate principal amount of the
Notes then outstanding (a “Notice of Default”); (5) (A) one or more defaults in
the payment of principal of or premium, if any, on any of the Company’s
Indebtedness for borrowed money aggregating $5.0 million or more, when the same
becomes due and payable at the scheduled maturity thereof, and such default or
defaults shall have continued after any applicable grace period and shall not
have been cured or waived within a 30-day period after the date of a Notice of
Default or (B) any of the Company’s Indebtedness for borrowed money aggregating
$5.0 million or more shall have been accelerated or otherwise declared due and
payable, or required to be prepaid or purchased (other than by regularly
scheduled required prepayment) prior to the scheduled maturity thereof and such
acceleration is not rescinded or annulled within a 30-day period after the date
of a Notice of Default; (6) certain events of bankruptcy, insolvency or
reorganization with respect to the Company or any Significant Subsidiary; (7)
the Company’s filing of, or any Significant Subsidiaries’ filing of, a voluntary
petition seeking liquidation, reorganization arrangement, readjustment of debts
or for any other relief under the federal bankruptcy code; and (8) the Pledge
Agreement shall cease to be in full force and effect or enforceable prior to the
expiration in accordance with its terms. If an Event of Default (other

 

B-7



--------------------------------------------------------------------------------

than an Event of Default specified in clause (6) or (7) of Section 6.01 of the
Indenture) occurs and is continuing, the Trustee, or the Holders of at least 25%
in aggregate principal amount of the Notes at the time outstanding, may declare
all the Notes to be due and payable immediately. Certain events of bankruptcy or
insolvency are Events of Default which will result in the Notes becoming due and
payable immediately upon the occurrence of such Events of Default.

 

Holders may not enforce the Indenture or the Notes, except as provided in the
Indenture. The Trustee may refuse to enforce the Indenture or the Notes unless
it receives reasonable indemnity or security. Subject to certain limitations,
Holders of a majority in aggregate principal amount of the Notes at the time
outstanding may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Holders notice of any continuing Default (except a
Default in payment of amounts specified in clause (1) or (2) above) if it
determines that withholding notice is in their interests as provided in the
Indenture.

 

14. Subordination.

 

The payment of principal of, Additional Interest Amounts, if any, and interest
on the Notes will be subordinated in right of payment, as set forth in the
Indenture, to the prior payment in full in cash or cash equivalents (or
otherwise to the extent Holders accept satisfaction of amounts due by settlement
in other than cash or cash equivalents) of all Senior Indebtedness whether
outstanding on the date of the Indenture or thereafter incurred.

 

15. Trustee Dealings with the Company.

 

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obligations owed to it
by the Company or its Affiliates and may otherwise deal with the Company or its
Affiliates with the same rights it would have if it were not Trustee.

 

16. Security.

 

The Company has entered into the Pledge Agreement and purchased and pledged to
the Trustee for its benefit and the ratable benefit of the Holders Pledged
Securities in an amount sufficient upon receipt of scheduled interest and
principal payments on such securities to provide for the payment in full of the
first six scheduled interest payments (up to and including the interest payments
due on March 29, 2007), but no Additional Interest Amounts, if any, on the Notes
when due. The Pledged Securities will be pledged by the Company to the Trustee
for its benefit and the ratable benefit of the Holders and will be held by the
Trustee in the Pledged Account pending disbursement pursuant to the Pledge
Agreement.

 

17. No Recourse Against Others.

 

A director, officer, employee or stockholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Notes or the
Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Note, each Holder waives and
releases all such liability. The waiver and release are part of the
consideration for the issue of the Notes.

 

B-8



--------------------------------------------------------------------------------

18. Authentication.

 

This Note shall not be valid until an authorized signatory of the Trustee
manually signs the Trustee’s Certificate of Authentication on the other side of
this Note.

 

19. Abbreviations.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

20. GOVERNING LAW.

 

THE INDENTURE AND THIS NOTE WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

 

B-9



--------------------------------------------------------------------------------

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture which has in it the text of this Note. Requests may be
made to:

 

Sunterra Corporation

3865 West Cheyenne Avenue

North Las Vegas, Nevada 89032

Attention: Frederick C. Bauman

 

B-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

For value received                                          hereby sell(s),
assign(s), and transfer(s) unto                                              
(Please insert social security or other Taxpayer Identification Number of
assignee) the within Note, and hereby irrevocably constitutes and appoints
                                              attorney to transfer the said Note
on the books of the Company, with full power of substitution in the premises.

 

In connection with the transfer of this Note within the period prior to the
expiration of the holding period applicable to the sales thereof under Rule
144(k) under the Securities Act of 1933, as amended (the “Securities Act”) (or
any successor provision), the undersigned registered owner of this Note hereby
certifies with respect to $                                             
principal amount of this Note presented or surrendered on the date hereof (the
“Surrendered Note”) for registration of transfer, or for exchange where the
Notes issuable upon such transfer or exchange are to be registered in a name
other than that of the undersigned registered owner (each such transaction being
a “transfer”), that such transfer complies with the restrictive legend set forth
on the face of the Surrendered Note for the reason checked below:

 

  ¨ A transfer of the Surrendered Note is made to the Company; or

 

  ¨ The transfer of the Surrendered Note complies with Rule 144A under the U.S.
Securities Act of 1933, as amended (the “Securities Act”); or

 

  ¨ The transfer of the Surrendered Note complies with Rule 501(a)(1), (2), (3)
or (7) of Rule 501 under the Securities Act; or

 

  ¨ The transfer of the Surrendered Note is pursuant to an effective
registration statement under the Securities Act, or

 

  ¨ The transfer of the Surrendered Note is pursuant to another available
exemption from the registration requirement of the Securities Act,

 

and unless the box below is checked, the undersigned confirms that, to the
undersigned’s knowledge, the Surrendered Note is not being transferred to an
“affiliate” of the Company as defined in Rule 144 under the Securities Act (an
“Affiliate”).

 

  ¨ The transferee is an Affiliate of the Company.

 

Dated:                  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

                                           

--------------------------------------------------------------------------------

             

Signature(s)

 

Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Notes registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

B-11



--------------------------------------------------------------------------------

CONVERSION NOTICE

 

To convert this Note into Common Stock of the Company, check the box:

 

To convert only part of this Note, state the principal amount to be converted
(which must be $1,000 or an integral multiple of $1,000):

 

$                                             

 

If you want the stock certificate made out in another person’s name, fill in the
form below:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Insert other person’s social sec. or tax ID no.)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print or type other person’s name, address and zip code)

 

¨ If you want the stock certificate made out in another person’s name, you are
required to complete and deliver to the Conversion Agent a duly completed
Transfer Certificate (which is in the form of Exhibit C to the Indenture) as
required thereby.

 

B-12



--------------------------------------------------------------------------------

OPTION TO ELECT PURCHASE

[UPON A CHANGE IN CONTROL]

 

To: Sunterra Corporation

 

? The undersigned registered owner of this Note hereby irrevocably acknowledges
receipt of a notice from Sunterra Corporation (the “Company”) of a Optional
Purchase Date and requests and instructs the Company to redeem the entire
principal amount of this Note, or the portion thereof (which is $1,000 or an
integral multiple thereof) below designated, in accordance with the terms of the
Indenture referred to in this Note at the Optional Purchase Price, including
accrued interest, if any, up to, but excluding, such date, to the registered
Holder hereof.

 

? The undersigned registered owner of this Note hereby irrevocably acknowledges
receipt of a notice from the Company as to the occurrence of a Change in Control
with respect to the Company and requests and instructs the Company to redeem the
entire principal amount of this Note, or the portion thereof (which is $1,000 or
an integral multiple thereof) below designated, in accordance with the terms of
the Indenture referred to in this Note at the Change in Control Purchase Price,
including accrued interest, if any, up to, but excluding, such date, to the
registered Holder hereof.

 

Dated:                  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

                                           

--------------------------------------------------------------------------------

             

Signature(s)

 

Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

                           

--------------------------------------------------------------------------------

             

Signature Guaranty

 

Principal amount to be redeemed (in an integral multiple of $1,000, if less than
all):

 

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Note in every particular, without alteration or
any change whatsoever.

 

B-14



--------------------------------------------------------------------------------

EXHIBIT C

 

Transfer Certificate

 

In connection with any transfer (or exchange or conversion as provided below) of
any of the Notes within the period prior to the expiration of the holding period
applicable to the sales thereof under Rule 144(k) under the Securities Act of
1933, as amended (the “Securities Act”) (or any successor provision), the
undersigned registered owner of this Note hereby certifies with respect to
$                             principal amount of the above-captioned Notes
presented or surrendered on the date hereof (the “Surrendered Notes”) for
registration of transfer, or for exchange or conversion where the Notes or
Common Stock issuable upon such exchange or conversion, as the case may be, are
to be registered in a name other than that of the undersigned registered owner
(each such transaction being a “transfer”), that such transfer complies with the
restrictive legend set forth on the face of the Surrendered Notes for the reason
checked below:

 

  ¨ A transfer of the Surrendered Notes is made to the Company or any
Subsidiaries; or

 

  ¨ The transfer of the Surrendered Notes complies with Rule 144A under the U.S.
Securities Act of 1933, as amended (the “Securities Act”); or

 

  ¨ The transfer of the Surrendered Note complies with Rule 501(a)(1), (2), (3)
or (7) of Rule 501 under the Securities Act; or

 

  ¨ The transfer of the Surrendered Notes is pursuant to an effective
registration statement under the Securities Act, or

 

  ¨ The transfer of the Surrendered Notes is pursuant to another available
exemption from the registration requirement of the Securities Act,

 

and unless the box below is checked, the undersigned confirms that, to the
undersigned’s knowledge, such Notes are not being transferred to an “affiliate”
of the Company as defined in Rule 144 under the Securities Act (an “Affiliate”).

 

  ¨ The transferee is an Affiliate of the Company.

 

DATE:                                                              

 

   

--------------------------------------------------------------------------------

Signature(s)

 

(If the registered owner is a corporation, partnership or fiduciary, the title
of the Person signing on behalf of such registered owner must be stated.)

 

C-1